Exhibit 10.1

 

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

dated as of July 15, 2008

 

among

 

STANDARD PARKING CORPORATION,

as the Company

 

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

 

BANK OF AMERICA, N.A. as

Administrative Agent,

 

and

 

WELLS FARGO BANK, N.A.,

as Syndication Agent

 

 

BANC OF AMERICA SECURITIES LLC and

WELLS FARGO BANK, N.A.

as Joint Lead Arrangers

 

and

 

BANC OF AMERICA SECURITIES LLC,

as Sole Book Manager

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1

DEFINITIONS

1

1.1

Definitions

1

1.2

Other Interpretive Provisions

23

SECTION 2

COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES

24

2.1

Revolving Loans

24

2.2

Borrowing Procedures

24

2.3

Letters of Credit

26

 

2.3.1

Letter of Credit Commitment

26

 

2.3.2

Procedures

27

 

2.3.3

Drawings and Reimbursements; Funding of Participations

29

 

2.3.4

Repayment of Participations

31

 

2.3.5

Obligations Absolute

31

 

2.3.6

Role of Issuing Lender

32

 

2.3.7

Cash Collateral

33

 

2.3.8

Applicability of ISP

34

 

2.3.9

Conflict with Issuer Documents

34

 

2.3.10

Letters of Credit Issued for Subsidiaries

34

 

2.3.11

Letter of Credit Amounts

34

2.4

Swing Line Facility

34

 

2.4.1

Swing Line Facility

34

 

2.4.2

Borrowing Procedures

35

 

2.4.3

Refinancing of Swing Line Loans

35

 

2.4.4

Repayment of Participations

37

 

2.4.5

Interest for Account of Swing Line Lender

37

 

2.4.6

Payments Directly to Swing Line Lender

37

2.5

Commitments Several

37

2.6

Certain Conditions

37

SECTION 3

EVIDENCING OF LOANS

38

3.1

Notes

38

3.2

Recordkeeping

38

SECTION 4

INTEREST

38

4.1

Interest Rates

38

4.2

Interest Payment Dates

39

4.3

Setting and Notice of LIBOR Rates

39

4.4

Computation of Interest

39

SECTION 5

FEES

40

5.1

Non-Use Fee

40

5.2

Letter of Credit Fees

40

5.3

Administrative Agent’s Fees

41

SECTION 6

INCREASE, REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS

41

6.1

Increase, Reduction or Termination of the Revolving Commitment

41

 

6.1.1

Increase of the Revolving Commitment

41

 

i

--------------------------------------------------------------------------------


 

 

6.1.2

Voluntary Reduction or Termination of the Revolving Commitment

42

 

6.1.3

All Reductions of the Revolving Commitment

42

6.2

Repayments

42

 

6.2.1

Voluntary Repayments

42

 

6.2.2

Mandatory Repayments

42

6.3

Manner of Repayments

43

 

6.3.1

Partial Repayments

43

6.4

Final Repayment

43

 

6.4.1

Revolving Loans

43

SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES

44

7.1

Making of Payments

44

7.2

Application of Certain Payments

44

7.3

Due Date Extension

44

7.4

Setoff

44

7.5

Proration of Payments

45

7.6

Taxes

45

SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS

47

8.1

Increased Costs

47

8.2

Basis for Determining Interest Rate Inadequate or Unfair

48

8.3

Changes in Law Rendering LIBOR Loans Unlawful

48

8.4

Funding Losses

49

8.5

Right of Lenders to Fund through Other Offices

49

8.6

Discretion of Lenders as to Manner of Funding

49

8.7

Mitigation of Circumstances; Replacement of Lenders

49

8.8

Conclusiveness of Statements; Survival of Provisions

50

SECTION 9 REPRESENTATIONS AND WARRANTIES

51

9.1

Organization

51

9.2

Authorization; No Conflict

51

9.3

Validity and Binding Nature

51

9.4

Financial Condition

51

9.5

No Material Adverse Change

52

9.6

Litigation and Contingent Liabilities

52

9.7

Ownership of Properties; Liens

52

9.8

Equity Ownership; Subsidiaries

52

9.9

Pension Plans

53

9.10

Investment Company Act

53

9.11

Regulation U

54

9.12

Taxes

54

9.13

Solvency, etc.

54

9.14

Environmental Matters

54

9.15

Insurance

55

9.16

Real Property; Facility Leases and Facility Management Agreements

55

9.17

Information

55

9.18

Intellectual Property

56

9.19

Burdensome Obligations

56

9.20

Labor Matters

56

 

ii

--------------------------------------------------------------------------------


 

9.21

No Default

56

9.22

Subordinated Debt

56

SECTION 10

AFFIRMATIVE COVENANTS

57

10.1

Reports, Certificates and Other Information

57

 

10.1.1

Annual Report

57

 

10.1.2

Interim Reports

57

 

10.1.3

Compliance Certificates

57

 

10.1.4

Reports to the SEC and to Shareholders

58

 

10.1.5

Notice of Default, Litigation and ERISA Matters

58

 

10.1.6

Management Reports

59

 

10.1.7

Projections

59

 

10.1.8

Subordinated Debt Notices

59

 

10.1.9

Other Information

60

10.2

Books, Records and Inspections

60

10.3

Maintenance of Property; Insurance

61

10.4

Compliance with Laws; Payment of Taxes and Liabilities

62

10.5

Maintenance of Existence, etc.

62

10.6

Use of Proceeds

63

10.7

Employee Benefit Plans

63

10.8

Environmental Matters

64

10.9

Further Assurances

64

SECTION 11

NEGATIVE COVENANTS

65

11.1

Debt

65

11.2

Liens

66

11.3

Restricted Payments

68

11.4

Mergers, Consolidations, Sales

68

11.5

Modification of Organizational Documents

70

11.6

Transactions with Affiliates

70

11.7

Unconditional Purchase Obligations

72

11.8

Inconsistent Agreements

72

11.9

Business Activities; Issuance of Equity

72

11.10

Investments, Loans and Advances

72

11.11

Restriction of Amendments to Certain Documents

74

11.12

Fiscal Year

74

11.13

Financial Covenants

74

 

11.13.1

Fixed Charge Coverage Ratio

74

 

11.13.2

Total Debt to EBITDA Ratio

74

11.14

Repayment or Redemption of Debt; Cancellation of Debt

74

11.15

Affiliate Amounts

75

SECTION 12

EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

75

12.1

Initial Credit Extension

75

 

12.1.1

Notes

76

 

12.1.2

Authorization Documents

76

 

12.1.3

Consents, etc.

76

 

12.1.4

Guaranty and Collateral Agreement

76

 

12.1.5

Perfection Certificate

76

 

iii

--------------------------------------------------------------------------------


 

 

12.1.6

Opinions of Counsel

76

 

12.1.7

Insurance

77

 

12.1.8

Copies of Documents

77

 

12.1.9

Payment of Fees

77

 

12.1.10

Solvency Certificate

77

 

12.1.11

Pro Forma

77

 

12.1.12

Search Results; Lien Terminations

77

 

12.1.13

Filings, Registrations and Recordings

78

 

12.1.14

Closing Certificate, Consents and Permits

78

 

12.1.15

Other

78

12.2

Conditions

78

 

12.2.1

Compliance with Warranties, No Default, etc.

78

 

12.2.2

Confirmatory Certificate

79

 

12.2.3

Real Estate Documents

79

SECTION 13

EVENTS OF DEFAULT AND THEIR EFFECT

80

13.1

Events of Default

80

 

13.1.1

Non-Payment of the Loans, etc.

80

 

13.1.2

Non-Payment of Other Debt

80

 

13.1.3

Other Material Obligations

81

 

13.1.4

Bankruptcy, Insolvency, etc.

81

 

13.1.5

Non-Compliance with Loan Documents

81

 

13.1.6

Representations; Warranties

81

 

13.1.7

Pension Plans

82

 

13.1.8

Judgments

82

 

13.1.9

Invalidity of Collateral Documents, etc.

82

 

13.1.10

Invalidity of Subordination Provisions, etc.

82

 

13.1.11

Change of Control

83

 

13.1.12

Material Adverse Effect

83

13.2

Effect of Event of Default

83

SECTION 14

THE AGENT

83

14.1

Appointment and Authorization

83

14.2

Issuing Lender, Bank of America and Wells

84

14.3

Delegation of Duties

84

14.4

Exculpation of Agents

85

14.5

Reliance by Agents

85

14.6

Notice of Default

86

14.7

Credit Decision

86

14.8

Indemnification

87

14.9

Agent in Individual Capacity

87

14.10

Successor Agent

88

14.11

Collateral Matters

88

14.12

Administrative Agent May File Proofs of Claim

89

14.13

Other Agents; Arrangers and Managers

90

SECTION 15

GENERAL

90

15.1

Waiver; Amendments

90

15.2

Confirmations

91

 

iv

--------------------------------------------------------------------------------


 

15.3

Notices

91

15.4

Computations

91

15.5

Costs, Expenses and Taxes

92

15.6

Assignments; Participations

92

 

15.6.1

Assignments

92

 

15.6.2

Participations

93

15.7

Register

94

15.8

GOVERNING LAW

94

15.9

Confidentiality

94

15.10

Severability

95

15.11

Nature of Remedies

95

15.12

Entire Agreement

96

15.13

Counterparts

96

15.14

Successors and Assigns

96

15.15

Captions

96

15.16

Indemnification by the Company

96

15.17

Nonliability of Lenders

97

15.18

Forum Selection and Consent to Jurisdiction

98

15.19

Waiver of Jury Trial

99

15.20

No Advisory or Fiduciary Responsibility

99

15.21

USA PATRIOT Act Notice

100

 

v

--------------------------------------------------------------------------------


 

ANNEXES

 

ANNEX A

Lenders and Pro Rata Shares

ANNEX B

Addresses for Notices

 

 

SCHEDULES

 

SCHEDULE 1.1

Existing Letters of Credit

SCHEDULE 1.2

Non-Guarantor Joint Ventures

SCHEDULE 9.6

Litigation and Contingent Liabilities

SCHEDULE 9.8

Equity Ownership; Subsidiaries

SCHEDULE 9.14

Underground Storage Tanks

SCHEDULE 9.15

Insurance

SCHEDULE 9.16

Real Property; Facility Leases and Facility Management Agreements

SCHEDULE 9.20

Labor Matters

SCHEDULE 11.1

Existing Debt

SCHEDULE 11.2

Existing Liens

SCHEDULE 11.10

Investments

SCHEDULE 11.15

Management Fees

 

 

EXHIBITS

 

EXHIBIT A

Form of Note

EXHIBIT B

Form of Compliance Certificate

EXHIBIT C

Form of Assignment Agreement

EXHIBIT D

Form of Loan Notice

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 15, 2008 (this
“Agreement”) is entered into among STANDARD PARKING CORPORATION (the “Company”),
the financial institutions that are or may from time to time become parties
hereto (the “Lenders”), which, unless the context indicates otherwise, shall
include BANK OF AMERICA, N.A. (in its individual capacity, “Bank of America”),
as a Lender, as an Issuing Lender and as Administrative Agent for the Lenders
and WELLS FARGO BANK, N.A. (in its individual capacity, “Wells”), as a Lender,
as an Issuing Lender and as Syndication Agent for the Lenders,  and amends and
restates that certain Amended and Restated Credit Agreement dated as of June 29,
2006 (as amended or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”) among the Company, each lender from time to time party
thereto, Bank of America as an issuer of any Existing Letters of Credit, as a
lender, as paying agent and as co-administrative agent, LaSalle Bank, N.A. as
co-administrative agent and as a lender and Wells as an issuer of any Existing
Letters of Credit, as a lender and as syndication agent.

 

The Lenders have agreed to make available to the Company a revolving credit
facility (which includes letters of credit) upon the terms and conditions set
forth herein.

 

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

 


SECTION 1


 


DEFINITIONS


 


1.1          DEFINITIONS.


 

When used herein the following terms shall have the following meanings:

 

Account Debtor is defined in the Guaranty and Collateral Agreement.

 

Account or Accounts is defined in the UCC.

 

Acquired Debt means mortgage Debt or Debt with respect to Capital Leases of a
Person existing at the time such Person became a Subsidiary or assumed by the
Company or a Subsidiary of the Company pursuant to an Acquisition permitted
hereunder (and not created or incurred in connection with or in anticipation of
such Acquisition).

 

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to

 

1

--------------------------------------------------------------------------------


 

become a Subsidiary, or (c) the acquisition of another Person pursuant to a
merger or consolidation or any other combination with such Person (other than a
Person that is already a Subsidiary).

 

Adjusted Off-Balance Sheet Liabilities of a Person means, Off-Balance Sheet
Liabilities of such Person and its Subsidiaries, excluding (i) all Facility
Leases, Ordinary Course Equipment Leases and Facility Management Agreements of
such Person’s and its Subsidiaries’ businesses, and (ii) payments required
pursuant to that certain Executive Parking Management Agreement dated as of
May 1, 1998, together with the First Amendment thereto dated as of August 1,
1999, by and among the Company, D&E Parking, Inc., Edward B. Simmons and Dale G.
Stark.

 

Administrative Agent means Bank of America in its capacity as administrative
agent for the Lenders hereunder and any successors thereto in such capacity.

 

Affected Loan - see Section 8.3.

 

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any “executive” officer (as defined under the Exchange Act and the
Regulations thereunder) or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans.  A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.  Unless expressly stated otherwise
herein, neither the Administrative Agent, the Collateral Agent, nor any Lender
shall be deemed an Affiliate of any Loan Party.

 

Agreement - see the Preamble.

 

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:

 

Level

 

Total Debt
to EBITDA Ratio

 

LIBOR
Margin

 

Base Rate
Margin

 

Non-Use
Fee Rate

 

L/C Fee
Rate

 

I

 

Greater than or equal to 4.0:1

 

3.50

%

2.00

%

0.70

%

3.50

%

II

 

Greater than or equal to 3.5:1 but less than 4.0:1

 

3.00

%

1.50

%

0.625

%

3.00

%

III

 

Greater than or equal to 3.0:1 but less than 3.5:1

 

2.50

%

1.00

%

0.50

%

2.50

%

IV

 

Greater than or equal to 2.5:1 but less than 3.0:1

 

2.25

%

0.75

%

0.45

%

2.25

%

V

 

Less than 2.5:1

 

2.00

%

0.50

%

0.40

%

2.00

%

 

2

--------------------------------------------------------------------------------


 

The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after the Company provides the annual and quarterly financial statements and
other information pursuant to Section 10.1.1 or 10.1.2, as applicable, and the
related Compliance Certificate, pursuant to Section 10.1.3.  Notwithstanding
anything contained in this paragraph to the contrary, (a) during the period from
the Closing Date through the fifth (5th) Business Day after the Company provides
quarterly financial statements and other information pursuant to Section 10.1.2
and the related Compliance Certificate pursuant to Section 10.1.3 for the four
fiscal quarter period ending June 30, 2008, the LIBOR Margin, the Base Rate
Margin, the Non Use Fee Rate and the L/C Fee Rate shall be based upon Level IV,
(b) if the Company fails to deliver such financial statements and Compliance
Certificate in accordance with the provisions of Section 10.1.1, 10.1.2 and
10.1.3, the LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C
Fee Rate shall be based upon Level I above beginning on the date such financial
statements and Compliance Certificate were required to be delivered until the
fifth (5th) Business Day after such financial statements and Compliance
Certificate are actually delivered, whereupon the Applicable Margin shall be
determined by the then current Level, and (c) no reduction to any Applicable
Margin shall become effective at any time when an Event of Default has occurred
and is continuing.

 

Asset Disposition - see Section 11.4(b).

 

Assignee - see Section 15.6.1.

 

Assignment Agreement - see Section 15.6.1.

 

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any external counsel to such Person, all reasonable disbursements of
such counsel and all court costs and similar legal expenses.

 

Availability Period means, with respect to the Commitments, the period from and
including the Closing Date to the earliest of (a) the Termination Date, (b) the
date of termination of the Revolving Commitment pursuant to Section 6.1.2, and
(c) the date of termination of the commitment of each Lender to make Loans and
of the obligation of the Issuing Lenders to make L/C Credit Extensions pursuant
to Section 13.2.

 

Bank of America – see the Preamble.

 

3

--------------------------------------------------------------------------------


 

Bank Product Agreements means those certain cash management service agreements
entered into from time to time between any Loan Party and a Lender or its
Affiliates in connection with any of the Bank Products.

 

Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.

 

Bank Products means any service or facility extended to any Loan Party by any
Lender or its Affiliates including:  (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH Transactions,
(f) cash management, including controlled disbursement, accounts or services, or
(g) Hedging Agreements.

 

BAS means Banc of America Securities LLC, in its capacity as joint lead arranger
and sole book manager.

 

Base Rate means for any day a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Rate plus 0.50% and (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate.”  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

 

Base Rate Margin - see the definition of Applicable Margin.

 

Borrowing means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of LIBOR Loans, having the same Interest Period made by each of
the Lenders pursuant to Section 2.01.

 

BSA - see Section 10.4.

 

Business Day means any day on which Bank of America is open for commercial
banking business in Chicago, Illinois and, in the case of a Business Day which
relates to a LIBOR Loan, on which dealings are carried on in the London
interbank eurodollar market.

 

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company,

 

4

--------------------------------------------------------------------------------


 

including expenditures in respect of Capital Leases, but excluding
(a) expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (i) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (ii) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced and
(b) Permitted Acquisitions.

 

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in accordance with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a Trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

 

Cash Collateralize means to deliver cash collateral to the Collateral Agent, to
be held as cash collateral for outstanding Letters of Credit, the Existing
Letters of Credit and other L/C Obligations pursuant to documentation reasonably
satisfactory to the Collateral Agent and the Issuing Lenders.  Derivatives of
such term have corresponding meanings.

 

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate
of deposit, time deposit or banker’s acceptance, maturing not more than one year
after such time, or any overnight Federal Funds transaction that is issued or
sold by any Lender or its holding company (or by a commercial banking
institution that is a member of the Federal Reserve System and has a combined
capital and surplus and undivided profits of not less than $500,000,000),
(d) any repurchase agreement entered into with any Lender (or commercial banking
institution of the nature referred to in clause (c)) which (i) is secured by a
fully perfected security interest in any obligation of the type described in any
of clauses (a) through (c) above and (ii) has a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such Lender (or other commercial banking institution) thereunder
and (e) money market accounts or mutual funds which invest exclusively in assets
satisfying the foregoing requirements, and (f) other short term liquid
investments approved in writing by the Administrative Agent.

 

Change of Control means the occurrence of any of the following: (i) the sale,
lease, transfer, conveyance or other disposition (other than in a transaction
described in clause (vi) below), in one or a series of related transactions, of
all or substantially all of the assets of the Company and its Subsidiaries,
taken as a whole, to any “person” (as such term is used in subsection
13(d)(3) of the Exchange Act), (ii) the adoption of a plan relating to the
liquidation or

 

5

--------------------------------------------------------------------------------


 

dissolution of the Company, (iii) the consummation of any transaction
(including, without limitation, any merger or consolidation) the result of which
is that any “person” (as defined above), other than John V. Holten and/or his
Related Parties, becomes the “beneficial owner” (as such term is defined in
Rule 13d-3 and Rule 13d-5 under the Exchange Act, except that a person shall be
deemed to have “beneficial ownership” of all securities that such person has the
right to acquire, whether such right is currently exercisable or is exercisable
only upon the occurrence of a subsequent condition; provided, however, that a
bona fide pledgee shall not be deemed to be the beneficial owner of such pledged
securities until the pledgee has taken all formal steps necessary which are
required to declare a default and determines that the power to vote or to direct
the vote or to dispose or to direct the disposition of such pledged securities
will be exercised), directly or indirectly, of more than 50% of the Voting Stock
of the Company (measured by voting power rather than number of shares), (iv) the
first day on which a majority of the members of the Board of Directors of the
Company are not Continuing Directors, (v) the occurrence of any change of
control or similar provision in any other Subordinated Debt, the Series D
Preferred Stock (during such time as any Series D Preferred Stock remains
outstanding) or any other preferred Capital Stock of the Company, or (vi) the
Company consolidates with, or merges with or into, any Person or sells, assigns,
conveys, transfers, leases or otherwise disposes of all or substantially all of
its assets to any Person, or any Person consolidates with, or merges with or
into, the Company, in any such event pursuant to a transaction in which more
than thirty percent (30%) of the outstanding Voting Stock of the Company is
converted into or exchanged for cash, securities or other property.

 

Closing Date – see Section 12.1.

 

Code means the Internal Revenue Code of 1986.

 

Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to the Collateral Agent pursuant to which a mortgagee or lessor of
real property on which collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
any Loan Party, acknowledges the Liens of the Collateral Agent and waives any
Liens held by such Person on such property, and, in the case of any such
agreement with a mortgagee or lessor, permits the Collateral Agent reasonable
access to and use of such real property following the occurrence and during the
continuance of an Event of Default to assemble, complete and sell any collateral
stored or otherwise located thereon.

 

Collateral Agent means Bank of America in its capacity as collateral agent for
the Lenders under the Loan Documents and any successor thereto in such capacity.

 

Collateral Documents means, collectively, the Guaranty and Collateral Agreement,
each Mortgage, each Collateral Access Agreement, each Perfection Certificate and
any other agreement or instrument pursuant to which the Company, any Subsidiary
or any other Person grants or purports to grant collateral to the Collateral
Agent for the benefit of the Lenders or otherwise relates to such collateral.

 

Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
participate in Letters of Credit and Existing Letters of Credit, under this
Agreement.  The initial

 

6

--------------------------------------------------------------------------------


 

amount of each Lender’s commitment to make Loans and participate in Letters of
Credit and Existing Letters of Credit is set forth on Annex A, as it may be
amended, restated, modified or supplemented and in effect from time to time.

 

Company -  see the Preamble.

 

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

 

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

 

Consolidated Net Income means, with respect to the Company and its Subsidiaries
for any period, the net income (or loss) of the Company and its Subsidiaries for
such period, determined in accordance with GAAP.

 

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person:  (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise):  (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received;
(d) agrees to lease property or to purchase securities, property or services
from another Person with the purpose or intent of assuring any owner of
indebtedness or obligations of such other Person of the ability of such other
Person to make payment of such indebtedness or obligations; (e) to induce the
issuance of, or in connection with the issuance of, any letter of credit for the
benefit of such other Person; or (f) undertakes or agrees otherwise to assure a
creditor against loss; provided, however, for purposes of calculating compliance
with Section 11.13, Contingent Liabilities shall exclude indorsements of
instruments for deposit or collection in the ordinary course of business and all
Off-Balance Sheet Liabilities of such Person, except for the Adjusted
Off-Balance Sheet Liabilities.  The amount of any Contingent Liability shall
(subject to any limitation set forth herein) be deemed to be the outstanding
principal amount (or maximum permitted principal amount, if larger) of the
indebtedness, obligation or other liability guaranteed or supported thereby.

 

7

--------------------------------------------------------------------------------


 

Continuing Directors means, as of any date of determination, any member of the
Board of Directors of the Company who (i) was a member of such Board of
Directors on the Closing Date or (ii) was nominated for election or elected to
such Board of Directors with the approval of (a) a majority of the Continuing
Directors who were members of such Board at the time of such nomination or
election, or (b) John V. Holten and/or his Related Parties as holder of a
majority of the Voting Stock of the Company prior to any other Change of
Control.

 

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

 

Debt of any Person means, without duplication, (a) all indebtedness of such
Person, for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (d) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person; provided that if such
Person has not assumed or otherwise become liable for such indebtedness, such
indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (e) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit and the
Existing Letters of Credit), (f) all Hedging Obligations of such Person, (g) all
Contingent Liabilities of such Person, (h) any liability of such Person for
Earnouts, (i) Off-Balance Sheet Liabilities of such Person, (j) all Debt of any
partnership of which such Person is a general partner, and (k) all Disqualified
Stock of such Person (provided that other Capital Securities that do not
constitute Disqualified Stock shall not constitute Debt, regardless of any
changes in GAAP).  Notwithstanding the foregoing, Debt shall not include
advances to the Company from customers in connection with Facility Leases and
Facility Management Agreements of the Company in the ordinary course of
business.

 

Defaulting Lender means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swing Line
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

Designated Proceeds - see Section 6.2.2(a).

 

Disqualified Stock means any class of Capital Security that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the

 

8

--------------------------------------------------------------------------------


 

happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, or otherwise has any distributions or other
payments which are mandatory or otherwise required at any time on or prior to
the date that is one year after the Termination Date, provided that any payment
that is required solely due to a customary change of control provision not more
restrictive than the Change of Control default in this Agreement shall not cause
such class of Capital Security to be deemed Disqualified Stock.

 

Dollar and the sign “$” mean lawful money of the United States of America.

 

Domestic Subsidiary means each present and future Subsidiary of the Company
which is not a Foreign Subsidiary.

 

Earnouts means any payment which may be owing by any Person in connection with
any Permitted Acquisition, which payment is contingent upon the earnings or
other financial performance of the assets or stock being acquired pursuant to
such Permitted Acquisition.

 

EBITDA means, for any Computation Period, the sum of (A) Consolidated Net Income
for such Computation Period, excluding, to the extent reflected in determining
such Consolidated Net Income:  (i) the income of any Person accrued prior to the
date it becomes a Subsidiary of the Company or is merged into or consolidated
with the Company or any of its Subsidiaries or that Person’s assets are acquired
by the Company or any of its Subsidiaries, (ii) the proceeds of any insurance
policy, (iii) gains (but not losses) from the sale, exchange, transfer or other
disposition of property or assets not in the ordinary course of business of the
Company and its Subsidiaries, and related tax effects in accordance with GAAP,
(iv) any other extraordinary or non-recurring gains or other gains not from
continuing operations of the Company or its Subsidiaries, and related tax
effects in accordance with GAAP, (v) the income of any Person (including without
limitation any Subsidiary or Joint Venture, but excluding any Wholly Owned
Subsidiary) in which any Person other than the Company or any of its
Subsidiaries has a joint interest or partnership interest or other ownership
interest, to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary or Joint Venture is not at the time permitted
by operation of the terms of its charter or of any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary or Joint Venture, except to the extent of the amount of
dividends or other distributions that are actually paid in cash to the Company
during such period, (vi) extraordinary non-cash losses and non-recurring
non-cash charges, (vii) income taxes, (viii) minority interests, (ix) interest
income net of Interest Expense, as defined in accordance with GAAP,
(x) depreciation and amortization expense, (xi) any other extraordinary or
non-recurring amounts or other amounts received by the Company or any of its
Subsidiaries from, or in respect of, any disposition or termination of any
Facility Lease or Facility Management Agreement of the Company or its
Subsidiaries, provided that, any such amount arising from a single transaction
shall only be excluded from Consolidated Net Income if it equals or exceeds
$250,000, (xii) costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby, (xiii) any non-cash gains or losses
under any Hedging Obligation, (xiv) any non-cash compensation expenses
(including expenses related to the Company’s restricted stock grants under its
long-term incentive plan) in an aggregate amount not to exceed $3,000,000 during
such Computation Period and (xv) any cash

 

9

--------------------------------------------------------------------------------


 

or non-cash losses or charges related to Hurricane Katrina plus (B) EBITDA, as
calculated herein, of any Person related to any Permitted Acquisition
consummated during such Computation Period, calculated, upon the Administrative
Agent’s reasonable consent, as if such Permitted Acquisition had occurred on the
first day of the relevant Computation Period.

 

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

 

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

 

ERISA means the Employee Retirement Income Security Act of 1974.

 

Event of Default means any of the events described in Section 13.1.

 

Exchange Act means the Securities Exchange Act of 1934, as amended.

 

Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes).

 

Existing Credit Agreement — see the Preamble.

 

Existing Letter of Credit means any letter of credit described on Schedule 1.1,
as it may be amended or modified from time to time, issued by any Issuing Lender
prior to the Closing Date which has not expired or been drawn in full and
reimbursed as of the Closing Date.  For the avoidance of doubt, any Existing
Letter of Credit issued by LaSalle Bank, N.A. shall be deemed to be issued by
Bank of America, as successor to the interests of LaSalle Bank, N.A.

 

Facility Leases means agreements for the lease by the Company or any of its
Subsidiaries or Joint Ventures of real estate utilized as a vehicle parking
facility and/or for ancillary parking and transportation services.

 

Facility Management Agreement means any agreement (other than the Facility
Leases), for the provision by the Company or any of its Subsidiaries or Joint
Ventures of services for the management or operation of a vehicle parking
facility and/or ancillary parking and transportation services, including without
limitation any such agreement designated as a management agreement, parking
enforcement agreement, operating agreement or license agreement.

 

10

--------------------------------------------------------------------------------


 

Federal Funds Rate means, for any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

 

Fee Letter means the fee letter dated the Closing Date between the Company, Bank
of America and BAS.

 

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

 

Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year. 
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2007”) refer to the Fiscal Year ending on December 31 of
such calendar year.

 

Fixed Charge Coverage Ratio means, for any Computation Period, the ratio of
(a) the total for such period of EBITDA minus the sum of income taxes paid or
payable in cash by the Loan Parties and all Unfinanced Capital Expenditures to
(b) the sum for such Computation Period of (i) cash Interest Expense net of any
cash interest income plus (ii) required payments of principal of Funded Debt
(excluding the Revolving Loans).

 

Foreign Subsidiary means any present or future Subsidiary of the Company
incorporated or formed in any jurisdiction other than any State or other
political subdivision of the United States of America.

 

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

 

Funded Debt means, as to any Person, all Debt of such Person that matures more
than one year from the date of its creation (or is renewable or extendible, at
the option of such Person, to a date more than one year from such date).

 

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

 

11

--------------------------------------------------------------------------------


 

Guarantor means each present and future Domestic Subsidiary of the Company
(other than H&T Investment Group, Inc., an Ohio corporation and S&J Parking
Company, an Illinois corporation) and each  present and future Joint Venture of
the Company (other than any present or future Joint Venture of the Company which
is prohibited by its organizational documents from becoming a Guarantor, and
which shall be identified on Schedule 1.2 attached hereto), or any other Person
executing a Guaranty and Collateral Agreement at any time.

 

Guaranty and Collateral Agreement means the Guaranty and Collateral Agreement
dated as of the date hereof executed and delivered by the Company and each
existing, new or future Guarantor, together with any joinders thereto and any
other guaranty and collateral agreement executed by the Company and each
existing, new or future Guarantor, in each case in form and substance
satisfactory to the Collateral Agent.

 

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

 

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

 

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement.  The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.

 

Honor Date – see Section 2.3.3(a).

 

Indemnified Liabilities - see Section 15.16.

 

Interest Expense means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

 

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Company in its Loan Notice; provided that:

 

(a)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the

 

12

--------------------------------------------------------------------------------


 

result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

 

(b)           any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(c)           the Company may not select any Interest Period for a Revolving
Loan which would extend beyond the scheduled Termination Date.

 

Inventory is defined in the Guaranty and Collateral Agreement.

 

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

 

ISP means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

Issuer Documents means with respect to any Letter of Credit or Existing Letter
of Credit, the L/C Application, and any other document, agreement and instrument
entered into by the applicable Issuing Lender, Bank of America or Wells, as
applicable and the Company (or any Subsidiary) or in favor such Issuing Lender,
Bank of America or Wells, as applicable and relating to any such Letter of
Credit or Existing Letter of Credit.

 

Issuing Lender means Bank of America, in its capacity as an issuer of Letters of
Credit hereunder, or any Affiliate of Bank of America that may from time to time
issue Letters of Credit, Wells, in its capacity as an issuer of Letters of
Credit and any other Lender in its capacity as issuer of Letters of Credit who
has been selected by the Company and who has agreed to act as an Issuing Lender
hereunder in accordance with its terms and their successors and assigns in such
capacity.

 

Joint Venture means any corporation, limited or general partnership, limited
liability company, association, trust or other business entity of which the
Company or one or more of its Subsidiaries owns beneficially at least 25% but
less than 100% of the Capital Securities of such Person.

 

L/C Advance means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the
applicable Issuing Lender at the time of such request for the type of letter of
credit requested.

 

13

--------------------------------------------------------------------------------


 

L/C Borrowing means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

 

L/C Credit Extension means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

L/C Fee Rate - see the definition of Applicable Margin.

 

L/C Obligations means, as at any date of determination, without duplication, the
aggregate amount available to be drawn under all outstanding Letters of Credit
and Existing Letters of Credit plus the aggregate of all Unreimbursed Amounts,
including all L/C Borrowings.  For purposes of computing the amount available to
be drawn under any Letter of Credit or any Existing Letter of Credit, the amount
of such Letter of Credit or Existing Letter of Credit shall be determined in
accordance with Section 2.3.11.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit or Existing Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit or Existing Letter
of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

 

Lender - see the Preamble.  References to the “Lenders” shall include any
Issuing Lender; for purposes of clarification only, to the extent that Bank of
America (or any other Issuing Lender) may have any rights or obligations in
addition to those of the other Lenders due to its status as an Issuing Lender,
its status as such will be specifically referenced.  In addition to the
foregoing, for the purpose of identifying the Persons entitled to share in the
Collateral and the proceeds thereof under, and in accordance with the provisions
of, this Agreement and the Collateral Documents, the term “Lender” shall include
Affiliates of a Lender providing a Bank Product.

 

Lender Party - see Section 15.16.

 

Letter of Credit means any standby letter of credit issued hereunder.

 

Letter of Credit Expiration Date means the day that is seven days prior to the
Termination Date (or, if such day is not a Business Day, the next preceding
Business Day).

 

Letter of Credit Sublimit means an amount equal to the lesser of (a) the
Revolving Commitment and (b) $50,000,000.  The Letter of Credit Sublimit is part
of, and not in addition to, the Revolving Commitment.

 

LIBOR Base Rate means, for any Interest Period with respect to a LIBOR Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits

 

14

--------------------------------------------------------------------------------


 

(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period.  If such rate is not available at such time for any
reason, then the “LIBOR Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Loan being made, continued or converted
by Bank of America and with a term equivalent to such Interest Period would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.

 

LIBOR Margin -  see the definition of Applicable Margin.

 

LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder.  A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

 

LIBOR Rate means for any Interest Period with respect to any LIBOR Loan, a rate
per annum determined by the Administrative Agent to be equal to the quotient
obtained by dividing (a) the LIBOR Base Rate for such LIBOR Loan for such
Interest Period by (b) one minus the LIBOR Reserve Percentage for such LIBOR
Loan for such Interest Period.

 

LIBOR Reserve Percentage means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The LIBOR Rate for each outstanding LIBOR Loan
shall be adjusted automatically as of the effective date of any change in the
LIBOR Reserve Percentage.

 

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Existing Letters of Credit, the Issuer Documents, the Fee Letter, the Collateral
Documents, any Subordination Agreements and all documents, instruments and
agreements delivered in connection with the foregoing.

 

15

--------------------------------------------------------------------------------


 

Loan Notice means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of LIBOR Loans, in each
case pursuant to Section 2.2(a), which, if in writing, shall be substantially in
the form of Exhibit D.

 

Loan Party means the Company and each Subsidiary.

 

Loan or Loans means, as the context may require, Revolving Loans, and/or Swing
Line Loans.

 

Mandatory Repayment Event – see Section 6.2.2(a).

 

Margin Stock means any “margin stock” as defined in Regulation U.

 

Material Adverse Effect means (i) a material adverse effect on the property,
business, operations, financial condition, liabilities, prospects or
capitalization of the Company and its Subsidiaries, taken as a whole, (ii) a
material adverse effect on the ability of the Loan Parties to perform their
collective obligations under the Loan Documents taken as a whole, or (iii) a
material adverse effect on the rights and remedies of the Administrative Agent,
the Collateral Agent, the Issuing Lenders or the Lenders under the Loan
Documents.

 

Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Collateral Agent a Lien on real property of any Loan
Party.

 

Multiemployer Pension Plan means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any other member of the
Controlled Group may have any liability.

 

Net Capital Expenditures shall mean Capital Expenditures, exclusive of (i) any
such Capital Expenditures financed on a non-recourse basis (i.e., on customary
non-recourse terms and with recourse solely to the asset being financed with
such non-recourse debt) by third parties which are not Affiliates of the
Company, and (ii) Capital Expenditures which are incurred to complete a
Permitted Acquisition.

 

Net Cash Proceeds means:

 

(a)           with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Loan Party pursuant to
such Asset Disposition net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees), (ii) taxes paid or reasonably estimated by the
Company to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and
(iii) amounts required to be applied to the repayment of any Debt secured by a
Lien on the asset subject to such Asset Disposition (other than the Loans);

 

16

--------------------------------------------------------------------------------


 

(b)           with respect to any issuance of Capital Securities, the aggregate
cash proceeds received by any Loan Party pursuant to such issuance, net of the
direct costs relating to such issuance (including sales and underwriters’
commissions and legal, accounting and investment banking fees); and

 

(c)           with respect to any issuance of Debt, the aggregate cash proceeds
received by any Loan Party pursuant to such issuance, net of the direct costs of
such issuance (including up-front, underwriters’ and placement fees, closing and
commitment fees, and legal, accounting and investment banking fees).

 

Non-Consenting Lender – see Section 8.7(b).

 

Non-U.S. Participant – see Section 7.6(d).

 

Non-Use Fee Rate – see the definition of Applicable Margin.

 

Note means a promissory note substantially in the form of Exhibit A.

 

Obligations means all obligations (monetary (including any interest, fees and
charges that accrue after the commencement by or against the Company, any Loan
Party or any Guarantor of any proceeding under any bankruptcy or insolvency law
naming such Person as the debtor in such proceeding, regardless of whether such
interest, fees and charges are allowed claims in such proceeding) or otherwise)
of the Company and each Guarantor under this Agreement and any other Loan
Document including Attorney Costs and any reimbursement obligations of the
Company and each Guarantor in respect of Letters of Credit, Existing Letters of
Credit and surety bonds, all Hedging Obligations permitted hereunder which are
owed to any Lender or its Affiliate, and all Bank Products Obligations, all in
each case howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due.

 

OFAC - see Section 10.4.

 

Off-Balance Sheet Liabilities of a Person means, without duplication,
(a) Receivables Facility Attributed Indebtedness and any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to Accounts
or notes receivable sold by such Person or any of its Subsidiaries (calculated
to include the unrecovered investment of purchasers or transferees of Accounts
or any other obligation of such Person or such transferor to
purchasers/transferees of interests in Accounts or notes receivable or the agent
for such purchasers/transferees), (b) any liability of such Person or any of its
Subsidiaries under any sale and leaseback transactions which do not create a
liability on the consolidated balance sheet of such Person, (c) any liability of
such Person or any of its Subsidiaries under any financing lease or so-called
“synthetic” lease transaction, or (d) any obligations of such Person or any of
its Subsidiaries arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries.

 

17

--------------------------------------------------------------------------------


 

Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

 

Ordinary Course Capital Lease means a Capital Lease of computer systems,
equipment or motor vehicles entered into by the Company or its Subsidiaries or
Joint Ventures in the ordinary course of business in connection with performing
its obligations under Facility Management Agreements or Facility Leases.

 

Ordinary Course Equipment Lease means an Operating Lease of computer systems,
equipment or motor vehicles entered into by the Company or its Subsidiaries or
Joint Ventures in the ordinary course of business in connection with performing
its obligations under Facility Management Agreements or Facility Leases.

 

Ordinary Course Lease Termination means (i) the termination of an Ordinary
Course Equipment Lease or an Ordinary Course Capital Lease pursuant to either
(a) the termination of the related Facility Management Agreement or Facility
Lease, or (b) a material modification of the related Facility Management
Agreement or Facility Lease such that the items of equipment or motor vehicles
which are leased under such Ordinary Course Equipment Lease or Ordinary Course
Capital Lease are no longer needed or useful for the purposes of performance
under such Facility Management Agreement or Facility Lease by the Company or the
applicable Subsidiary, and (ii) termination of a Facility Lease or Facility
Management Agreement that is no longer needed or useful in the business judgment
of the Company.

 

Ordinary Course Lease Termination Payments means payments of liquidated damages
or accelerated rentals or similar amounts which are paid under the terms of an
Ordinary Course Equipment Lease, Ordinary Course Capital Lease, Facility
Management Agreement or Facility Lease pursuant to an Ordinary Course Lease
Termination thereof at or prior to expiration of the then-applicable respective
terms thereunder.

 

Outstanding Amount means (i) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

 

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

 

Participant - see Section 15.6.2.

 

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial

 

18

--------------------------------------------------------------------------------


 

employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.

 

Perfection Certificate means a perfection certificate executed and delivered to
the Collateral Agent by a Loan Party.

 

Permitted Acquisition means an Acquisition by the Company or a Guarantor which
meets the requirements set forth in Section 11.4 of this Agreement.

 

Permitted Lien means a Lien expressly permitted hereunder pursuant to
Section 11.2.

 

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

Principals means (i) John V. Holten, Holberg Industries, Inc., a Delaware
corporation, AP Holdings, Inc., a Delaware corporation, Steamboat Industries
LLC, a New York limited liability company and Steamboat Industries N.V., a
corporation organized pursuant to the laws of The Netherlands Antilles, (ii) the
Related Parties of all the Persons described in the foregoing clause (i) and
(c) the Affiliates of all the Persons described in the foregoing clauses (i) and
(ii).

 

Pro Rata Share means:

 

(a)           with respect to a Lender’s obligation to make Revolving Loans,
participate in Letters of Credit and Existing Letters of Credit, reimburse the
applicable Issuing Lender and receive payments of principal, interest, fees,
costs, and expenses with respect thereto, (x) prior to the Revolving Commitment
being terminated or reduced to zero, the percentage obtained by dividing
(i) such Lender’s Commitment, by (ii) the aggregate Revolving Commitment of all
Lenders and (y) from and after the time the Revolving Commitment has been
terminated or reduced to zero, the percentage obtained by dividing (i) the
aggregate unpaid principal amount of such Lender’s Revolving Outstandings by
(ii) the aggregate unpaid principal amount of all Revolving Outstandings;

 

(b)           with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Commitment by (ii) the
aggregate amount of Revolving Commitment of all Lenders; provided that in the
event the Commitments have been terminated or reduced to zero, Pro Rata Share
shall be the percentage obtained by dividing (A) the principal amount of such
Lender’s Revolving Outstandings by (B) the principal amount of all outstanding
Revolving Outstandings.

 

Receivables Facility Attributed Indebtedness means the amount of obligations
outstanding under a receivables purchase facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.

 

Regulation D means Regulation D of the FRB.

 

19

--------------------------------------------------------------------------------


 

Regulation U means Regulation U of the FRB.

 

Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

 

Replacement Lender - see Section 8.7(b).

 

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

 

Required Lenders means, (a) at such time as there are fewer than three Lenders,
Lenders whose Pro Rata Shares equal 100% as determined pursuant to clause (b) of
the definition of “Pro Rata Share” or (b) at such time as there are three or
more Lenders, at least three Lenders whose Pro Rata Shares exceed 50% as
determined pursuant to clause (b) of the definition of “Pro Rata Share”.

 

Revolving Commitment means TWO HUNDRED TEN MILLION DOLLARS ($210,000,000), as
increased or reduced from time to time pursuant to Section 6.1.

 

Revolving Loan - see Section 2.1.

 

Revolving Loan Availability means, at any time, the Revolving Commitment less
the sum of Revolving Outstandings.

 

Revolving Outstandings means, at any time, the aggregate Outstanding Amount of
all Revolving Loans, all Swing Line Loans and all L/C Obligations.

 

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

 

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer or the
treasurer of such Loan Party.

 

Series D Preferred Stock means the Series D preferred stock of the Company.

 

Special Payment means any dividend, payment or other distribution in respect of
any class of the Company’s Capital Securities or any dividend, payment or
distribution in connection with the redemption, purchase, retirement or other
acquisition, directly or indirectly, of any shares of the Company’s Capital
Securities which is in compliance with all of the following requirements:

 

20

--------------------------------------------------------------------------------


 

(i)            immediately before and after giving effect to any such dividend,
payment, distribution, redemption, purchase, retirement or acquisition, no Event
of Default or Unmatured Event of Default shall exist; and

 

(ii)           on a pro forma basis after giving effect to any such dividend,
payment, distribution, redemption, purchase, retirement or acquisition, the
Company is in compliance with the financial covenants set forth in
Section 11.13.

 

Subordinated Debt means, for any Person, any Indebtedness of such Person which
is fully subordinated to all Indebtedness of such Person owing to the
Administrative Agent and the Lenders, by written agreements and documents in
form and substance satisfactory to the Required Lenders and which is governed by
terms and provisions, including without limitation maturities, covenants,
defaults, rates and fees, acceptable to the Administrative Agent and the
Required Lenders,.

 

Subordinated Debt Documents means any agreement or document evidencing or
relating to any Subordinated Debt, in each case, as the same may be amended,
restated, modified or supplemented and in effect from time to time as permitted
by the terms hereof.

 

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. 
Unless the context otherwise requires, each reference to Subsidiaries herein
shall be a reference to Subsidiaries of the Company.

 

Swing Line Commitment Amount means $10,000,000, as reduced from time to time
pursuant to Section 6.1, which commitment constitutes a sub facility of the
Revolving Commitment of the Swing Line Lender.

 

Swing Line Lender means Bank of America.

 

Swing Line Loan - see Section 2.4.

 

Syndication Agent means Wells in its capacity as syndication agent for the
Lenders hereunder and any successor thereto in such capacity.

 

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

 

Termination Date means the earlier to occur of (a) June 29, 2013 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or 13.

 

Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Company or any other
member of the

 

21

--------------------------------------------------------------------------------


 

Controlled Group from such Pension Plan during a plan year in which Company or
any other member of the Controlled Group was a “substantial employer” as defined
in Section 4001(a)(2) of ERISA, (c) the termination of such Pension Plan, the
filing of a notice of intent to terminate the Pension Plan or the treatment of
an amendment of such Pension Plan as a termination under Section 4041 of ERISA,
(d) the institution by the PBGC of proceedings to terminate such Pension Plan or
(e) any event or condition that might constitute grounds under Section 4042 of
ERISA for the termination of, or appointment of a trustee to administer, such
Pension Plan.

 

Total Assets shall mean, at any time, the consolidated assets of the Company and
its Subsidiaries, determined in accordance with GAAP.

 

Total Debt means all Debt of the Company and its Subsidiaries, determined on a
consolidated basis, excluding (a) contingent obligations in respect of
Contingent Liabilities (except to the extent constituting Contingent Liabilities
in respect of Debt of a Person other than any Loan Party and except for any
Contingent Liabilities in respect of Disqualified Stock of the Company or any of
its Subsidiaries), (b) Hedging Obligations, (c) obligations to pay Earnouts,
(d) Off-Balance Sheet Liabilities (including without limitation, the D&E and
Central Park-Chicago payment obligations identified on Schedule 11.1), (e) Debt
of the Company to Subsidiaries and Debt of Subsidiaries to the Company or to
other Subsidiaries and (f) the deferred compensation obligations identified on
Schedule 11.1.

 

Total Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt outstanding as of such day to (b) EBITDA for the
Computation Period ending on such day.

 

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

Type means, with respect to any Loan, its character as a Base Rate Loan or a
LIBOR Loan.

 

UCC is defined in the Guaranty and Collateral Agreement.

 

Unfinanced Capital Expenditures means Capital Expenditures which are incurred
and not financed with Funded Debt (other than Obligations).

 

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

 

Unreimbursed Amount - see Section 2.3.3(a).

 

22

--------------------------------------------------------------------------------


 

Voting Stock means any class of Capital Securities, the holders of which are at
the time entitled, as such holders, to vote for the election of a majority of
the directors (or persons performing similar functions) of the corporation,
association, trust or other business entity involved, whether or not the right
so to vote exists by reasoning of the happening of a contingency.

 

Withholding Certificate - see Section 7.6(d).

 

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

 


1.2          OTHER INTERPRETIVE PROVISIONS.


 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           Section, Annex, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

 

(c)           The term “including” is not limiting and means “including without
limitation.”

 

(d)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(e)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.

 

(f)            This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters.  All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.

 

(g)           This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Collateral Agent, the Company, the Lenders and the other parties
thereto and are the products of all parties.  Accordingly, they shall not be
construed against the Administrative Agent, the Collateral Agent, the Issuing
Lenders or the Lenders merely because of the Administrative Agent’s, the
Collateral Agent’s or Lenders’ involvement in their preparation.

 

23

--------------------------------------------------------------------------------


 

(h)           Unless otherwise specified, all references herein to times of day
shall be references to Central time (daylight or standard, as applicable).

 


SECTION 2


 


COMMITMENTS OF THE LENDERS; BORROWING,
CONVERSION AND LETTER OF CREDIT PROCEDURES


 


2.1          REVOLVING LOANS.


 

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to the Company in
Dollars from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Borrowing of Revolving Loans, (i) the Revolving Outstandings shall not exceed
the Revolving Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Company may borrow under this
Section 2.1, prepay under Section 6.2, and reborrow under this Section 2.1. 
Revolving Loans may be Base Rate Loans or LIBOR Loans, as further provided
herein, provided, however, all Borrowings made on the Closing Date shall be made
as Base Rate Loans.

 


2.2          BORROWING PROCEDURES.


 

(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of LIBOR Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 12:00 p.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, LIBOR Loans or of any conversion
of LIBOR Loans to Base Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans.  Each telephonic notice by the Company pursuant to
this Section 2.2(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Company.  Each Borrowing of, conversion to or
continuation of LIBOR Rate Loans shall be in a principal amount of $2,000,000 or
a whole multiple of $500,000 in excess thereof.  Except as provided in Sections
2.3.3 and 2.4.3, each Borrowing of or conversion to Base Rate Loans shall be in
a principal amount of $250,000 or a whole multiple of $50,000 in excess
thereof.  Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Company is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of LIBOR Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Loans

 

24

--------------------------------------------------------------------------------


 

are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto.  If the Company fails to specify a Type of a Loan in a
Loan Notice or if the Company fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBOR Loans.  If the Company requests a Borrowing of,
conversion to, or continuation of LIBOR Loans in any Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

 

(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding subsection.  In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 2:00 p.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 12.2 (and, if such Borrowing is
the initial Credit Extension, Section 12.1), the Administrative Agent shall make
all funds so received available to the Company in like funds as received by the
Administrative Agent either by (i) crediting the account of the Company on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Company; provided,
however, that if, on the date of a Borrowing of Revolving Loans, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings and second, shall be
made available to the Company as provided above.

 

(c)            Except as otherwise provided herein, a LIBOR Loan may be
continued or converted only on the last day of the Interest Period for such
LIBOR Loan.  During the existence of an Unmatured Event of Default or Event of
Default, no Loans may be requested as, converted to or continued as LIBOR Loans
without the consent of the Required Lenders.

 

(d)            The Administrative Agent shall promptly notify the Company and
the Lenders of the interest rate applicable to any Interest Period for LIBOR
Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)          After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than 5 Interest Periods in effect with respect to
Revolving Loans.

 

25

--------------------------------------------------------------------------------


 


2.3          LETTERS OF CREDIT.


 


2.3.1        LETTER OF CREDIT COMMITMENT.


 

(a)           Subject to the terms and conditions set forth herein, (i) the
Issuing Lenders agree, in reliance upon the agreements of the Lenders set forth
in this Section 2.3, (A) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit in Dollars for the account of the Company or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (B) to honor drawings under the
Letters of Credit and Existing Letters of Credit; and (ii) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Company
or its Subsidiaries and any Existing Letters of Credit and any drawings
thereunder, as applicable; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Revolving Outstandings
shall not exceed the Revolving Commitment, (y) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Company for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  Furthermore, each Lender with a Commitment
acknowledges and confirms that it has a participation interest in the liability
of the applicable Issuing Lender under the Existing Letters of Credit in a
percentage equal to its Pro Rata Share of the Revolving Loans.  The Company’s
reimbursement obligations in respect of the Existing Letters of Credit, and each
Lender’s obligations in connection therewith, shall be governed by the terms of
this Agreement.

 

(b)           The Issuing Lenders shall not issue any Letter of Credit if:

 

(i)            subject to Section 2.3.2(c), the expiry date of such requested
Letter of Credit would occur after the Letter of Credit Expiration Date, unless
the Required Lenders have approved such expiry date; or

 

(ii)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.

 

26

--------------------------------------------------------------------------------


 

(c)                                   The Issuing Lenders shall not be under any
obligation to issue any Letter of Credit if:

 

(i)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable
Issuing Lender from issuing such Letter of Credit, or any Law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the applicable
Issuing Lender shall prohibit, or request that the applicable Issuing Lender
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the applicable Issuing Lender with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the applicable Issuing Lender is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the applicable Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the applicable Issuing Lender in good faith deems
material to it;

 

(ii)           the issuance of such Letter of Credit would violate one or more
policies of the applicable Issuing Lender applicable to borrowers generally;

 

(iii)          except as otherwise agreed by the Administrative Agent and the
applicable Issuing Lender, such Letter of Credit is in an initial stated amount
less than $100,000;

 

(iv)          such Letter of Credit is to be denominated in a currency other
than Dollars; or

 

(v)           a default of any Lender’s obligations to fund under Section 2.3.3
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
applicable Issuing Lender has entered into satisfactory arrangements with the
Company or such Lender to eliminate such Issuing Lender’s risk with respect to
such Lender.

 

(d)           The applicable Issuing Lender shall be under no obligation to
amend any Letter of Credit if (A) the Issuing Lender would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 


2.3.2        PROCEDURES.


 

(a)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Company delivered to the applicable Issuing Lender
(with a copy to the Administrative Agent) in the form of an L/C Application,
appropriately completed and signed by a Responsible Officer of the Company. 
Such L/C Application must be received by the applicable Issuing Lender and the
Administrative Agent not later than 12:00 p.m. at least three (3) Business Days
(or such later date and time as the

 

27

--------------------------------------------------------------------------------


 

Administrative Agent and the applicable Issuing Lender may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be.  In the case of a request for an initial
issuance of a Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to the applicable Issuing Lender: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable Issuing Lender may require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such L/C
Application shall specify in form and detail reasonably satisfactory to the
applicable Issuing Lender (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the applicable
Issuing Lender may require.  Additionally, the Company shall furnish to the
applicable Issuing Lender and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the applicable Issuing Lender or the
Administrative Agent may require.

 

(b)           Promptly after receipt of any L/C Application, the applicable
Issuing Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such L/C
Application from the Company and, if not, the applicable Issuing Lender will
provide the Administrative Agent with a copy thereof.  Unless the applicable
Issuing Lender has received written notice from any Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 12 shall not be satisfied, then,
subject to the terms and conditions hereof, the applicable Issuing Lender shall,
on the requested date, issue a Letter of Credit for the account of the Company
or the applicable Subsidiary or enter into the applicable amendment, as the case
may be, in each case in accordance with the applicable Issuing Lender’s usual
and customary business practices.  Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Issuing Lender a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.  Each Lender
hereby irrevocably and unconditionally agrees to purchase from Bank of America
and Wells, as applicable, a risk participation in each Existing Letter of Credit
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Existing Letter of Credit.

 

(c)           If the Company so requests in any applicable L/C Application, the
applicable Issuing Lender may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable Issuing Lender to prevent any such
extension at least once in each twelve-

 

28

--------------------------------------------------------------------------------


 

month period (commencing with the date of issuance of such Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued.  Unless otherwise directed by the
applicable Issuing Lender, the Company shall not be required to make a specific
request to the applicable Issuing Lender for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable Issuing Lender to permit
the extension of such Letter of Credit at any time to an expiry date not later
than the Letter of Credit Expiration Date; provided, however, that the
applicable Issuing Lender shall not permit any such extension if (i) such
Issuing Lender has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (b) or
(c) of Section 2.3.1 or otherwise), or (ii) it has received notice (which may be
by telephone or in writing) on or before the day that is three Business Days
before the Non-Extension Notice Date (A) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (B) from the
Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 12.2 is not then satisfied, and in
each case directing the applicable Issuing Lender not to permit such extension.

 

(d)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuing Lender will also deliver to the
Company and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 


2.3.3        DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.


 

(a)           Upon receipt from the beneficiary of any Letter of Credit or
Existing Letter of Credit of any notice of drawing under such Letter of Credit
or Existing Letter of Credit, the applicable Issuing Lender shall notify the
Company and the Administrative Agent thereof.  Not later than 12:00 p.m. on the
date of any payment by the applicable Issuing Lender under a Letter of Credit or
Existing Letter of Credit (or, if such payment by the applicable Issuing Lender
is made after 12:00 p.m. not later than 10:00 a.m. the next succeeding Business
Day) (each such date, an “Honor Date”), the Company shall reimburse the
applicable Issuing Lender through the Administrative Agent in an amount equal to
the amount of such drawing.  If the Company fails to so reimburse the applicable
Issuing Lender by such time, the Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Pro Rata Share thereof. 
In such event, the Company shall be deemed to have requested a Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.2(a) for the principal amount of Base Rate Loans, but subject to the
conditions set forth in Section 12.2 (other than the delivery of a Loan Notice)
and provided that, after giving effect to such Borrowing, the Revolving
Outstandings shall not exceed the Revolving Commitment.  Any notice given by the
applicable Issuing Lender or the Administrative Agent pursuant to this
Section 2.3.3(a)

 

29

--------------------------------------------------------------------------------


 

may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

(b)           Each Lender shall upon any notice pursuant to
Section 2.3.3(a) make funds available to the Administrative Agent for the
account of the applicable Issuing Lender at the Administrative Agent’s Office in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.3.3(c), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Company in such amount.  The Administrative Agent shall remit the funds so
received to the applicable Issuing Lender.

 

(c)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 12.2 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the applicable Issuing Lender an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable Issuing Lender pursuant
to Section 2.3.3(b) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.3.3.

 

(d)           Until each Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.3.3 to reimburse the applicable Issuing Lender for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of the applicable Issuing
Lender.

 

(e)           Each Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the applicable Issuing Lender for amounts drawn under Letters of
Credit (or Existing Letters of Credit), as contemplated by this Section 2.3.3,
shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the applicable Issuing Lender,
the Company or any other Person for any reason whatsoever; (ii) the occurrence
or continuance of an Unmatured Event of Default or Event of Default, or
(iii) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Revolving Loans pursuant to this Section 2.3.3 is subject to the conditions set
forth in Section 12.2 (other than delivery by the Company of a Loan Notice).  No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company to reimburse the applicable Issuing Lender for the amount of any
payment made by the applicable Issuing Lender under any Letter of Credit (or
under any Existing Letter of Credit), together with interest as provided herein.

 

30

--------------------------------------------------------------------------------


 

(f)            If any Lender fails to make available to the Administrative Agent
for the account of the applicable Issuing Lender any amount required to be paid
by such Lender pursuant to the foregoing provisions of this Section 2.3.3 by the
time specified in Section 2.3.3(b), the applicable Issuing Lender shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the applicable Issuing Lender at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.  A certificate
of the applicable Issuing Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(f) shall be conclusive absent manifest error.

 


2.3.4        REPAYMENT OF PARTICIPATIONS.


 

(a)           At any time after the applicable Issuing Lender has made a payment
under any Letter of Credit or Existing Letter of Credit and has received from
any Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.3.3, if the Administrative Agent receives for the account of the
applicable Issuing Lender any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Company or otherwise,
including proceeds of cash collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Pro Rata
Share thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

 

(b)           If any payment received by the Administrative Agent for the
account of an Issuing Lender pursuant to Section 2.3.3(a) is required to be
returned under any of the circumstances described in Section 7.5 (including
pursuant to any settlement entered into by such Issuing Lender, each Lender
shall pay to the Administrative Agent for the account of such Issuing Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 


2.3.5        OBLIGATIONS ABSOLUTE.


 

The obligation of the Company to reimburse the applicable Issuing Lender for
each drawing under each Letter of Credit or Existing Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(a)           any lack of validity or enforceability of such Letter of Credit or
Existing Letter of Credit, this Agreement or any other Loan Document;

 

31

--------------------------------------------------------------------------------


 

(b)           the existence of any claim, counterclaim, setoff, defense or other
right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit or Existing Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the applicable Issuing Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or Existing Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(c)           any draft, demand, certificate or other document presented under
such Letter of Credit or Existing Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit or Existing Letter of Credit;

 

(d)           any payment by the applicable Issuing Lender under such Letter of
Credit  against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit or Existing Letter of Credit, as
applicable; or any payment made by such Issuing Lender under such Letter of
Credit (or such Existing Letter of Credit, as applicable) to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit or
Existing Letter of Credit, including any arising in connection with any
proceeding under any Debtor Relief Law; or

 

(e)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company or
any Subsidiary.

 

The Company shall promptly examine a copy of each Letter of Credit or Existing
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Company’s instructions or other
irregularity, the Company will immediately notify the applicable Issuing
Lender.  The Company shall be conclusively deemed to have waived any such claim
against the applicable Issuing Lender and its correspondents unless such notice
is given as aforesaid.

 


2.3.6        ROLE OF ISSUING LENDER.


 

Each Lender and the Company agree that, in paying any drawing under a Letter of
Credit or Existing Letter of Credit, the applicable Issuing Lender shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit or
Existing Letter of Credit) or to ascertain or inquire as to the validity or
accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of the applicable Issuing Lender, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of such Issuing Lender shall be liable to
any

 

32

--------------------------------------------------------------------------------


 

Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit,
Existing Letter of Credit or Issuer Document, as applicable.  The Company hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit or Existing Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Company’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
applicable Issuing Lender, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of the applicable
Issuing Lender shall be liable or responsible for any of the matters described
in clauses (a) through (e) of Section 2.3.5; provided, however, that anything in
such clauses to the contrary notwithstanding, the Company may have a claim
against the applicable Issuing Lender, and such Issuing Lender may be liable to
the Company, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Company which the Company
proves were caused by such Issuing Lender’s willful misconduct or gross
negligence or such Issuing Lender’s willful failure to pay under any Letter of
Credit or Existing Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit or Existing Letter of Credit unless
such Issuing Lender is prevented or prohibited from so paying as a result of any
order or directive of any court or other Governmental Authority.  In furtherance
and not in limitation of the foregoing, the applicable Issuing Lender may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such Issuing Lender shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or Existing Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 


2.3.7        CASH COLLATERAL.


 

Upon the request of the Administrative Agent, (i) if any Issuing Lender has
honored any full or partial drawing request under any Letter of Credit or
Existing Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(ii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Company shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  The Company
hereby grants to the Collateral Agent, for the benefit of the Issuing Lenders
and the Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing.  Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts with the Collateral
Agent.


 

33

--------------------------------------------------------------------------------


 


2.3.8        APPLICABILITY OF ISP.


 

Unless otherwise expressly agreed by the applicable Issuing Lender and the
Company when a Letter of Credit is issued, the rules of the ISP shall apply to
each Letter of Credit.

 


2.3.9        CONFLICT WITH ISSUER DOCUMENTS.


 

In the event of any conflict between the terms hereof and the terms of any
Issuer Document, the terms hereof shall control.

 


2.3.10      LETTERS OF CREDIT ISSUED FOR SUBSIDIARIES.


 

Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Company shall be obligated to reimburse the applicable Issuing Lender hereunder
for any and all drawings under such Letter of Credit.  The Company hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Company, and that the Company’s
business derives substantial benefits from the businesses of such Subsidiaries.

 


2.3.11      LETTER OF CREDIT AMOUNTS.


 

Unless otherwise specified herein, the amount of a Letter of Credit or Existing
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit or Existing Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit or Existing Letter of Credit
that, by its terms or the terms of any Issuer Document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit or Existing Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit or Existing Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 


2.4          SWING LINE FACILITY.


 


2.4.1        SWING LINE FACILITY.


 

Subject to the terms and conditions set forth herein, the Swing Line Lender
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.4, to make loans (each such loan, a “Swing Line Loan”) to the Company
in Dollars from time to time on any Business Day during the Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Commitment Amount, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Revolving Loans and L/C Obligations of the Swing Line Lender in its capacity as
a Lender of Revolving Loans, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Revolving Outstandings shall not exceed the Revolving Commitment, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any

 

34

--------------------------------------------------------------------------------


 

Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Commitment, and provided,
further, that the Company shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan.  Within the foregoing limits, and
subject to the other terms and conditions hereof, the Company may borrow under
this Section 2.4, prepay under Section 6.2, and reborrow under this
Section 2.4.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such Swing Line Loan.

 


2.4.2        BORROWING PROCEDURES.


 

Each Borrowing of Swing Line Loans shall be made upon the Company’s irrevocable
notice to the Swing Line Lender and the Administrative Agent, which may be given
by telephone.  Each such notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $250,000 and integral multiples of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day. 
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Borrowing of Swing Line Loans
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.4.1, or (B) that one or more of the applicable conditions specified in
Section 12 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company.

 


2.4.3        REFINANCING OF SWING LINE LOANS.


 

(a)           The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Company (which hereby irrevocably
requests and authorizes the Swing Line Lender to so request on its behalf), that
each Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata
Share of the amount of Swing Line Loans then outstanding.  Such request shall be
made in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.2.1,
without regard to the minimum and multiples specified

 

35

--------------------------------------------------------------------------------


 

therein for the principal amount of Base Rate Loans, but subject to the
conditions set forth in Section 12.2 (other than the delivery of a Loan Notice)
and provided that, after giving effect to such Borrowing, the Revolving
Outstandings shall not exceed the Revolving Commitment.  The Swing Line Lender
shall furnish the Company with a copy of the applicable Loan Notice promptly
after delivering such notice to the Administrative Agent.  Each Lender shall
make an amount equal to its Pro Rata Share of the amount specified in such Loan
Notice available to the Administrative Agent in immediately available funds for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 1:00 p.m. on the day specified in such Loan Notice, whereupon,
subject to Section 2.4.3(b), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Company in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

(b)           If for any reason any Swing Line Loan cannot be refinanced by such
a Borrowing of Revolving Loans in accordance with Section 2.4.3(a), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.4.3(a) shall be deemed payment in respect of such participation.

 

(c)           If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.4.3 by the time
specified in Section 2.4.3(a), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (c) shall be conclusive absent manifest
error.

 

(d)           Each Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section 2.4.3
shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the Company
or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of an Unmatured Event of Default or Event of Default or (ii) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Loans pursuant to this Section 2.4.3 is

subject to the conditions set forth in Section 12.2.  No such purchase or
funding of risk participations shall relieve or otherwise impair the obligation
of the Company to repay Swing Line Loans, together with interest as provided
herein.

 

36

--------------------------------------------------------------------------------


 


2.4.4        REPAYMENT OF PARTICIPATIONS.


 

(a)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

 

(b)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 7.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate.  The Administrative Agent will make such demand
upon the request of the Swing Line Lender.  The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 


2.4.5        INTEREST FOR ACCOUNT OF SWING LINE LENDER.


 

The Swing Line Lender shall be responsible for invoicing the Company for
interest on the Swing Line Loans.  Until each Lender funds its Revolving Loans
that are Base Rate Loans or risk participation pursuant to this Section 2.4 to
refinance such Lender’s Pro Rata Share of any Swing Line Loan, interest in
respect of such Pro Rata Share shall be solely for the account of the Swing Line
Lender.

 


2.4.6        PAYMENTS DIRECTLY TO SWING LINE LENDER.


 

The Company shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 


2.5          COMMITMENTS SEVERAL.


 

The failure of any Lender to make a requested Loan on any date shall not relieve
any other Lender of its obligation (if any) to make a Loan on such date, but no
Lender shall be responsible for the failure of any other Lender to make any Loan
to be made by such other Lender.

 


2.6          CERTAIN CONDITIONS.


 

Except as otherwise provided in Sections 2.3.3(e) and 2.4.3 of this Agreement,
no Lender shall have an obligation to make any Loan, or to permit the
continuation of or any conversion into any LIBOR Loan, and the applicable
Issuing Lender shall not have any obligation to issue any Letter of Credit, if
an Event of Default or Unmatured Event of Default exists.

 

37

--------------------------------------------------------------------------------


 


SECTION 3


 


EVIDENCING OF LOANS


 


3.1          NOTES.


 

The Loans of each Lender shall be evidenced by a Note, with appropriate
insertions, payable to the order of such Lender in a face principal amount equal
to the sum of such Lender’s Revolving Commitment.

 


3.2          RECORDKEEPING.


 

The Administrative Agent, on behalf of each Lender, shall record in its records,
the date and amount of each Loan made by each Lender, each repayment or
conversion thereof and, in the case of each LIBOR Loan, the dates on which each
Interest Period for such Loan shall begin and end.  The aggregate unpaid
principal amount so recorded shall be rebuttably presumptive evidence of the
principal amount of the Loans owing and unpaid.  The failure to so record any
such amount or any error in so recording any such amount shall not, however,
limit or otherwise affect the Obligations of the Company hereunder or under any
Note to repay the principal amount of the Loans hereunder, together with all
interest accruing thereon.

 


SECTION 4


 


INTEREST


 


4.1          INTEREST RATES.


 

The Company promises to pay interest on the unpaid principal amount of each Loan
for the period commencing on the date of such Loan until such Loan is paid in
full as follows:

 

(a)         at all times while such Loan is a Base Rate Loan, at a rate per
annum equal to the sum of the Base Rate from time to time in effect plus the
Base Rate Margin from time to time in effect; and

 

(b)        at all times while such Loan is a LIBOR Loan, at a rate per annum
equal to the sum of the LIBOR Rate applicable to each Interest Period for such
Loan plus the LIBOR Margin from time to time in effect;

 

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% per annum (and, in the case of Obligations not bearing interest,
such Obligations shall bear interest at the Base Rate applicable to Revolving
Loans plus 2% per annum), provided further that such increase may thereafter be
rescinded by the Required Lenders, notwithstanding Section 15.1. 
Notwithstanding

 

38

--------------------------------------------------------------------------------


 

the foregoing, upon the occurrence of an Event of Default under Section 13.1.1
or 13.1.4, such increase shall occur automatically.

 


4.2          INTEREST PAYMENT DATES.


 

Accrued interest on each Base Rate Loan shall be payable in arrears on the last
day of each calendar quarter and at maturity.  Accrued interest on each LIBOR
Loan shall be payable on the last day of each Interest Period relating to such
Loan (and, in the case of a LIBOR Loan with an Interest Period in excess of
three months, on the three-month anniversary of the first day of such Interest
Period), upon a prepayment of such Loan, and at maturity.  After maturity, and
at any time an Event of Default exists, accrued interest on all Loans shall be
payable on demand.

 


4.3          SETTING AND NOTICE OF LIBOR RATES.


 

The applicable LIBOR Rate for each Interest Period shall be determined by the
Administrative Agent, and notice thereof shall be given by the Administrative
Agent promptly to the Company and each Lender.  Each determination of the
applicable LIBOR Rate by the Administrative Agent shall be conclusive and
binding upon the parties hereto, in the absence of demonstrable error.  The
Administrative Agent shall, upon written request of the Company or any Lender,
deliver to the Company or such Lender a statement showing the computations used
by the Administrative Agent in determining any applicable LIBOR Rate hereunder.

 


4.4          COMPUTATION OF INTEREST.


 

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall bear interest for one day.  Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

 

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Total Debt to EBITDA Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Total Debt to EBITDA Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the
Issuing Lender, as the case may be, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the bankruptcy code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the Issuing Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for

 

39

--------------------------------------------------------------------------------


 

such period.  This paragraph shall not limit the rights of the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, under Section 2.3.3,
5.2 or 4.1 or under Section 13.  The Borrower’s obligations under this paragraph
shall survive the termination of the Commitments of all of the Lenders and the
repayment of all other Obligations hereunder.

 


SECTION 5


 


FEES


 


5.1          NON-USE FEE.


 

The Company agrees to pay to the Administrative Agent for the account of each
Lender a non-use fee, for the period from the Closing Date to the Termination
Date, at the Non-Use Fee Rate in effect from time to time of such Lender’s Pro
Rata Share (as adjusted from time to time) of the unused amount of the Revolving
Commitment.  For purposes of calculating usage under this Section, the Revolving
Commitment shall be deemed used to the extent of aggregate Outstanding Amount of
all Revolving Loans and L/C Obligations.  Such non-use fee shall be payable in
arrears on the last day of each calendar quarter and on the Termination Date for
any period then ending for which such non-use fee shall not have previously been
paid.  The non-use fee shall be computed for the actual number of days elapsed
on the basis of a year of 360 days.  For purposes of clarification, Swing Line
Loans shall not be considered outstanding for purposes of determining the
non-use fee.

 


5.2          LETTER OF CREDIT FEES.


 

(a)           The Company agrees to pay to the Administrative Agent for the
account of each Lender a letter of credit fee for each Letter of Credit and
Existing Letter of Credit equal to the L/C Fee Rate in effect from time to time
of such Lender’s Pro Rata Share (as adjusted from time to time) of the undrawn
amount of such Letter of Credit or Existing Letter of Credit, as applicable
(computed for the actual number of days elapsed on the basis of a year of 360
days); provided that, unless the Required Lenders otherwise consent, the rate
applicable to each Letter of Credit and each Existing Letter of Credit shall be
increased by 2% per annum at any time that an Event of Default exists.  Such
letter of credit fee shall be payable in arrears on the last day of each
calendar quarter and on the Termination Date (or such later date on which such
Letter of Credit or Existing Letter of Credit expires or is terminated) for the
period from the date of the issuance of each Letter of Credit (other than any
Existing Letter of Credit) (or the last day on which the letter of credit fee
was paid with respect thereto), and from the Closing Date with respect to the
Existing Letters of Credit, to the date such payment is due or, if earlier, the
date on which such Letter of Credit or Existing Letter of Credit expired or was
terminated.

 

(b)           In addition, with respect to each Letter of Credit and Existing
Letter of Credit, the Company agrees to pay to the applicable Issuing Lender,
Bank of America or Wells, as applicable, for its own account, (i) such fees and
expenses as such Issuing Lender, Bank of America or Wells, as applicable,
customarily requires in connection with the issuance,

 

40

--------------------------------------------------------------------------------


 

negotiation, processing and/or administration of letters of credit in similar
situations and (ii) a letter of credit fronting fee in the amount of 0.125% per
annum of the maximum amount available to be drawn under such Letter of Credit or
Existing Letter of Credit, due and payable quarterly in arrears on the Business
Day immediately following the last day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit (or with respect to any Existing Letter of Credit, the
first such date to occur after the Closing Date), and on the Letter of Credit
Expiration Date.

 


5.3          ADMINISTRATIVE AGENT’S FEES.


 

The Company agrees to pay to the Administrative Agent such agent’s fees as are
mutually agreed to from time to time by the Company and the Administrative Agent
including the fees set forth in the Fee Letter.

 


SECTION 6


 


INCREASE, REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS


 


6.1          INCREASE, REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT.


 


6.1.1        INCREASE OF THE REVOLVING COMMITMENT.


 

From time to time after the Closing Date and prior to the Termination Date, the
Company may, at its option, with the approval of the Administrative Agent, and
subject to the following conditions, request to increase the aggregate Revolving
Commitment by up to an additional $40,000,000.  In addition to the approval of
the Administrative Agent, any such increase shall be conditioned upon each of
the following:

 

(a)           no Event of Default or Unmatured Event of Default shall have
occurred and be continuing,

 

(b)           The Company shall have obtained a commitment from an existing
Lender or a commitment to participate as an additional Lender hereunder from a
financial institution which is reasonably acceptable to the Administrative
Agent, which commitment shall be in writing and be in a minimum amount of
$5,000,000 or an integral multiple thereof,

 

(c)           Such Lender increasing its Commitment or such proposed additional
Lender shall have executed an amendment to this Agreement in form and substance
satisfactory to the Administrative Agent pursuant to which such Lender increases
its Commitment or such additional Lender shall become a Lender hereunder with a
Revolving Commitment; and

 

41

--------------------------------------------------------------------------------


 

(d)           The Loan Parties shall have executed and/or delivered to the
Administrative Agent such additional instruments, documents, certificates and
agreements as the Administrative Agent shall reasonably request in connection
with the foregoing and to confirm that such increase in the Revolving Commitment
hereunder has been duly authorized and approved by each of the Loan Parties.

 

Upon satisfaction of all such conditions precedent, the Commitments shall have
been increased as appropriate and such proposed additional Lender, if any, shall
become a Lender hereunder on and subject to the terms and conditions of this
Agreement.

 


6.1.2        VOLUNTARY REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT.


 

The Company may from time to time on at least five Business Days’ prior written
notice received by the Administrative Agent (which shall promptly advise each
Lender thereof) permanently reduce the Revolving Commitment to an amount not
less than the Revolving Outstandings.  Any such reduction shall be in an amount
not less than $5,000,000 or a higher integral multiple of $1,000,000. 
Concurrently with any reduction of the Revolving Commitment to zero, the Company
shall pay all interest on the Revolving Loans, all non-use fees and all letter
of credit fees and shall Cash Collateralize in full all obligations arising with
respect to the Letters of Credit and Existing Letters of Credit.

 


6.1.3        ALL REDUCTIONS OF THE REVOLVING COMMITMENT.


 

All reductions of the Revolving Commitment shall reduce the Commitments ratably
among the Lenders according to their respective Pro Rata Shares.

 


6.2                               REPAYMENTS.


 


6.2.1        VOLUNTARY REPAYMENTS.


 

The Company may from time to time repay the Loans (without any corresponding
reduction in the Revolving Commitment) in whole or in part; provided that the
Company shall give the Administrative Agent (which shall promptly advise each
Lender) notice thereof not later than Noon, on the day of such repayment (which
shall be a Business Day), specifying the Loans to be repaid and the date and
amount of repayment.  Any such partial repayment shall be in an amount equal to
$250,000 or a higher integral multiple of $50,000.

 


6.2.2        MANDATORY REPAYMENTS.


 

(a)           The Company shall make a repayment of the Loans (without any
corresponding reduction in the Revolving Commitment) upon the occurrence of any
of the following (each a “Mandatory Repayment Event”) at the following

 

42

--------------------------------------------------------------------------------


 

times and in the following amounts (such applicable amounts being referred to as
“Designated Proceeds”):

 

(i)            Concurrently with the receipt by any Loan Party of any Net Cash
Proceeds from any Asset Disposition, in an amount equal to 100% of such Net Cash
Proceeds.

 

(ii)           Concurrently with the receipt by any Loan Party of any Net Cash
Proceeds from any issuance of Capital Securities of any Loan Party (excluding
(x) any issuance of Capital Securities pursuant to any employee or director
option program, benefit plan or compensation program, and (y) any issuance by a
Subsidiary to the Company or another Subsidiary), in an amount equal to 100% of
such Net Cash Proceeds.

 

(iii)          Concurrently with the receipt by any Loan Party of any Net Cash
Proceeds from any issuance of any Debt of any Loan Party (excluding Debt
permitted by of Section 11.1), in an amount equal to 100% of such Net Cash
Proceeds.

 

(b)           If on any day on which the Revolving Outstandings exceed the
Revolving Commitment, the Company shall immediately repay Revolving Loans or
Cash Collateralize the outstanding Letters of Credit, or do a combination of the
foregoing, in an amount sufficient to eliminate such excess.

 


6.3                               MANNER OF REPAYMENTS.


 


6.3.1        PARTIAL REPAYMENTS.


 

Any repayment of a LIBOR Loan on a day other than the last day of an Interest
Period therefore shall include interest on the principal amount being repaid and
shall be subject to Section 8.4.  Except as otherwise provided by this Agreement
and the other Loan Documents, and unless otherwise directed in writing by the
Company, all principal payments in respect of the Loans (other than the Swing
Line Loans) shall be applied first, to repay outstanding Base Rate Loans and
then to repay outstanding LIBOR Rate Loans in direct order of Interest Period
maturities.

 


6.4                               FINAL REPAYMENT.


 


6.4.1        REVOLVING LOANS.


 

The Revolving Loans of each Lender shall be paid in full and the Revolving
Commitment shall terminate on the Termination Date.

 

43

--------------------------------------------------------------------------------



 


SECTION 7


 


MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES


 


7.1                               MAKING OF PAYMENTS.


 

All payments of principal or interest on the Notes, and of all fees, shall be
made by the Company to the Administrative Agent in immediately available funds
at the office specified by the Administrative Agent not later than 1:00 P.M., on
the date due; and funds received after that hour shall be deemed to have been
received by the Administrative Agent on the following Business Day.  The
Administrative Agent shall promptly remit to each Lender its share of all such
payments received in collected funds by the Administrative Agent for the account
of such Lender.  All payments under Section 8.1 shall be made by the Company
directly to the Lender entitled thereto without setoff, counterclaim or other
defense.

 


7.2                               APPLICATION OF CERTAIN PAYMENTS.


 

So long as no Event of Default has occurred and is continuing, (a) payments
matching specific scheduled payments then due shall be applied to those
scheduled payments and (b) voluntary and mandatory prepayments shall be applied
as set forth in Sections 6.2 and 6 3.   After the occurrence and during the
continuance of an Event of Default, all amounts collected or received by the
Administrative Agent or any Lender as proceeds from the sale of, or other
realization upon, all or any part of the collateral shall be applied as the
Administrative Agent shall determine in its discretion or, in the absence of a
specific determination by the Administrative Agent, as set forth in the Guaranty
and Collateral Agreement.  Concurrently with each remittance to any Lender of
its share of any such payment, the Administrative Agent shall advise such Lender
as to the application of such payment.

 


7.3                               DUE DATE EXTENSION.


 

If any payment of principal or interest with respect to any of the Loans, or of
any fees, falls due on a day which is not a Business Day, then such due date
shall be extended to the immediately following Business Day (unless, in the case
of a LIBOR Loan, such immediately following Business Day is the first Business
Day of a calendar month, in which case such due date shall be the immediately
preceding Business Day) and, in the case of principal, additional interest shall
accrue and be payable for the period of any such extension.

 


7.4                               SETOFF.


 

The Company agrees that the Collateral Agent and each Lender have all rights of
set-off and bankers’ lien provided by applicable law, and in addition thereto,
the Company agrees that at any time any Event of Default exists, the
Administrative Agent and each Lender may apply to the payment of any Obligations
of the Company hereunder, whether or not then due, any and all balances,
credits, deposits, accounts or moneys of the Company then or thereafter with the
Collateral Agent or such Lender.

 

44

--------------------------------------------------------------------------------



 


7.5                               PRORATION OF PAYMENTS.


 

If any Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of offset or otherwise, on account of (a) principal
of or interest on any Loan, but excluding (i) any payment pursuant to
Section 8.7 or 15.6 and (ii) payments of interest on any Affected Loan) or
(b) its participation in any Letter of Credit or Existing Letter of Credit) in
excess of its applicable Pro Rata Share of payments and other recoveries
obtained by all Lenders on account of principal of and interest on the Loans (or
such participation) then held by them, then such Lender shall purchase from the
other Lenders such participations in the Loans (or sub-participations in Letters
of Credit or Existing Letters of Credit) held by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and the purchase price restored to the extent of
such recovery.

 


7.6                               TAXES.


 

(a)           All payments made by the Company hereunder or under any Loan
Documents shall be made without setoff, counterclaim, or other defense.  To the
extent permitted by applicable law, all payments hereunder or under the Loan
Documents (including any payment of principal, interest, or fees) to, or for the
benefit, of any person shall be made by the Company free and clear of and
without deduction or withholding for, or account of, any Taxes now or
hereinafter imposed by any taxing authority.

 

(b)           If the Company makes any payment hereunder or under any Loan
Document in respect of which it is required by applicable law to deduct or
withhold any Taxes, the Company shall increase the payment hereunder or under
any such Loan Document such that after the reduction for the amount of Taxes
withheld (and any taxes withheld or imposed with respect to the additional
payments required under this Section 7.6(b)), the amount paid to the Lenders or
the Administrative Agent equals the amount that was payable hereunder or under
any such Loan Document without regard to this Section 7.6(b).  To the extent the
Company withholds any Taxes on payments hereunder or under any Loan Document,
the Company shall pay the full amount deducted to the relevant taxing authority
within the time allowed for payment under applicable law and shall deliver to
the Administrative Agent within 30 days after it has made payment to such
authority a receipt issued by such authority (or other evidence satisfactory to
the Administrative Agent) evidencing the payment of all amounts so required to
be deducted or withheld from such payment.

 

(c)           If any Lender or the Administrative Agent is required by law to
make any payments of any Taxes on or in relation to any amounts received or
receivable hereunder or under any other Loan Document, or any Tax is assessed
against a Lender or the Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, the Company will
indemnify such person against (i) such Tax (and any reasonable counsel fees and
expenses associated with such Tax) and (ii) any taxes imposed as a result of the
receipt of the payment under this Section 7.6(c).  A certificate prepared in
good faith as to the

 

45

--------------------------------------------------------------------------------


 

amount of such payment by such Lender or the Administrative Agent shall, absent
manifest error, be final, conclusive, and binding on all parties.

 

(d)           (i)            To the extent permitted by applicable law, each
Lender that is not a United States person within the meaning of Code section
7701(a)(30) (a “Non-U.S.  Participant”) shall deliver to the Company and the
Administrative Agent on or prior to the Closing Date (or in the case of a Lender
that is an Assignee, on the date of such assignment to such Lender) two accurate
and complete original signed copies of IRS Form W-8BEN, W-8ECI, or W-8IMY (or
any successor or other applicable form prescribed by the IRS) certifying to such
Lender’s entitlement to a complete exemption from, or a reduced rate in, United
States withholding tax on interest payments to be made hereunder or any Loan. 
If a Lender that is a Non-U.S. Participant is claiming a complete exemption from
withholding on interest pursuant to Sections 87 1(h) or 881(c) of the Code, the
Lender shall deliver (along with two accurate and complete original signed
copies of IRS Form W-8BEN) a certificate in form and substance reasonably
acceptable to Administrative Agent (any such certificate, a “Withholding
Certificate”).  In addition, each Lender that is a Non-U.S.  Participant agrees
that from time to time after the Closing Date, (or in the case of a Lender that
is an Assignee, after the date of the assignment to such Lender), when a lapse
in time (or change in circumstances occurs) renders the prior certificates
hereunder obsolete or inaccurate in any material respect, such Lender shall, to
the extent permitted under applicable law, deliver to the Company and the
Administrative Agent two new and accurate and complete original signed copies of
an IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable
forms prescribed by the IRS), and if applicable, a new Withholding Certificate,
to confirm or establish the entitlement of such Lender or the Administrative
Agent to an exemption from, or reduction in, United States withholding tax on
interest payments to be made hereunder or any Loan.

 

(ii)           Each Lender that is not a Non-U.S. Participant (other than any
such Lender which is taxed as a corporation for U.S. federal income tax
purposes) shall provide two properly completed and duly executed copies of IRS
Form W-9 (or any successor or other applicable form) to the Company and the
Administrative Agent certifying that such Lender is exempt from United States
backup withholding tax.  To the extent that a form provided pursuant to this
Section 7.6(d)(ii) is rendered obsolete or inaccurate in any material respect as
result of change in circumstances with respect to the status of a Lender, such
Lender shall, to the extent permitted by applicable law, deliver to the Company
and the Administrative Agent revised forms necessary to confirm or establish the
entitlement to such Lender’s or Agent’s exemption from United States backup
withholding tax.

 

(iii)          The Company shall not be required to pay additional amounts to a
Lender, or indemnify any Lender, under this Section 7.6 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with Section 7.6(d).

 

(iv)          Each Lender agrees to indemnify the Administrative Agent and hold
the Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under

 

46

--------------------------------------------------------------------------------


 

this Section 7.6) which are imposed on or with respect to principal, interest or
fees payable to such Lender hereunder and which are not paid by the Company
pursuant to this Section 7.6, whether or not such Taxes or related liabilities
were correctly or legally asserted.  This indemnification shall be made within
30 days from the date the Administrative Agent makes written demand therefore.

 


SECTION 8


 


INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS


 


8.1          INCREASED COSTS.


 

(a)           If, after the date hereof, the adoption of, or any change in, any
applicable law, rule or regulation, or any change in the interpretation or
administration of any applicable law, rule or regulation by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency: (i) shall impose, modify or deem applicable
any reserve (including any reserve imposed by the FRB, but excluding any reserve
included in the determination of the LIBOR Rate pursuant to Section 4), special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by any Lender; or (ii) shall impose on any Lender
any other condition affecting its LIBOR Loans, its Note or its obligation to
make LIBOR Loans; and the result of anything described in clauses (i) and
(ii) above is to increase the cost to (or to impose a cost on) such Lender (or
any LIBOR Office of such Lender) of making or maintaining any LIBOR Loan, or to
reduce the amount of any sum received or receivable by such Lender (or its LIBOR
Office) under this Agreement or under its Note with respect thereto, then upon
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to the Administrative
Agent), the Company shall pay directly to such Lender such additional amount as
will compensate such Lender for such increased cost or such reduction, so long
as such amounts have accrued on or after the day which is 180 days prior to the
date on which such Lender first made demand therefor.

 

(b)           If any Lender shall reasonably determine that any change in, or
the adoption or phase-in of, any applicable law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or the compliance by any Lender or
any Person controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder or under any Letter of Credit
or Existing Letter of Credit to a level below that which such Lender or such
controlling Person could have achieved but for such change, adoption, phase-in
or compliance (taking into consideration such Lender’s or such controlling
Person’s policies with respect to capital adequacy) by an amount deemed by such
Lender or such controlling Person to

 

47

--------------------------------------------------------------------------------


 

be material, then from time to time, upon demand by such Lender (which demand
shall be accompanied by a statement setting forth the basis for such demand and
a calculation of the amount thereof in reasonable detail, a copy of which shall
be furnished to the Administrative Agent), the Company shall pay to such Lender
such additional amount as will compensate such Lender or such controlling Person
for such reduction so long as such amounts have accrued on or after the day
which is 180 days prior to the date on which such Lender first made demand
therefor.

 


8.2          BASIS FOR DETERMINING INTEREST RATE INADEQUATE OR UNFAIR.


 

If

 

(a)           the Administrative Agent reasonably determines (which
determination shall be binding and conclusive on the Company) that by reason of
circumstances affecting the interbank LIBOR market adequate and reasonable means
do not exist for ascertaining the applicable LIBOR Rate; or

 

(b)           the Required Lenders advise the Administrative Agent that the
LIBOR Rate as determined by the Administrative Agent for any Interest Period
will not adequately and fairly reflect the cost to such Lenders of maintaining
or funding LIBOR Loans for such Interest Period (taking into account any amount
to which such Lenders may be entitled under Section 8.1) or that the making or
funding of LIBOR Loans has become impracticable as a result of an event
occurring after the date of this Agreement which in the opinion of such Lenders
materially affects such Loans;

 

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and
(ii) on the last day of the current Interest Period for each LIBOR Loan, such
Loan shall, unless then repaid in full, automatically convert to a Base Rate
Loan.

 


8.3          CHANGES IN LAW RENDERING LIBOR LOANS UNLAWFUL.


 

If any change in, or the adoption of any new, law or regulation, or any change
in the interpretation of any applicable law or regulation by any governmental or
other regulatory body charged with the administration thereof, should make it
(in the good faith judgment of any Lender) unlawful for any Lender to make,
maintain or fund LIBOR Loans, then such Lender shall promptly notify each of the
other parties hereto and, so long as such circumstances shall continue, (a) such
Lender shall have no obligation to make or convert any Base Rate Loan into a
LIBOR Loan (but shall make Base Rate Loans concurrently with the making of or
conversion of Base Rate Loans into LIBOR Loans by the Lenders which are not so
affected, in each case in an amount equal to the amount of LIBOR Loans which
would be made or converted into by such Lender at such time in the absence of
such circumstances) and (b) on the last day of the current Interest Period for
each LIBOR Loan of such Lender (or, in any event, on such earlier date as may be
required by the relevant law, regulation or interpretation), such LIBOR Loan
shall, unless then repaid in full, automatically convert to a Base Rate Loan. 
Each Base Rate Loan

 

48

--------------------------------------------------------------------------------


 

made by a Lender which, but for the circumstances described in the foregoing
sentence, would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding
for the period corresponding to the group of LIBOR Loans of which such Affected
Loan would be a part absent such circumstances.

 


8.4          FUNDING LOSSES.


 

The Company hereby agrees that upon written demand by any Lender (which demand
shall be accompanied by a statement setting forth in reasonable detail the basis
for the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Company will indemnify such Lender against any net
loss or expense which such Lender may sustain or incur (including any net loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan), as
reasonably determined by such Lender, as a result of (a) any payment, prepayment
or conversion of any LIBOR Loan of such Lender on a date other than the last day
of an Interest Period for such Loan (including any conversion pursuant to
Section 8.3) or (b) any failure of the Company to borrow, convert or continue
any Loan on a date specified therefor in a Loan Notice pursuant to this
Agreement; provided that written notice of such loss is given to the Company
within 180 days of its incurrence.  For this purpose, all notices to the
Administrative Agent pursuant to this Agreement shall be deemed to be
irrevocable.

 


8.5          RIGHT OF LENDERS TO FUND THROUGH OTHER OFFICES.


 

Each Lender may, if it so elects, fulfill its commitment as to any LIBOR Loan by
causing a foreign branch or Affiliate of such Lender to make such Loan; provided
that in such event for the purposes of this Agreement such Loan shall be deemed
to have been made by such Lender and the obligation of the Company to repay such
Loan shall nevertheless be to such Lender and shall be deemed held by it, to the
extent of such Loan, for the account of such branch or Affiliate.

 


8.6          DISCRETION OF LENDERS AS TO MANNER OF FUNDING.


 

Notwithstanding any provision of this Agreement to the contrary, except with
regard to the obligation to mitigate increased costs, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder shall be made as if such Lender had
actually funded and maintained each LIBOR Loan during each Interest Period for
such Loan through the purchase of deposits having a maturity corresponding to
such Interest Period and bearing an interest rate equal to the LIBOR Rate for
such Interest Period.

 


8.7          MITIGATION OF CIRCUMSTANCES; REPLACEMENT OF LENDERS.


 

(a)           Each Lender shall promptly notify the Company and the
Administrative Agent of any event of which it has knowledge which will result
in, and will use reasonable commercial efforts available to it (and not, in such
Lender’s reasonable good faith judgment, otherwise disadvantageous to such
Lender) to mitigate or avoid, (i) any obligation by the Company to pay any
amount pursuant to Section 7.6 or 8.1 or (ii) the occurrence of any
circumstances described

 

49

--------------------------------------------------------------------------------


 

in Section 8.2 or (and, if any Lender has given notice of any such event
described in clause (i) or (ii) above and thereafter such event ceases to exist,
such Lender shall promptly so notify the Company and the Administrative Agent). 
Without limiting the foregoing, each Lender will designate a different funding
office if such designation will avoid (or reduce the cost to the Company of) any
event described in clause (i) or (ii) above and such designation will not, in
such Lender’s reasonable good faith judgment, be otherwise disadvantageous to
such Lender.

 

(b)           If (i) the Company becomes obligated to pay additional amounts to
any Lender pursuant to Section 7.6 or 8.1 or (ii) any Lender gives notice of the
occurrence of any circumstances described in Section 8.2 or 8.3  or (iii) a
Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 15.1 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender becomes a Defaulting Lender, the Company may
designate another bank which is acceptable to the Administrative Agent and the
Issuing Lenders in their reasonable discretion (such other bank being called a
“Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender plus any accrued but unpaid interest on such Loans
and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment Agreement), such Lender shall no longer be a party hereto or have any
rights hereunder (other than rights with respect to indemnities and similar
rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to the Company hereunder,
and the Replacement Lender shall succeed to the rights and obligations of such
Lender hereunder.  In the case of any assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, it is required that (a) the
applicable Replacement Lender consents to the proposed change, waiver, discharge
or termination and (b) to the extent such Non-Consenting Lender is an Issuing
Lender that has issued Letters of Credit hereunder that remain outstanding at
such time, such Letters of Credit have been returned to such Non-Consenting
Lender; provided that the failure by such Non-Consenting Lender to execute and
deliver an Assignment Agreement shall not impair the validity of the removal of
such Non-Consenting Lender and the mandatory assignment of such Non-Consenting
Lender’s Commitments and outstanding Loans and participations in Letters of
Credit in pursuant to this Section 8.7 shall nevertheless be effective without
the execution by such Non-Consenting Lender of an Assignment Agreement.

 


8.8          CONCLUSIVENESS OF STATEMENTS; SURVIVAL OF PROVISIONS.


 

Determinations and statements of any Lender pursuant to Section 8.1, 8.2, 8.3 or
8.4 shall be conclusive absent demonstrable error.  Lenders may use reasonable
averaging and attribution methods in determining compensation under Sections 8.1
and, and the provisions of such Sections shall survive repayment of the
Obligations, cancellation of any Notes, expiration or termination of the Letters
of Credit and/or Existing Letters of Credit and termination of this Agreement.

 

50

--------------------------------------------------------------------------------



 


SECTION 9


 


REPRESENTATIONS AND WARRANTIES


 

To induce the Administrative Agent, the Collateral Agent and the Lenders to
enter into this Agreement and to induce the Lenders to make Loans and issue and
participate in Letters of Credit and Existing Letters of Credit hereunder, the
Company represents and warrants to the Administrative Agent, the Collateral
Agent and the Lenders that:

 


9.1          ORGANIZATION.


 

Each Loan Party and each Guarantor is validly existing and in good standing
under the laws of its jurisdiction of organization; and each Loan Party is duly
qualified to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify could not reasonably be expected
to have a Material Adverse Effect.

 


9.2          AUTHORIZATION; NO CONFLICT.


 

Each Loan Party and each Guarantor is duly authorized to execute and deliver
each Loan Document to which it is a party, the Company is duly authorized to
borrow monies hereunder and each Loan Party and each Guarantor is duly
authorized to perform its Obligations under each Loan Document to which it is a
party.  The execution, delivery and performance by each Loan Party and each
Guarantor of each Loan Document to which it is a party, and the borrowings by
the Company hereunder, do not and will not (a) require any consent or approval
of any governmental agency or authority (other than any consent or approval
which has been obtained and is in full force and effect), (b) conflict with
(i) any provision of law, (ii) the charter, by-laws or other organizational
documents of any Loan Party or Guarantor or (iii) any agreement, indenture,
instrument or other document, or any judgment, order or decree, which is binding
upon any Loan Party or Guarantor or any of their respective properties or
(c) require, or result in, the creation or imposition of any Lien on any asset
of any Loan Party or Guarantor (other than Liens in favor of the Collateral
Agent created pursuant to the Collateral Documents).

 


9.3          VALIDITY AND BINDING NATURE.


 

Each of this Agreement and each other Loan Document to which any Loan Party is a
party is the legal, valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, subject to bankruptcy,
insolvency and similar laws affecting the enforceability of creditors’ rights
generally and to general principles of equity.

 


9.4          FINANCIAL CONDITION.


 

The audited consolidated financial statements of the Company and its
Subsidiaries as at December 31, 2007 and the unaudited consolidated financial
statements of the Company and the

 

51

--------------------------------------------------------------------------------


 

Subsidiaries as at March 31, 2008, copies of each of which have been delivered
to each Lender, were prepared in accordance with GAAP (subject, in the case of
such unaudited statements, to the absence of footnotes and to normal year-end
adjustments) and present fairly in all material respects the consolidated
financial condition of the Company and its Subsidiaries as at such dates and the
results of their operations for the periods then ended.

 


9.5          NO MATERIAL ADVERSE CHANGE.


 

Since December 31, 2007, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 


9.6          LITIGATION AND CONTINGENT LIABILITIES.


 

No litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, to the Company’s
knowledge, threatened, against any Loan Party or Guarantor which could
reasonably be expected to have a Material Adverse Effect, except as set forth in
Schedule 9.6.  Other than any liability incident to such litigation or
proceedings, no Loan Party or Guarantor has any material contingent liabilities
not listed on Schedule 9.6 or permitted by Section 11.1 that could reasonably be
expected to result in a Material Adverse Effect.

 


9.7          OWNERSHIP OF PROPERTIES; LIENS.


 

Each Loan Party and each Guarantor owns good and, in the case of real property,
marketable title to all of its properties and assets, real and personal,
tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like) except Permitted
Liens.

 


9.8          EQUITY OWNERSHIP; SUBSIDIARIES.


 

Except as otherwise set forth on Schedule 9.8, all issued and outstanding
Capital Securities of each Subsidiary and Joint Venture are duly authorized and
validly issued, fully paid, non-assessable, and (in the case of Subsidiaries and
Joint Ventures) free and clear of all Liens other than those in favor of the
Collateral Agent, and such securities were issued in compliance with all
applicable state and federal laws concerning the issuance of securities. 
Schedule 9.8 sets forth the authorized Capital Securities and jurisdiction of
organization of each Subsidiary and Joint Venture as of the Closing Date.  All
of the issued and outstanding Capital Securities of each Wholly-Owned Subsidiary
are, directly or indirectly, owned by the Company.  As of the Closing Date,
except as set forth on Schedule 9.8, there are no pre-emptive or other
outstanding rights, options, warrants, conversion rights or other similar
agreements or understandings for the purchase or acquisition of any Capital
Securities of any Subsidiary.

 

52

--------------------------------------------------------------------------------



 


9.9                               PENSION PLANS.


 

(a)           The Unfunded Liability of all Pension Plans does not in the
aggregate exceed twenty percent of the Total Plan Liability for all such Pension
Plans.  Each Pension Plan complies in all material respects with all applicable
requirements of law and regulations.  No contribution failure under Section 412
of the Code, Section 302 of ERISA or the terms of any Pension Plan has occurred
with respect to any Pension Plan, sufficient to give rise to a Lien under
Section 3 02(f) of ERISA, or otherwise to have a Material Adverse Effect.  There
are no pending or, to the knowledge of Company, threatened, claims, actions,
investigations or lawsuits against any Pension Plan, any fiduciary of any
Pension Plan, or Company or other any member of the Controlled Group with
respect to a Pension Plan or a Multiemployer Pension Plan which could reasonably
be expected to have a Material Adverse Effect.  Neither the Company nor any
other member of the Controlled Group has engaged in any prohibited transaction
(as defined in Section 4975 of the Code or Section 406 of ERISA) in connection
with any Pension Plan or Multiemployer Pension Plan which could reasonably be
expected to have a Material Adverse Effect.  Within the past five years, neither
the Company nor any other member of the Controlled Group has engaged in a
transaction which resulted in a Pension Plan with an Unfunded Liability being
transferred out of the Controlled Group, which could reasonably be expected to
have a Material Adverse Effect.  No Termination Event has occurred or is
reasonably expected to occur with respect to any Pension Plan, which could
reasonably be expected to have a Material Adverse Effect.

 

(b)           All contributions (if any) have been made to any Multiemployer
Pension Plan that are required to be made by the Company or any other member of
the Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Company nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan, if any such withdrawal could reasonably be expected to have a Material
Adverse Effect; and neither the Company nor any other member of the Controlled
Group has received any notice that any Multiemployer Pension Plan is in
reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of any excise tax if such increased
contributions could reasonably be expected to have a Material Adverse Effect,
that any such plan is or has been funded at a rate less than that required under
Section 412 of the Code, that any such plan is or may be terminated, or that any
such plan is or may become insolvent.

 


9.10                        INVESTMENT COMPANY ACT.


 

No Loan Party is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company,” within the
meaning of the Investment Company Act of 1940.

 

53

--------------------------------------------------------------------------------



 


9.11        REGULATION U.


 

The Company is not engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

 


9.12        TAXES.


 

Each Loan Party has timely filed all tax returns and reports required by law to
have been filed by it and has paid all taxes and governmental charges due and
payable with respect to such return, except any such taxes or charges which are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books.  The Loan Parties have made adequate reserves on their books and records
in accordance with GAAP for all taxes that have accrued but which are not yet
due and payable.  No Loan Party has participated in any transaction that relates
to a year of the taxpayer (which is still open under the applicable statute of
limitations) which is a “reportable transaction” within the meaning of Treasury
Regulation Section 1.601 l-4(b)(2) (irrespective of the date when the
transaction was entered into).

 


9.13        SOLVENCY, ETC.


 

On the Closing Date, and immediately prior to and after giving effect to the
issuance of each Letter of Credit, participation in each Existing Letter of
Credit and each borrowing hereunder and the use of the proceeds thereof, with
respect to each Loan Party, individually, (a) the fair value of its assets is
greater than the amount of its liabilities (including disputed, contingent and
unliquidated liabilities) as such value is established and liabilities evaluated
on a going concern basis in accordance with GAAP, (b) the present fair saleable
value of its assets is not less than the amount that will be required to pay the
probable liability on its debts as they become absolute and matured, (c) it is
able to realize upon its assets and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business, (d) it does not intend to, and does not believe
that it will, incur debts or liabilities beyond its ability to pay as such debts
and liabilities mature and (e) it is not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which its property
would constitute unreasonably small capital.

 


9.14        ENVIRONMENTAL MATTERS.


 

The on-going operations of the Company, its Subsidiaries and the Joint Ventures
comply in all respects with all Environmental Laws, except such non-compliance
which could not (if enforced in accordance with applicable law) reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.  Each of the Company, its Subsidiaries and the Joint Ventures
has obtained, and maintained in good standing, all licenses, permits,
authorizations, registrations and other approvals required under any
Environmental Law and required for their respective ordinary course operations,
and for their reasonably anticipated future operations, and each of the Company,
its Subsidiaries and the Joint Ventures is in compliance with all terms and
conditions thereof, except where the failure to do so could not reasonably be
expected to result in material liability to any of the Company, its Subsidiaries
and

 

54

--------------------------------------------------------------------------------


 

the Joint Ventures and could not reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect.  None of the
Company, its Subsidiaries or the Joint Ventures or any of its properties or
operations is subject to, or reasonably anticipates the issuance of, any written
order from or agreement with any Federal, state or local governmental authority,
nor subject to any judicial or docketed administrative or other proceeding,
respecting any Environmental Law, Environmental Claim or Hazardous Substance. 
There are no Hazardous Substances or other conditions or circumstances existing
with respect to any property, arising from operations prior to the Closing Date,
or relating to any waste disposal, of any of the Company, its Subsidiaries and
the Joint Ventures that would reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect.  Except as
listed on Schedule 9.14, none of the Company, its Subsidiaries and the Joint
Ventures owns or operates any underground storage tanks that are not properly
registered or permitted under applicable Environmental Laws or that (i) at any
time while any of the Company, its Subsidiaries or the Joint Ventures has owned
or operated them, and (ii) at any time while any Person other than any of the
Company, its Subsidiaries and the Joint Ventures owned or operated them, to the
Company’s best knowledge without independent investigation or inquiry, have
released, leaked, disposed of or otherwise discharged Hazardous Substances.

 


9.15        INSURANCE.


 

Set forth on Schedule 9.15 is a complete and accurate summary of the property
and casualty insurance program of the Loan Parties as of the Closing Date
(including the names of all insurers, policy numbers, expiration dates, amounts
and types of coverage, annual premiums, deductibles, self-insured retention, and
a description in reasonable detail of any self-insurance program, retrospective
rating plan, fronting arrangement or other risk assumption arrangement involving
any Loan Party).  Each Loan Party and its properties are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Loan Parties, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Parties operate.

 


9.16        REAL PROPERTY; FACILITY LEASES AND FACILITY MANAGEMENT AGREEMENTS.


 

Except as set forth on Schedule 9.16, the Company does not, and its Subsidiaries
do not, own any real property.  Schedule 9.16 also sets forth a listing of each
Facility Lease and each Facility Management Agreement to which the Company or
any of its Subsidiaries or Joint Ventures is a party as lessee or manager and
specifies the city and state where the parking facility subject to such lease or
management agreement is located.

 


9.17        INFORMATION.


 

All information heretofore or contemporaneously herewith furnished in writing by
any Loan Party or Guarantor to the Administrative Agent or any Lender for
purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Loan Party or Guarantor to the Administrative Agent or any Lender
pursuant hereto or in connection herewith will be, true and accurate in every
material respect on the date as of which such information is dated or certified,

 

55

--------------------------------------------------------------------------------


 

and none of such information is or will be incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Administrative Agent
and the Lenders that any projections and forecasts provided by the Company are
based on good faith estimates and assumptions believed by the Company to be
reasonable as of the date of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).

 


9.18        INTELLECTUAL PROPERTY.


 

Each Loan Party and each Guarantor owns and possesses or has a license or other
right to use all patents, patent rights, trademarks, trademark rights, trade
names, trade name rights, service marks, service mark rights and copyrights as
are necessary for the conduct of the businesses of the Loan Parties or
Guarantors, as applicable, without any infringement upon rights of others which
could reasonably be expected to have a Material Adverse Effect.

 


9.19        BURDENSOME OBLIGATIONS.


 

No Loan Party or Guarantor is a party to any agreement or contract or subject to
any restriction contained in its organizational documents which could reasonably
be expected to have a Material Adverse Effect.

 


9.20        LABOR MATTERS.


 

Except as set forth on Schedule 9.20, no Loan Party is subject to any labor or
collective bargaining agreement.  There are no existing or threatened strikes,
lockouts or other labor disputes involving any Loan Party that singly or in the
aggregate could reasonably be expected to have a Material Adverse Effect.  Hours
worked by and payment made to employees of the Loan Parties are not in violation
in any material respect of the Fair Labor Standards Act or any other applicable
law, rule or regulation dealing with such matters.

 


9.21        NO DEFAULT.


 

No Event of Default or Unmatured Event of Default exists or would result from
the incurrence by any Loan Party or Guarantor of any Debt hereunder or under any
other Loan Document.

 


9.22        SUBORDINATED DEBT.


 

The subordination provisions of the Subordinated Debt are enforceable against
the holders of the Subordinated Debt by the Administrative Agent and the
Lenders.  All Obligations constitute senior Debt entitled to the benefits of the
subordination provisions contained in the Subordinated Debt.  The Company
acknowledges that the Administrative Agent and each Lender are entering into
this Agreement and are extending the Commitments and making the Loans in
reliance upon the subordination provisions of the Subordinated Debt and this
Section 9.22.

 

56

--------------------------------------------------------------------------------



 


SECTION 10


 


AFFIRMATIVE COVENANTS


 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit and Existing Letters of Credit have been terminated, the
Company agrees that, unless at any time the Required Lenders shall otherwise
expressly consent in writing, it will:

 


10.1        REPORTS, CERTIFICATES AND OTHER INFORMATION.


 

Furnish to the Administrative Agent and each Lender:

 


10.1.1     ANNUAL REPORT.


 

Promptly when available and in any event within 90 days after the close of each
Fiscal Year: a copy of the annual audited financial statements of the Company
and its Subsidiaries for such Fiscal Year, including therein consolidated
balance sheets and statements of earnings and cash flows of the Company and its
Subsidiaries as at the end of such Fiscal Year, accompanied by a report and
opinion of Ernst & Young, or any of the four largest independent certified
public accounting firms in the United States, which report and opinion shall not
be subject to any “going concern” or like qualification or exception.

 


10.1.2     INTERIM REPORTS.


 

Upon filing with the SEC, and in any event within 45 days after the end of each
Fiscal Quarter, consolidated balance sheets of the Company and its Subsidiaries
as of the end of such Fiscal Quarter, together with consolidated statements of
earnings and cash flows for such Fiscal Quarter and for the period beginning
with the first day of such Fiscal Year and ending on the last day of such Fiscal
Quarter, together with a comparison of such financial statements with the
corresponding period of the previous Fiscal Year, certified by a Senior Officer
of the Company as having been prepared in accordance with GAAP (subject to the
absence of footnotes and year-end audit adjustments).

 


10.1.3     COMPLIANCE CERTIFICATES.


 

Contemporaneously with the furnishing of a copy of each annual audit report
pursuant to Section 10.1.1 and each set of quarterly statements pursuant to
Section 10.1.2, a duly completed compliance certificate in the form of
Exhibit B, with appropriate insertions, dated the date of such annual report or
such quarterly statements and signed by a Senior Officer of the Company,
containing a computation of each of the financial ratios and restrictions set
forth in Section 11.13 and to the effect that such officer has not become aware
of any Event of

 

57

--------------------------------------------------------------------------------


 

Default or Unmatured Event of Default that has occurred and is continuing or, if
there is any such event, describing it and the steps, if any, being taken to
cure it.

 


10.1.4      REPORTS TO THE SEC AND TO SHAREHOLDERS.


 

Promptly upon the filing or sending thereof (unless such documents, reports or
communications are publicly available on the SEC’s internet website), copies of
all regular, periodic or special reports of any Loan Party filed with the SEC;
copies of all registration statements of any Loan Party filed with the SEC
(other than on Form S-8); and copies of all proxy statements, financial
statements or other communications made to security holders generally, or filed
with any securities exchange.

 


10.1.5     NOTICE OF DEFAULT, LITIGATION AND ERISA MATTERS.


 

Within 5 Business Days, after becoming aware of any of the following, written
notice describing the same and the steps being taken by the Company or the
Subsidiary affected thereby with respect thereto:

 

(a)           the occurrence of an Event of Default or an Unmatured Event of
Default;

 

(b)           any litigation, arbitration or governmental investigation or
proceeding not previously disclosed by the Company to the Lenders which has been
instituted or, to the knowledge of the Company, is threatened against any Loan
Party or to which any of the properties of any thereof is subject which could
reasonably be expected to have a Material Adverse Effect;

 

(c)           the institution of any steps by any member of the Controlled Group
or any other Person to terminate any Pension Plan in other than a standard
termination, as defined under Title IV of ERISA, or the failure of any member of
the Controlled Group to make a required contribution to any Pension Plan (if
such failure is sufficient to give rise to a Lien under Section 302(f) of ERISA)
or to any Multiemployer Pension Plan, or the taking of any action with respect
to a Pension Plan which could result in the requirement that the Company furnish
a bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
liability, fine or penalty (including any claim or demand for withdrawal
liability or partial withdrawal from any Multiemployer Pension Plan), or any
material increase in the contingent liability of the Company with respect to any
post-retirement welfare benefit plan or other employee benefit plan of the
Company or another member of the Controlled Group, or any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of an
excise tax if such increased contributions could reasonably be expected to have
a Material Adverse Effect, that any such

 

58

--------------------------------------------------------------------------------


 

plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated in other than a standard
termination, as defined under Title IV of ERISA, or that any such plan is or may
become insolvent, or the occurrence of a Reportable Event as described in
Section 4043(b) of ERISA including without limitation those events as to which
the thirty (30) day notice period is waived under Part 2615 of the regulations
promulgated by the PBGC under ERISA;

 

(d)           any cancellation or material change in any insurance maintained by
any Loan Party, or the entering into any material contract or undertaking that
is not entered into in the ordinary course of business; or

 

(e)           any other event (including (i) any violation of any Environmental
Law or the assertion of any Environmental Claim or (ii) the enactment or
effectiveness of any law, rule or regulation) which might reasonably be expected
to have a Material Adverse Effect.

 


10.1.6     MANAGEMENT REPORTS.


 

Promptly and in any event within 10 Business Days of receipt thereof, copies of
all detailed financial and management reports submitted to the Company by
independent auditors (other than any routine communications between the
independent auditors and the audit committee) in connection with each annual or
interim audit made by such auditors of the books of the Company or any of its
Subsidiaries.

 


10.1.7     PROJECTIONS.


 

Not later than January 31 of each Fiscal Year, financial projections for the
Company and its Subsidiaries for such Fiscal Year (including quarterly operating
and cash flow budgets) prepared in a manner consistent with the projections
delivered by the Company to the Lenders prior to the Closing Date or otherwise
in a manner reasonably satisfactory to the Administrative Agent, accompanied by
a certificate of a Senior Officer of the Company on behalf of the Company to the
effect that (a) such projections were prepared by the Company in good faith,
(b) the Company has a reasonable basis for the assumptions contained in such
projections and (c) such projections have been prepared in accordance with such
assumptions.  All parties hereto acknowledge that the Company cannot and does
not make any warranty or assurance that any such projections will be attained.

 


10.1.8     SUBORDINATED DEBT NOTICES.


 

Promptly following receipt, copies of (a) any notice of default or acceleration
received from any holder or trustee of, under or with respect to any
Subordinated Debt and (b) any amendment, waiver, consent of other modification
of any documentation governing any Subordinated Debt.

 

59

--------------------------------------------------------------------------------


 


10.1.9               OTHER INFORMATION.

 

Promptly from time to time, such other information concerning the Loan Parties
and the Guarantors as any Lender or the Administrative Agent may reasonably
request.

 

The Company hereby acknowledges that (a) the Administrative Agent and/or BAS
will make available to the Lenders and the Issuing Lenders materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Company Materials”) by posting the Company Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Company or its securities) (each, a
“Public Lender”).  The Company hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Company Materials that may be
distributed to the Public Lenders and that (w) all such Company Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Company Materials “PUBLIC,” the Company shall be deemed to have
authorized the Administrative Agent, BAS, the Issuing Lenders and the Lenders to
treat such Company Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Company or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Company Materials
constitute Information, they shall be treated as set forth in Section 15.9);
(y) all Company Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and BAS shall be entitled to treat any Company Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.”  Notwithstanding the foregoing,
the Company shall be under no obligation to mark any Company Materials “PUBLIC”.

 


10.2        BOOKS, RECORDS AND INSPECTIONS.

 

Keep, and cause each other Loan Party and Guarantor to keep, its books and
records in accordance with sound business practices sufficient to allow the
preparation of financial statements in accordance with GAAP; permit, and cause
each other Loan Party and Guarantor to permit, at any reasonable time and with
reasonable notice (or at any time without notice if an Event of Default exists),
any Lender (at such Lender’s own expense) or the Administrative Agent or any
representative thereof (at the Administrative Agent’s own expense) to inspect
the properties and operations of the Loan Parties and the Guarantors; and
permit, and cause each other Loan Party to permit, at any reasonable time and
with reasonable notice (or at any time without notice if an Event of Default
exists), any Lender (at such Lender’s own expense) or the Administrative Agent
or any representative thereof (at the Administrative Agent’s own expense) to
visit any or all of its offices, to discuss its financial matters with its
officers and its independent auditors (and the Company hereby authorizes such
independent auditors to discuss such financial matters with any Lender or the
Administrative Agent or any representative thereof), and to examine (and, at the
expense of the Loan Parties and Guarantors, photocopy

 

60

--------------------------------------------------------------------------------


 

extracts from) any of its books or other records; and permit, and cause each
other Loan Party and Guarantor to permit, the Administrative Agent and its
representatives to inspect the Inventory and other tangible assets of the Loan
Parties and Guarantors, to perform appraisals of the equipment of the Loan
Parties and Guarantors, and to inspect, audit, check and make copies of and
extracts from the books, records, computer data, computer programs, journals,
orders, receipts, correspondence and other data relating to Inventory, Accounts
and any other collateral.  All such inspections or audits by the Administrative
Agent shall be at the Administrative Agent’s expense, provided that so long as
an Event of Default exists, such inspections or audits shall be at the Company’s
expense and the Administrative Agent shall be able to perform as many
inspections or audits as it desires during any such Event of Default.

 


10.3        MAINTENANCE OF PROPERTY; INSURANCE.

 

(a)           Keep, and cause each other Loan Party and Guarantor to keep, all
property useful and necessary in the business of the Loan Parties and the
Guarantors in good working order and condition, ordinary wear and tear excepted,
and from time to time make, or cause to be made, all needful repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times in accordance with customary and prudent business practices for similar
businesses.

 

(b)           Maintain, and cause each other Loan Party and Guarantor to
maintain, with responsible insurance companies, such insurance coverage as may
be required by any law or governmental regulation or court decree or order
applicable to it (including, without limitation, liability insurance for the
directors and officers of such Loan Party or Guarantor) and such other
insurance, to such extent and against such hazards and liabilities as is
customarily maintained by companies similarly situated, but which shall insure
against all risks and liabilities of the type identified on Schedule 9.15 and
shall have insured amounts no less than, and deductibles no higher than, those
set forth on such schedule (as such schedule may change upon the reasonable
consent of the Administrative Agent); and, upon request of the Administrative
Agent or any Lender, furnish to the Administrative Agent or such Lender a
certificate setting forth in reasonable detail the nature and extent of all
insurance maintained by the Loan Parties and the Guarantors.  The Company shall
cause each issuer of an insurance policy to provide the Collateral Agent with an
endorsement (i) showing the Collateral Agent as lender loss payee or mortgagee,
as applicable, with respect to each policy of property or casualty insurance or
business interruption insurance and naming the Collateral Agent, for the benefit
of the Lenders, as an additional insured with respect to each policy of
liability insurance, (ii) providing that 30 days’ notice will be given to the
Collateral Agent prior to any cancellation of, material reduction or change in
coverage provided by or other material modification to such policy and
(iii) reasonably acceptable in all other respects to the Collateral Agent.

 

(c)           UNLESS THE COMPANY PROVIDES THE ADMINISTRATIVE AGENT WITH EVIDENCE
OF THE INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT, THE ADMINISTRATIVE AGENT
MAY, FOLLOWING PRIOR NOTICE TO THE COMPANY, PURCHASE INSURANCE AT THE COMPANY’S
EXPENSE TO PROTECT THE COLLATERAL AGENT’S AND THE LENDERS’ INTERESTS IN THE
COLLATERAL.  THIS INSURANCE MAY, BUT NEED NOT, PROTECT ANY LOAN

 

61

--------------------------------------------------------------------------------


 

PARTY’S OR GUARANTOR’S INTERESTS.  THE COVERAGE THAT THE ADMINISTRATIVE AGENT
PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST ANY LOAN PARTY OR GUARANTOR
IN CONNECTION WITH THE COLLATERAL.  THE COMPANY MAY LATER CANCEL ANY INSURANCE
PURCHASED BY THE ADMINISTRATIVE AGENT, BUT ONLY AFTER PROVIDING THE
ADMINISTRATIVE AGENT WITH EVIDENCE THAT THE COMPANY HAS OBTAINED INSURANCE AS
REQUIRED BY THIS AGREEMENT.  IF THE ADMINISTRATIVE AGENT PURCHASES INSURANCE FOR
THE COLLATERAL, THE COMPANY WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT
OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF
THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE ADDED TO THE PRINCIPAL AMOUNT
OF THE LOANS OWING HEREUNDER.  THE COSTS OF THE INSURANCE MAY BE MORE THAN THE
COST OF THE INSURANCE THE LOAN PARTIES AND GUARANTORS MAY BE ABLE TO OBTAIN ON
THEIR OWN.

 


10.4        COMPLIANCE WITH LAWS; PAYMENT OF TAXES AND LIABILITIES.

 

(a)           Comply, and cause each other Loan Party and Guarantor to comply,
in all material respects with all applicable laws, rules, regulations, decrees,
orders, judgments, licenses and permits, except where failure to comply could
not reasonably be expected to have a Material Adverse Effect; (b) without
limiting clause (a) above, ensure, and cause each other Loan Party and Guarantor
to ensure, that no person who owns a controlling interest in or otherwise
controls a Loan Party or Guarantor is or shall be (i) listed on the Specially
Designated Nationals and Blocked Person List maintained by the Office of Foreign
Assets Control (“OFAC”), Department of the Treasury, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a person designated under Section 1(b), (c) or (d) of
Executive Order No.  13224 (September 23, 2001), any related enabling
legislation or any other similar Executive Orders, (c) without limiting clause
(a) above, comply, and cause each other Loan Party and Guarantor to comply, with
all applicable Bank Secrecy Act (“BSA”) and anti-money laundering laws and
regulations and (d) pay, and cause each other Loan Party and Guarantor to pay,
prior to delinquency, all taxes and other governmental charges against it or any
collateral, as well as claims of any kind which, if unpaid, could become a Lien
(other than Permitted Liens) on any of its property; provided that the foregoing
shall not require any Loan Party to pay any such tax or charge so long as it
shall contest the validity thereof in good faith by appropriate proceedings and
shall set aside on its books adequate reserves with respect thereto in
accordance with GAAP and, in the case of a claim which could become a Lien
(other than a Permitted Lien) on any collateral, such contest proceedings shall
stay the foreclosure of such Lien (other than a Permitted Lien) or the sale of
any portion of the collateral to satisfy such claim.

 


10.5        MAINTENANCE OF EXISTENCE, ETC.

 

(a)           Maintain and preserve, and (subject to Section 11.5) cause each
other Loan Party and Guarantor to maintain and preserve, (i) its existence and
good standing in the jurisdiction of

 

62

--------------------------------------------------------------------------------


 

its organization, (ii) its qualification to do business and good standing in
each jurisdiction where the nature of its business makes such qualification
necessary (other than such jurisdictions in which the failure to be qualified or
in good standing could not reasonably be expected to have a Material Adverse
Effect, and other than in connection with any merger permitted pursuant to
Sections 11.4 or 11.6 other than any dissolution or liquidations of any
Subsidiary if the assets of such Subsidiary are transferred to the Company or
any Guarantor in connection with such dissolution or liquidation) and (iii) the
rights, licenses, permits (including those required under applicable
Environmental Laws), franchises, patents, copyrights, trademarks and trade names
material to the conduct of its businesses; provided, however, that the Loan
Parties and the Guarantors shall not be required to preserve any such right,
license or franchise, or its corporate, partnership or other existence, if the
Board of Directors of the Company shall determine that the preservation thereof
is no longer desirable in the conduct of the business of the Company and its
Subsidiaries and Guarantors, taken as a whole, and that the loss thereof is not
adverse in any material respect to the Administrative Agent or the Lenders; and
(b) defend all of the foregoing against all claims, actions, demands, suits or
proceedings at law or in equity or by or before any governmental instrumentality
or other agency or regulatory authority.

 


10.6        USE OF PROCEEDS.

 

Use the proceeds of the Loans, and the Letters of Credit and Existing Letters of
Credit, solely to refinance existing indebtedness, for working capital purposes,
for Permitted Acquisitions, for Capital Expenditures, for Special Payments, and
for other general business purposes; and not use or permit any proceeds of any
Loan to be used, either directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of “purchasing or carrying” any Margin Stock
in any manner that would constitute a violation of Regulation U.

 


10.7        EMPLOYEE BENEFIT PLANS.

 

(a)           Maintain, and use good faith efforts to cause each other member of
the Controlled Group to maintain, each Pension Plan in substantial compliance
with all applicable requirements of law and regulations.

 

(b)           Make, and use good faith efforts to cause each other member of the
Controlled Group to make, on a timely basis, all required contributions to any
Multiemployer Pension Plan.

 

(c)           Not, and use good faith efforts to not permit any other member of
the Controlled Group to (i) seek a waiver of the minimum funding standards of
ERISA, (ii) terminate or withdraw from any Pension Plan or Multiemployer Pension
Plan, (iii) take any other action with respect to any Pension Plan that would
reasonably be expected to entitle the PBGC to terminate, impose liability in
respect of, or cause a trustee to be appointed to administer, any Pension Plan,
or (iv) permit to occur a Reportable Event as described in Section 4043(b) of
ERISA including without limitation those events as to which the thirty (30) day
notice period is waived under Part 2615 of the regulations promulgated by the
PBGC under ERISA, unless the actions or events described in clauses (i), (ii),
(iii) and (iv) individually or in the aggregate would not have a Material
Adverse Effect.

 

63

--------------------------------------------------------------------------------


 


10.8        ENVIRONMENTAL MATTERS.

 

If any release or threatened release or other disposal of Hazardous Substances
shall occur or shall have occurred on any real property or any other assets of
any Loan Party or Guarantor, the Company shall, or shall cause the applicable
Loan Party or Guarantor to, cause the prompt containment and removal of such
Hazardous Substances and the remediation of such real property or other assets
as necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets.  Without limiting the generality of the
foregoing, the Company shall, and shall cause each other Loan Party and
Guarantor to, comply with any Federal or state judicial or administrative order
requiring the performance at any real property of any Loan Party or Guarantor of
activities in response to the release or threatened release of a Hazardous
Substance.  To the extent that the transportation of Hazardous Substances is
permitted by this Agreement, the Company shall, and shall cause its Subsidiaries
to, dispose of such Hazardous Substances, or of any other wastes, only at
licensed disposal facilities operating in compliance with Environmental Laws.

 


10.9        FURTHER ASSURANCES.

 

(a)           Within 30 days from the request therefor by the Administrative
Agent, take, and cause each other Loan Party and Guarantor to take, such actions
as are necessary or as the Administrative Agent or the Required Lenders may
reasonably request from time to time to give effect to the intent of, and to aid
in the exercise and enforcement of the rights and remedies of the Administrative
Agent, the Collateral Agent and the Lenders under the Loan Documents, and to
ensure that the Obligations of each Loan Party and Guarantor under the Loan
Documents are secured by substantially all of the assets of the Company, each
Domestic Subsidiary and each Joint Venture which meets the definition of a
Guarantor (as well as all Capital Securities of each Domestic Subsidiary and
each such Joint Venture and 65% of all Capital Securities of each direct Foreign
Subsidiary) and guaranteed by each Domestic Subsidiary and each Joint Venture
which meets the definition of a Guarantor (including, within 30 days after the
acquisition or creation thereof, any Domestic Subsidiary or Joint Venture
acquired or created after the Closing Date), in each case as the Administrative
Agent may determine, including without limitation (i) the execution and delivery
of guaranties, security agreements, pledge agreements, Mortgages, financing
statements and other documents, and the filing or recording of any of the
foregoing and (ii) the delivery of certificated securities and other collateral
with respect to which perfection is obtained by possession.  Notwithstanding the
foregoing, the Company shall not be required to pledge the Capital Stock of any
future Domestic Subsidiary so long as those entities do not have any assets or
operations valued in excess of $100,000.

 

(b)           The Company shall notify the Lenders and the Administrative Agent,
within ten (10) days after the occurrence thereof, of the acquisition of any
material property by the Company or any Guarantor that is not subject to the
existing Collateral Documents, any Person becoming a Subsidiary or the creation
of any Joint Venture and any other event or condition, other than the passage of
time, that may require additional action of any nature in order to create or
preserve the effectiveness and perfected status of the liens and security
interests of the Lenders and the Collateral Agent with respect to such property
pursuant to the Collateral Documents, including without limitation delivering
the originals of all promissory notes and

 

64

--------------------------------------------------------------------------------


 

other instruments payable to the Company or any Guarantor to the Collateral
Agent, delivering the originals of all stock certificates or other certificates
evidencing the Capital Securities owned by the Company or any Guarantor at any
time, which are required by the foregoing Section 10.9(a) to be pledged to the
Collateral Agent for the benefit of the Lenders and cause any new Subsidiary to
become a Guarantor pursuant to the Guaranty and Collateral Agreement.

 


SECTION 11

 


NEGATIVE COVENANTS

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations (other than contingent and unmatured indemnification obligations)
hereunder and under the other Loan Documents are paid in full and all Letters of
Credit and Existing Letters of Credit have been terminated, the Company agrees
that, unless at any time the Required Lenders shall otherwise expressly consent
in writing, it will:

 


11.1        DEBT.

 

Not, and not permit any other Loan Party to, create, incur, assume or suffer to
exist any Debt, except:

 

(a)           Obligations under this Agreement and the other Loan Documents;

 

(b)           Debt of any Guarantor owing to the Company or to any other
Guarantor; provided that to the extent such Debt shall be evidenced by any note
or instrument, such instrument shall be a demand note in form and substance
reasonably satisfactory to the Collateral Agent and pledged and delivered to the
Collateral Agent pursuant to the Collateral Documents as additional collateral
security for the Obligations, and the obligations under such demand note shall
be subordinated to the Obligations of the Company hereunder in a manner
reasonably satisfactory to the Administrative Agent;

 

(c)           Subordinated Debt, provided that (A) immediately before and after
(on a pro forma basis acceptable to the Administrative Agent and supported by
such certificates required by the Administrative Agent) the incurrence of any
such Subordinated Debt, no Unmatured Event of Default or Event of Default shall
exist and the Company shall be in pro forma compliance with all financial and
other covenants contained herein as of the date of incurrence of such
Subordinated Debt and (B) all agreements, documents and instruments relating to
such Subordinated Debt shall have been delivered to and approved by the
Administrative Agent and the Required Lenders prior to the incurrence of such
Subordinated Debt;

 

(d)           Hedging Obligations;

 

(e)           Debt described on Schedule 11.1 and any extension, renewal or
refinancing thereof so long as the principal amount thereof is not increased
(and as such amount is reduced

 

65

--------------------------------------------------------------------------------


 

from time to time) and no modifications of the terms thereof which are less
favorable to the Company or more restrictive on the Company in any material
manner shall be permitted;

 

(f)            Contingent Liabilities arising with respect to customary
indemnification obligations in favor of sellers in connection with Permitted
Acquisitions and purchasers in connection with dispositions permitted under
Section 11.4;

 

(g)           Earnouts with respect to Permitted Acquisitions made by the
Company;

 

(h)           Trade accounts payable and accrued expenses arising in the
ordinary course which are current or past due only in an amount which is not
material in the aggregate for the Company and its Subsidiaries on a consolidated
basis, or which are being contested in good faith by appropriate proceedings and
for which adequate reserves are maintained on the books of the Company;

 

(i)            Debt which is non-recourse to the Company or its Subsidiaries,
provided that the aggregate amount of such non-recourse Indebtedness does not
exceed $10,000,000 and such non-recourse terms and the other terms of such
financing are acceptable to the Administrative Agent;

 

(j)            Debt incurred to finance insurance premiums in the ordinary
course of business consistent with past practices of the Company;

 

(k)           Debt of Subsidiaries and Joint Ventures which are not Guarantors
owing to the Company or a Guarantor not exceeding an aggregate amount equal to
the book value of five percent (5%) of Total Assets; provided, that any such
Debt shall reduce, dollar for dollar, the available transactions permitted by
Section 11.6(g);

 

(l)            Debt represented by the subtraction of Adjusted Off-Balance Sheet
Liabilities from Off-Balance Sheet Liabilities;

 

(m)          Debt (other than Debt to the Principals) other than as described in
clauses (a) through (l) above and (o) below not exceeding an aggregate amount
equal to the book value of five percent (5%) of Total Assets, provided that not
more than 50% of the Debt incurred or otherwise outstanding pursuant to this
clause (m) may be secured by Permitted Liens;

 

(n)           Debt which may otherwise be permitted pursuant to Section 11.6;
and

 

(o)           Debt arising from Ordinary Course Capital Leases.

 


11.2        LIENS.

 

Not, and not permit any other Loan Party to, create or permit to exist any Lien
on any of its real or personal properties, assets or rights of whatsoever nature
(whether now owned or hereafter acquired), except:

 

(a)           Liens arising under the Loan Documents;

 

66

--------------------------------------------------------------------------------


 

(b)           Liens imposed by law (other than liens imposed by ERISA or
Section 412 of the Code), carriers’, warehousemen’s or mechanic’s Liens,
operators’ or drillers’ Liens and Liens to secure claims for labor, material or
supplies arising in the ordinary course of business, but only to the extent that
payment thereof shall not at the time be due or shall be contested in good faith
by appropriate proceedings diligently conducted, with respect to which
appropriate reserves have been set aside and as to which there has been no
seizure of or foreclosure upon assets subject to such Liens;

 

(c)           deposits or pledges to secure payment of worker’s compensation,
unemployment insurance, old age pensions or other social security, or to secure
the performance of bids, tenders, contracts (other than those relating to
borrowed money) or leases or to secure statutory obligations or surety or appeal
bonds, or to secure indemnity, performance or other similar bonds in the
ordinary course of business, or in connection with contests, to the extent that
payment thereof shall not at the time be due or shall be contested in good faith
by appropriate proceedings diligently conducted and there have been set aside on
its books appropriate reserves with respect thereto;

 

(d)           Liens securing taxes, assessments, levies or other governmental
charges which are not overdue or which, in an amount not exceeding $2,000,000 in
the aggregate, are being contested in good faith by appropriate proceedings
diligently conducted, with respect to which reasonable reserves have been set
aside and as to which there has been no seizure of or foreclosure upon assets
subject to the Liens;

 

(e)           Liens consisting of encumbrances, easements or reservations of, or
rights of others for, rights-of-way, sewers, electric lines, telecommunications
lines and other similar purposes, zoning restrictions, restrictions on the use
of real property and minor defects and irregularities in the title thereto, and
other similar encumbrances, none of which in the reasonable opinion of the
Administrative Agent interferes with the use of the property subject thereto by
the Company or such Subsidiary in the ordinary conduct of its business;

 

(f)            Liens described on Schedule 11.2 as of the Closing Date, and any
extensions or renewals of the foregoing, provided that neither the Debt secured
by any such existing Liens nor the property subject thereto shall increase;

 

(g)           Liens on the daily revenues in favor of Persons other than the
Company or its Affiliates who are parties to the Facility Leases and Facility
Management Agreements for the amounts due to them pursuant thereto;

 

(h)           purported Liens in the ordinary course of business on fixtures to
the extent applicable law permits a mortgagee to claim an interest therein,
provided that such purported Liens do not secure any Debt of the Company or any
of its Affiliates;

 

(i)            any Lien created to secure payment of a portion of the purchase
price of, or existing at the time of acquisition of, any tangible fixed asset
(including Liens granted in connection with Ordinary Course Capital Leases)
acquired by the Company or any of its

 

67

--------------------------------------------------------------------------------


 

Subsidiaries, may be created or suffer to exist upon such tangible fixed asset
if the outstanding principal amount of the Debt secured by such Lien does not
exceed the purchase price paid by the Company or such Subsidiary for such
tangible fixed asset provided that (i) such Lien does not encumber any other
asset at any time owned by the Company or such Subsidiary, (ii) not more than
one such Lien shall encumber such tangible fixed asset at any one time, and
(iii) the aggregate amount of Debt secured by all such Liens shall not exceed
the amounts permitted by Sections 11.1(e) and (m)

 

(j)            Liens on unearned insurance premiums to secure Debt referred to
in Section 11.1(k)

 

(k)           Liens arising by applicable law in respect of employees’ wages,
salaries or commissions not overdue; and

 

(l)            Liens arising out of judgments or awards not exceeding $2,000,000
in the aggregate against the Company or its Subsidiaries with respect to which
the Company or such Subsidiary shall be in good faith prosecuting an appeal or a
proceeding or review and the enforcement of such Lien is stayed pending such
appeal or review.

 


11.3        RESTRICTED PAYMENTS.

 

Not, and not permit any other Loan Party to, make, pay, declare, or authorize
any dividend, payment or other distribution in respect of any class of its
Capital Securities or any dividend, payment or distribution in connection with
the redemption, purchase, retirement or other acquisition, directly or
indirectly, of any shares of its Capital Securities, other than such dividends,
payments or other distributions made (i) to the extent payable solely in shares
of Capital Securities (other than Disqualified Stock) of the Company, (ii) as
permitted pursuant to Section 11.6, or (iii) to the extent that the same
constitute Special Payments made in compliance with the definition of such
term.  The Company will not issue Disqualified Stock.

 


11.4        MERGERS, CONSOLIDATIONS, SALES.

 

(a)           Not, and not permit any other Loan Party to, make any Acquisition;
nor merge or consolidate or amalgamate with any other Person or take any other
action having a similar effect, nor enter into any joint venture or similar
arrangement with any other Person, except (i) any Acquisition by the Company or
any Guarantor where (collectively, “Permitted Acquisitions”):

 

(A)        the business or division acquired are for use, or the Person acquired
is engaged, in businesses similar to those engaged in by the Loan Parties on the
Closing Date;

 

(B)         immediately before and after giving effect to such Acquisition, no
Event of Default or Unmatured Event of Default shall exist;

 

(C)         the aggregate consideration to be paid by the Loan Parties
(including any Debt assumed or issued in connection therewith, the amount
thereof to be calculated in accordance with GAAP) in connection with such
Acquisition (or any series of related

 

68

--------------------------------------------------------------------------------


 

Acquisitions) shall not exceed $10,000,000, and all such Acquisitions in any
Fiscal Year shall not exceed $25,000,000;

 

(D)         immediately after giving effect to such Acquisition, the Company is
in pro forma compliance with all the financial ratios and restrictions set forth
in Section 11.13;

 

(E)         in the case of the Acquisition of any Person, the Board of Directors
of such Person has approved such Acquisition;

 

(F)         after giving effect to any Acquisition and after giving effect to
the working capital needs of the acquired business, the Revolving Loan
Availability shall equal or exceed $7,000,000;

 

(G)         with respect to any Acquisition in which the aggregate consideration
paid by the Loan Parties exceeds $5,000,000, within 10 Business Days of such
Acquisition, the Administrative Agent shall have received complete executed or
conformed copies of each material document, instrument and agreement to be
executed in connection with such Acquisition together with all lien search
reports and lien release letters and other documents as the Administrative Agent
may require to evidence the termination of Liens on the assets or business to be
acquired, provided that the Lien termination may occur simultaneously with the
closing of such Acquisition;

 

(H)         with respect to any Acquisition in which the aggregate consideration
paid by the Loan Parties exceeds $5,000,000, not less than ten Business Days
prior to such Acquisition, the Administrative Agent shall have received an
acquisition summary with respect to the Person and/or business or division to be
acquired, such summary to include a reasonably detailed description thereof
(including financial information) and operating results (including financial
statements for the most recent 12 month period for which they are available and
as otherwise available), the material terms and conditions, including economic
terms, of the proposed Acquisition, and the Company’s calculation of pro forma
EBITDA relating thereto;

 

(I)          with respect to any Acquisition in which the aggregate
consideration paid by the Loan Parties exceeds $5,000,000, the Administrative
Agent and Required Lenders shall have approved (such approval not to be
unreasonably withheld) the Company’s computation of pro forma EBITDA after
giving effect to such Acquisition; and

 

(J)          with respect to any Acquisition in which the aggregate
consideration paid by the Loan Parties exceeds $5,000,000, consents have been
obtained in favor of the Collateral Agent and the Lenders to the collateral
assignment of rights and indemnities under the related acquisition documents and
opinions of counsel for the Loan Parties and (if delivered to the Loan Party)
the selling party in favor of the Collateral Agent and the Lenders have been
delivered;

 

and (ii) as maybe otherwise permitted pursuant to Sections 11.6, 11.10(b) and
11.10(1).

 

(b)           Sell, lease, license, transfer, assign or otherwise dispose of all
or any portion of its business, assets, rights, revenues or property, real,
personal or mixed, tangible or intangible,

 

69

--------------------------------------------------------------------------------


 

whether in one or a series of transactions, other than inventory sold in the
ordinary course of business upon customary credit terms and sales of material or
equipment no longer useful in the business, and shall not permit or suffer any
Subsidiary to do any of the foregoing (an “Asset Disposition”) provided,
however, that this Section 11.4(b) shall not prohibit any sale, lease, license,
transfer, assignment or other disposition otherwise permitted pursuant to
Section 11.6 or if (i) the aggregate book value (disregarding any write-downs of
such book value other than ordinary depreciation and amortization) of all of the
business, assets, rights, revenues and property disposed of after the Closing
Date of this Agreement (other than in reliance on clauses (ii) and (iii) below)
shall be less than 2% of the Total Assets at such time and if, immediately
before and after such transaction, no Unmatured Event of Default or Event of
Default shall exist, (ii) sales of equipment as to which proceeds are used
within 180 days to purchase equipment of at least equivalent value to those sold
and if, immediately before and after such transaction, no Unmatured Event of
Default or Event of Default shall exist, (iii) sales as to which proceeds are
used to make optional repayments on the Revolving Loans, provided that such
prepayments on the Revolving Loans shall also permanently reduce the Revolving
Commitment by the amount of such payments, (iv) investments which consist of
transfers of assets instead of cash and which are permitted by Section 11.10 or
(v) transfers of assets pursuant to a loan or advance permitted pursuant to
Section 11.10; provided, however, in the case of any of the foregoing permitted
sales, leases, licenses, transfers, assignments or other dispositions described
in clauses (i), (ii) and (iii) the Company shall not, and shall not permit any
of its Subsidiaries to, consummate an Asset Disposition unless (A) the Company
(or the Subsidiary, as the case may be) receives consideration at the time of
such Asset Disposition at least equal to the fair market value (as determined by
the Board of Directors of such Person and evidenced by a resolution of the Board
of Directors of such Person set forth in an officer’s certificate delivered to
the Administrative Agent) of the assets and (B) at least 75% of the
consideration therefore received by the Company or such Subsidiary is in the
form of cash; provided that the amount of (x) any liabilities (as shown on the
Company’s or such Subsidiary’s most recent balance sheet), of the Company or any
Subsidiary that are assumed by the transferee of any such assets such that the
Company or such Subsidiary have no further liability and (y) any securities,
notes or other obligations received by the Company or any such Subsidiary from
such transferee that are converted by the Company or such Subsidiary into cash
(to the extent of the cash received), shall be deemed to be cash for purposes of
this provision and the definition of Net Cash Proceeds, and (C) the Collateral
Agent promptly shall obtain a first priority security interest in any non-cash
consideration for any Asset Disposition.

 


11.5        MODIFICATION OF ORGANIZATIONAL DOCUMENTS.

 

Not permit the charter, by-laws or other organizational documents of any Loan
Party to be amended or modified in any way which could reasonably be expected to
materially adversely affect the interests of the Lenders.

 


11.6        TRANSACTIONS WITH AFFILIATES.

 

Not, and not permit any other Loan Party to, take any actions, nor enter into
any transactions, of the types described in Sections 11.1, 11.2, 11.3, 11.4,
11.10, 11.14 or 11.15, directly or indirectly, with, or for the benefit of, the
Principals and any other Affiliates of the

 

70

--------------------------------------------------------------------------------


 

Company (each of the foregoing, an “Affiliate Transaction”) except as may
otherwise be specifically permitted by those sections, and except as follows:

 

(a)           transactions between or among the Company and/or the Guarantors
shall be permitted;

 

(b)           any Subsidiary may merge with or into another Subsidiary or into
the Company, provided that (i) there is no Unmatured Event of Default or Event
of Default either existing before, or which would arise from, such merger,
(ii) if any such merger involves a Guarantor, the Guarantor shall be the
surviving Person, (iii) if any such merger involves the Company, the Company
shall be the surviving Person and (iv) if any such merger involves the Company
or any Guarantor, the net worth of the Company or such Guarantor involved in
such merger immediately after the merger would be equal to or greater than its
net worth immediately preceding such merger;

 

(c)           upon notice to and consent of the Administrative Agent, any
Subsidiary may merge with or into a newly-created Subsidiary which is
incorporated, formed or otherwise organized pursuant to the laws of the State of
Delaware, solely for the purpose of re-organizing the previously existing
Subsidiary under the laws of the State of Delaware, provided that (i) there is
no Unmatured Event of Default or Event of Default either existing before, or
which would arise from, such merger, (ii) if any such merger involves a
Guarantor, the surviving Subsidiary shall become a Guarantor, and the net worth
of such surviving Subsidiary immediately after the merger shall be equal to or
greater than the Guarantor’s net worth immediately preceding such merger, and
(iii) all other terms and conditions of such merger shall be acceptable to the
Administrative Agent in its reasonable discretion;

 

(d)           transfers of assets, including without limitation Capital
Securities, between Guarantors or between the Company and Guarantors shall be
permitted, provided that the Collateral Agent maintains its first priority
perfected Lien on any and all collateral security;

 

(e)           Affiliate Transactions, Facility Management Agreements and
Facility Leases entered into in the ordinary course of business shall be
permitted that are on terms that are no less favorable to the Company or the
relevant Subsidiary than those that would have been obtained in a comparable
transaction by the Company or such Subsidiary with an unrelated Person; and

 

(f)            the Company or any Guarantor may purchase or otherwise acquire
any Capital Securities of or other ownership interest in, or debt securities of
or other evidences of Debt of, any Subsidiary or Joint Venture that is not a
Guarantor; or make any loan or advance of any of its funds or property or make
any other extension of credit to, or make any other investment or contribution
or acquire any interest whatsoever in, any Subsidiary or Joint Venture that is
not a Guarantor, not exceeding an aggregate amount equal to the book value of 3%
of Total Assets; provided, that any of the foregoing transactions shall reduce,
dollar for dollar, the available Debt permitted by Section 11.1(1).

 

71

--------------------------------------------------------------------------------


 


11.7        UNCONDITIONAL PURCHASE OBLIGATIONS.

 

Not, and not permit any other Loan Party to, enter into or be a party to any
contract for the purchase of materials, supplies or other property or services
if such contract requires that payment be made by it regardless of whether
delivery is ever made of such materials, supplies or other property or services.

 


11.8        INCONSISTENT AGREEMENTS.


 

Not, and not permit any other Loan Party to, enter into any agreement, including
without limitation any amendments to existing agreements, containing any
provision which would (a) be violated or breached by any borrowing by the
Company hereunder or by the performance by any Loan Party of any of its
Obligations hereunder or under any other Loan Document, (b) prohibit any Loan
Party from granting to the Collateral Agent and the Lenders, a Lien on any of
its assets, now or hereafter acquired, or (c) create or permit to exist or
become effective any encumbrance or restriction on the ability of any Subsidiary
to (i) pay dividends or make other distributions to the Company or any other
Subsidiary, or pay any Debt owed to the Company or any other Subsidiary,
(ii) make loans or advances to any Loan Party or (iii) transfer any of its
assets or properties to any Loan Party; other than (A) customary restrictions
and conditions contained in agreements relating to the sale of all or a
substantial part of the assets of any Subsidiary pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary to be sold
and such sale is permitted hereunder (B) restrictions or conditions imposed by
any agreement relating to purchase money Debt, Capital Leases and other secured
Debt permitted by this Agreement if such restrictions or conditions apply only
to the property or assets securing such Debt and (C) customary provisions in
leases, Joint Venture agreements (created in the ordinary course consistent with
past practices) and other contracts restricting the assignment thereof.  The
Company shall use its best efforts to avoid entering into Joint Venture
agreements which would violate the foregoing terms of this Section 11.8.

 


11.9        BUSINESS ACTIVITIES; ISSUANCE OF EQUITY.


 

Not, and not permit any other Loan Party to, engage in any line of business
other than the businesses engaged in on the date hereof and businesses
reasonably related thereto.  Not, and not permit any other Loan Party to, issue
any Capital Securities other than (a) any issuance of shares of the Company’s
Capital Securities (provided any such issued shares shall not be Disqualified
Stock), or (b) any issuance by a Subsidiary to the Company or another Subsidiary
in accordance with Section 11.3.

 


11.10      INVESTMENTS, LOANS AND ADVANCES.


 

Not, and not permit any other Loan Party to, purchase or otherwise acquire any
Capital Securities of or other ownership interest in, or debt securities of or
other evidences of Debt of, any other Person; nor make any loan or advance of
any of its funds or property or make any other extension of credit to, or make
any other investment or contribution or acquire any interest whatsoever in, any
other Person; nor incur any Contingent Liability except to the extent permitted
under Section 11.1 nor permit any Subsidiary to do any of the foregoing; other
than:

 

72

--------------------------------------------------------------------------------


 

(a)           contributions by the Company to the capital of any Wholly-Owned
Subsidiary, or by any Subsidiary to the capital of any other domestic
Wholly-Owned Subsidiary, so long as the recipient of any such capital
contribution has guaranteed the Obligations and such guaranty is secured by a
pledge of all of its Capital Securities and substantially all of its real and
personal property, in each case in accordance with Section 10.8;

 

(b)           contributions to non-Wholly-Owned Subsidiaries and Joint Ventures
in the ordinary course of business consistent with past practices not in excess
of $2,000,000 in the aggregate;

 

(c)           investments constituting Debt permitted by Section 11.1;

 

(d)           Contingent Liabilities constituting Debt permitted by Section 11.1
or Liens permitted by Section 11.2;

 

(e)           investments in Cash Equivalents;

 

(f)            bank deposits in the ordinary course of business;

 

(g)           investments in securities of Account Debtors received pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such account debtors;

 

(h)           investments to consummate Permitted Acquisitions;

 

(i)            those investments, loans, advances and other transactions
described in Schedule 11.10 as of the Closing Date, but no extension or renewal
thereof shall be permitted;

 

(j)            extensions of trade credit made in the ordinary course of
business on customary credit terms and commissions, relocation, travel and
similar advances made to officers and employees and to consultants for
consulting services and reimbursable expenses, all in the ordinary course of
business, provided that advances to officers, employees and to consultants for
purposes other than commission, relocation and travel shall not exceed $250,000
in aggregate at any time outstanding;

 

(k)           acquire and own stock, obligations or securities received in
settlement of debts owing to the Company or its Subsidiaries or as consideration
for Asset Dispositions otherwise permitted under Section 11.4;

 

(l)            advances made by the Company or its Subsidiaries or Joint
Ventures to clients in connection with Facility Leases and Facility Management
Agreements of the Company in the ordinary course of business consistent with
past practices;

 

73

--------------------------------------------------------------------------------


 

(m)          other loans, advances or investments (except to (i) the Principals,
or (ii) other Affiliates of the Company) in an aggregate amount not to exceed
three percent (3%) of Total Assets; and

 

(n)           as otherwise permitted pursuant to Sections 11.6.

 

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no new Investment which would otherwise be permitted
by clause (c), (d), or (h) shall be permitted to be made if, immediately before
or after giving effect thereto, any Event of Default or Unmatured Event of
Default exists.

 


11.11      RESTRICTION OF AMENDMENTS TO CERTAIN DOCUMENTS.


 

Not amend or otherwise modify, or waive any rights under, the Subordinated Debt
Documents if, in any case, such amendment, modification or waiver could
reasonably be expected to be material and adverse to the interests of the
Lenders.

 


11.12      FISCAL YEAR.


 

Not change its Fiscal Year.

 


11.13      FINANCIAL COVENANTS.


 


11.13.1   FIXED CHARGE COVERAGE RATIO.


 

Not permit the Fixed Charge Coverage Ratio to be less than 2.00 to 1.0 as of the
end of any Fiscal Quarter.

 


11.13.2         TOTAL DEBT TO EBITDA RATIO.


 

Not permit the Total Debt to EBITDA Ratio to exceed (i) 4.25 to 1.0 as of the
end of any Fiscal Quarter from the Closing Date through and including
September 30, 2009, (ii) 4.0 to 1.0 as of the end of any Fiscal Quarter from
October 1, 2009 through and including September 30, 2010 and (iii) 3.75 to 1.0
as of the end of any Fiscal Quarter ending after September 30, 2010.

 


11.14      REPAYMENT OR REDEMPTION OF DEBT; CANCELLATION OF DEBT.


 

Not make, or permit any Subsidiary to make, any optional payment, defeasance
(whether a covenant defeasance, legal defeasance or other defeasance),
prepayment or redemption of any of its or any of its Subsidiaries’ Debt (except
for (x) payments made in Capital Securities which could not create an Event of
Default, (y) except for Ordinary Course Lease Termination Payments and
(z) prepayments or any redemption of the Company’s or any of its Subsidiaries’
Subordinated Debt); or amend or modify, or consent or agree to any amendment or
modification

 

74

--------------------------------------------------------------------------------


 

of, any instrument or agreement under which any of its Subordinated Debt is
issued or created or otherwise related thereto; or enter into any agreement or
arrangement providing for any defeasance of any kind of any of its Subordinated
Debt; except as may otherwise be permitted pursuant to Sections 11.3 and 11.6. 
Not, and not permit any other Loan Party to, cancel any claim or debt owing to
it, except for reasonable consideration or in the ordinary course of business.

 


11.15      AFFILIATE AMOUNTS.


 

Except as set forth on Schedule 11.15, the Company will not pay, or permit any
Subsidiary to pay, directly or indirectly, any management, consulting,
investment banking, advisory or other fees or payments, fees or payments under
any leases, any expense reimbursement or similar payments, or any other payments
of any kind (including, without limitation, any amounts paid or payable by the
Company or any of its Subsidiaries to the Principals and/or to any other
Affiliates of the Company, in respect of overhead expense allocations among
members of the Affiliate corporate group) to the Principals and/or to any other
Affiliates of the Company, other than the Company or any Guarantor.  The
foregoing sentence shall not restrict the Company from (i) paying salaries,
bonuses or other compensation to, or reimbursing travel or other business
expenses of, officers or employees (other than any such Person who is also a
Principal) in the ordinary course of business, or (ii) reimbursing travel or
other business expenses of any officer or director of the Company who is also a
Principal, to the extent such reimbursements or such expenses are customarily
paid or reimbursed for all officers and/or directors (as applicable) of the
Company in the ordinary course of the Company’s business, consistent with past
practices, or (iii) making Special Payments in compliance with the definition of
such term.

 


SECTION 12


 


EFFECTIVENESS; CONDITIONS OF LENDING, ETC.


 

The obligation of each Lender to make its Loans and participate in the Existing
Letters of Credit, and of any Issuing Lender to issue Letters of Credit, is
subject to the following conditions precedent:

 


12.1        INITIAL CREDIT EXTENSION.


 

The obligation of the Lenders to make the initial Loans and to participate in
the Existing Letters of Credit, and the obligation of the applicable Issuing
Lender to issue its initial Letter of Credit (whichever first occurs) is, in
addition to the conditions precedent specified in Section 12.2, subject to the
conditions precedent that the Administrative Agent shall received all of the
following, each duly executed and dated the Closing Date (or such earlier date
as shall be satisfactory to the Administrative Agent), in form and substance
reasonably satisfactory to the Administrative Agent (and the date on which all
such conditions precedent have been satisfied or waived in writing by the
Administrative Agent and the Lenders is called the “Closing Date”):

 

75

--------------------------------------------------------------------------------


 


12.1.1               NOTES.


 

A Note for each Lender.

 


12.1.2               AUTHORIZATION DOCUMENTS.


 

For the Company and each Guarantor, such Person’s (a) charter (or similar
formation document), certified by the appropriate governmental authority;
(b) good standing certificates in its state of incorporation (or formation) and
in each other state requested by the Administrative Agent; (c) bylaws (or
similar governing document); (d) resolutions of its board of directors (or
similar governing body) approving and authorizing such Person’s execution,
delivery and performance of the Loan Documents to which it is party and the
transactions contemplated thereby; and (e) signature and incumbency certificates
of its officers executing any of the Loan Documents (it being understood that
the Administrative Agent and each Lender may conclusively rely on each such
certificate until formally advised by a like certificate of any changes
therein), all certified by its secretary or an assistant secretary (or similar
officer) as being in full force and effect without modification.

 


12.1.3               CONSENTS, ETC.


 

Certified copies of all documents evidencing any necessary corporate or
partnership action, consents and governmental approvals (if any) required for
the execution, delivery and performance by the Company and each Guarantor of the
documents referred to in this Section 12.

 


12.1.4               GUARANTY AND COLLATERAL AGREEMENT.


 

A counterpart of the Guaranty and Collateral Agreement executed by the Company
and each Guarantor, together with all instruments, transfer powers and other
items required to be delivered in connection therewith.

 


12.1.5               PERFECTION CERTIFICATE.


 

A Perfection Certificate completed and executed by the Company and each
Guarantor.

 


12.1.6               OPINIONS OF COUNSEL.


 

Opinions of counsel for the Company and each Guarantor, including local counsel
reasonably requested by the Administrative Agent.

 

76

--------------------------------------------------------------------------------


 


12.1.7               INSURANCE.


 

Evidence of the existence of insurance required to be maintained pursuant to
Section 10.3(b), together with evidence that the Collateral Agent has been named
as a lender’s loss payee and an additional insured on all related insurance
policies.

 


12.1.8               COPIES OF DOCUMENTS.


 

Copies of the documentation governing any Subordinated Debt certified by the
secretary or assistant secretary (or similar officer) of the Company as being
true, accurate and complete.

 


12.1.9               PAYMENT OF FEES.


 

Evidence of payment by the Company of all accrued and unpaid fees, costs and
expenses to the extent then due and payable on the Closing Date, together with
all Attorney Costs of the Administrative Agent and the Joint Lead Arrangers to
the extent invoiced prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by the Administrative
Agent through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Company and the
Administrative Agent).

 


12.1.10         SOLVENCY CERTIFICATE.


 

A Solvency Certificate executed by a Senior Officer of the Company.

 


12.1.11         PRO FORMA.


 

A consolidated pro forma balance sheet of the Company as at March 31, 2008,
adjusted to give effect to the consummation of the financings contemplated
hereby as if such financing had occurred on such date, consistent in all
material respects with the sources and uses of cash as previously described to
the Lenders and the forecasts previously provided to the Lenders.

 


12.1.12         SEARCH RESULTS; LIEN TERMINATIONS.


 

Copies of Uniform Commercial Code search reports dated a date reasonably near to
the Closing Date, listing all effective financing statements which name the
Company and each Guarantor (under their present names and any previous names) as
debtors, together with copies of such financing statements and, where feasible
prior to the Closing Date, together with Uniform Commercial Code or other
appropriate termination statements and documents effective to evidence the
foregoing (other than Liens permitted by Section 11.2) and such

 

77

--------------------------------------------------------------------------------


 

other Uniform Commercial Code termination statements as the Administrative Agent
may reasonably request.

 


12.1.13         FILINGS, REGISTRATIONS AND RECORDINGS.


 

The Collateral Agent shall have received each document (including Uniform
Commercial Code financing statements) required by the Collateral Documents or
under law or reasonably requested by the Collateral Agent to be filed,
registered or recorded in order to create in favor of the Collateral Agent, for
the benefit of the Lenders, a perfected Lien on the collateral described
therein, prior to any other Liens (subject only to Liens permitted pursuant to
Section 11.2), in proper form for filing, registration or recording.

 


12.1.14         CLOSING CERTIFICATE, CONSENTS AND PERMITS.


 

A certificate executed by an officer of the Company on behalf of the Company in
such capacity but not individually certifying the matters set forth in
Section 12.2.1 as of the Closing Date.

 


12.1.15         OTHER.


 

Such other documents as the Administrative Agent or any Lender may reasonably
request.

 


12.2        CONDITIONS.

 

The obligation (a) of each Lender to make each Loan and participate in each
Existing Letter of Credit, and (b) of any Issuing Lender to issue each Letter of
Credit is subject to the following further conditions precedent that:

 


12.2.1               COMPLIANCE WITH WARRANTIES, NO DEFAULT, ETC.


 

Both before and after giving effect to any borrowing and the issuance of any
Letter of Credit, the following statements shall be true and correct:

 

(a)           the representations and warranties of each Loan Party and each
Guarantor set forth in this Agreement and the other Loan Documents shall be true
and correct in all material respects with the same effect as if then made
(except to the extent stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date); and

 

(b)           no Event of Default or Unmatured Event of Default shall have then
occurred and be continuing.

 

78

--------------------------------------------------------------------------------


 


12.2.2               CONFIRMATORY CERTIFICATE.


 

If requested by the Administrative Agent or any Lender, the Administrative Agent
shall have received (in sufficient counterparts to provide one to each Lender) a
certificate dated the date of such requested Loan or Letter of Credit and signed
by a duly authorized representative of the Company in such capacity but not
individually as to the matters set out in Section 12.2.1 (it being understood
that each request by the Company for the making of a Loan or the issuance of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Company that the conditions precedent set forth in Section 12.2.1 will be
satisfied at the time of the making of such Loan or the issuance of such Letter
of Credit), together with such other documents as the Administrative Agent or
any Lender may reasonably request in support thereof.

 


12.2.3               REAL ESTATE DOCUMENTS.


 

If requested by the Collateral Agent or any Lender, with respect to each parcel
of real property, at any time owned by the Company or any Guarantor, a duly
executed Mortgage providing for a fully perfected Lien, in favor of the
Collateral Agent, in all right, title and interest of the Company or such
Guarantor in such real property, together with:

 

(a)           an ALTA Loan Title Insurance Policy, issued by an insurer
acceptable to the Collateral Agent, insuring the Collateral Agent’s Lien on such
real property and containing such endorsements as the Collateral Agent may
reasonably require (it being understood that the amount of coverage, exceptions
to coverage and status of title set forth in such policy shall be acceptable to
the Collateral Agent);

 

(b)           copies of all documents of record concerning such real property as
shown on the commitment for the ALTA Loan Title Insurance Policy referred to
above;

 

(c)           original or certified copies of all insurance policies required to
be maintained with respect to such real property by this Agreement, the
applicable Mortgage or any other Loan Document;

 

(d)           a survey certified to the Collateral Agent meeting such standards
as the Collateral Agent may reasonably establish and otherwise reasonably
satisfactory to the Collateral Agent;

 

(e)           a flood insurance policy concerning such real property, if
required by the Flood Disaster Protection Act of 1973; and

 

(f)            an appraisal, prepared by an independent appraiser engaged
directly by the Collateral Agent, of such parcel of real property or interest in
real

 

79

--------------------------------------------------------------------------------


 

property, which appraisal shall satisfy the requirements of the Financial
Institutions Reform, Recovery and Enforcement Act, if applicable, and shall
evidence compliance with the supervisory loan-to-value limits set forth in the
Federal Deposit Insurance Corporation Improvement Act of 1991, if applicable.

 

Additionally, (i) in the case of any leased real property (other than the
Company’s office located at 900 North Michigan Avenue, Suite 1600, Chicago,
Illinois) on which are located any assets or improvements (having a value of
$1,000,000 or more with respect to each real property address) owned by the
Company and/or any of its Subsidiaries and/or Joint Ventures, at any time upon
the request of the Collateral Agent or the Required Lenders, the Company and/or
its Subsidiary and/or Joint Venture, as applicable, shall use their best efforts
to provide a Collateral Access Agreement from the landlord of such property
waiving any landlord’s Lien in respect of personal property kept at the premises
subject to such lease, and (ii) in the case of any mortgaged real property, a
waiver from the mortgagee thereof waiving any Lien in respect of personal
property kept at the premises subject to such Mortgage.

 


SECTION 13


 


EVENTS OF DEFAULT AND THEIR EFFECT


 


13.1        EVENTS OF DEFAULT.


 

Each of the following shall constitute an Event of Default under this Agreement:

 


13.1.1               NON-PAYMENT OF THE LOANS, ETC.


 

Default in the payment when due of the principal of any Loan; or default, and
continuance thereof for five days, in the payment when due of any interest, fee,
reimbursement obligation with respect to any Letter of Credit or Existing Letter
of Credit or other amount payable by the Company or any Guarantor hereunder or
under any other Loan Document.

 


13.1.2               NON-PAYMENT OF OTHER DEBT.


 

Any default shall occur under the terms applicable to any Debt of any Loan Party
or Guarantor (other than non-recourse Debt of the Company or any of its
Subsidiaries or any Guarantor as the Administrative Agent shall consent, such
consent not to be unreasonably withheld) in an aggregate amount (for all such
Debt so affected and including undrawn committed or available amounts and
amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding $2,000,000 and such default shall (a) consist of the
failure to pay such Debt when due, whether by acceleration or otherwise, or
(b) accelerate the maturity of such Debt or permit the holder or holders
thereof, or

 

80

--------------------------------------------------------------------------------


 

any trustee or agent for such holder or holders, to cause such Debt to become
due and payable (or require any Loan Party or Guarantor to purchase or redeem
such Debt or post cash collateral in respect thereof) prior to its expressed
maturity.

 


13.1.3               OTHER MATERIAL OBLIGATIONS.


 

Default in the payment when due, or in the performance or observance of, any
material obligation of, or condition agreed to by, any Loan Party or Guarantor
with respect to any material purchase or lease of goods or services where such
default, singly or in the aggregate with all other such defaults, could
reasonably be expected to have a Material Adverse Effect.

 


13.1.4               BANKRUPTCY, INSOLVENCY, ETC.


 

Any Loan Party or Guarantor becomes insolvent or generally fails to pay, or
admits in writing its inability or refusal to pay, debts as they become due; or
any Loan Party or Guarantor applies for, consents to, or acquiesces in the
appointment of a trustee, receiver or other custodian for such Loan Party or
Guarantor or any property thereof, or makes a general assignment for the benefit
of creditors; or, in the absence of such application, consent or acquiescence, a
trustee, receiver or other custodian is appointed for any Loan Party or
Guarantor or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan Party
or Guarantor, and if such case or proceeding is not commenced by such Loan Party
or Guarantor, it is consented to or acquiesced in by such Loan Party or
Guarantor, or remains for 60 days undismissed; or any Loan Party or Guarantor
takes any action to authorize, or in furtherance of, any of the foregoing.

 


13.1.5               NON-COMPLIANCE WITH LOAN DOCUMENTS.


 

(a) Failure by any Loan Party or Guarantor to comply with or to perform any
covenant set forth in Section 10.1.5, 10.3(b) or 10.5 or Section 11 or
(b) failure by any Loan Party or Guarantor to comply with or to perform any
other provision of this Agreement or any other Loan Document (and not
constituting an Event of Default under any other provision of this Section 13)
and continuance of such failure described in this clause (b) for 30 days.

 


13.1.6               REPRESENTATIONS; WARRANTIES.


 

Any representation or warranty made by any Loan Party or Guarantor herein or any
other Loan Document is breached or is false or misleading in any material
respect, or any schedule, certificate, financial statement, report, notice or
other writing furnished by any Loan Party or Guarantor to the Administrative

 

81

--------------------------------------------------------------------------------


 

Agent or any Lender in connection herewith is false or misleading in any
material respect on the date as of which the facts therein set forth are stated
or certified.

 


13.1.7               PENSION PLANS.


 

(a) Any Person institutes steps to terminate a Pension Plan if as a result of
such termination the Company or any member of the Controlled Group could be
required to make a contribution to such Pension Plan, or could incur a liability
or obligation to such Pension Plan, which contribution or liability could
reasonably be expected to have a Material Adverse Effect; (b) a contribution
failure occurs with respect to any Pension Plan sufficient to give rise to a
Lien under Section 302(f) of ERISA; (c) the Unfunded Liability exceeds
$1,000,000; or (d) there shall occur any withdrawal or partial withdrawal from a
Multiemployer Pension Plan and the withdrawal liability (without unaccrued
interest) to Multiemployer Pension Plans as a result of such withdrawal
(including any outstanding withdrawal liability that the Company or any member
of the Controlled Group have incurred on the date of such withdrawal) could
reasonably be expected to have a Material Adverse Effect.

 


13.1.8               JUDGMENTS.


 

Final judgments which exceed an aggregate of $2,000,000 shall be rendered
against any Loan Party or Guarantor and shall not have been paid, discharged or
vacated or had execution thereof stayed pending appeal within 30 days after
entry or filing of such judgments.

 


13.1.9               INVALIDITY OF COLLATERAL DOCUMENTS, ETC.


 

Any Collateral Document shall cease to be in full force and effect other than
pursuant to the terms thereof, or any of the Company or the Guarantors (or any
Person by, through or on behalf of any of the Company or the Guarantors) shall
contest in any manner the validity, binding nature or enforceability of any
Collateral Document.

 


13.1.10         INVALIDITY OF SUBORDINATION PROVISIONS, ETC.


 

Any subordination provision in any document or instrument governing Subordinated
Debt, or any subordination provision in any guaranty by any Subsidiary of any
Subordinated Debt, shall cease to be in full force and effect other than
pursuant to the terms thereof, or any Loan Party or Guarantor or any other
Person (including the holder of any applicable Subordinated Debt) shall contest
in any manner the validity, binding nature or enforceability of any such
provision.

 

82

--------------------------------------------------------------------------------


 


13.1.11         CHANGE OF CONTROL.


 

A Change of Control shall occur.

 


13.1.12         MATERIAL ADVERSE EFFECT.


 

The occurrence of any event having a Material Adverse Effect.

 


13.2        EFFECT OF EVENT OF DEFAULT.

 

If any Event of Default described in Section 13.1.4 shall occur in respect of
the Company, the Commitments shall immediately terminate and the Loans and all
other Obligations hereunder shall become immediately due and payable and the
Company shall become immediately obligated to Cash Collateralize all Letters of
Credit and Existing Letters of Credit, all without presentment, demand, protest
or notice of any kind; and, if any other Event of Default shall occur and be
continuing, the Administrative Agent may (and, upon the written request of the
Required Lenders shall) declare the Commitments to be terminated in whole or in
part and/or declare all or any part of the Loans and all other Obligations
hereunder to be due and payable and/or demand that the Company immediately Cash
Collateralize all or any Letters of Credit and Existing Letters of Credit,
whereupon the Commitments shall immediately terminate (or be reduced, as
applicable) and/or the Loans and other Obligations hereunder shall become
immediately due and payable (in whole or in part, as applicable) and/or the
Company shall immediately become obligated to Cash Collateralize the Letters of
Credit and Existing Letters of Credit (all or any, as applicable), all without
presentment, demand, protest or notice of any kind.  The Administrative Agent
shall promptly advise the Company of any such declaration, but failure to do so
shall not impair the effect of such declaration.  Any cash collateral delivered
hereunder shall be held by the Collateral Agent (without liability for interest
thereon) and applied to the Obligations arising in connection with any drawing
under a Letter of Credit or Existing Letter of Credit.  After the expiration or
termination of all Letters of Credit and Existing Letters of Credit, such cash
collateral shall be applied by the Administrative Agent to any remaining
Obligations hereunder and any excess shall be delivered to the Company or as a
court of competent jurisdiction may elect.

 


SECTION 14


 


THE AGENT


 


14.1        APPOINTMENT AND AUTHORIZATION.


 

Each Lender hereby irrevocably (subject to Section 14.10) appoints, designates
and authorizes the Administrative Agent and the Collateral Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to each of them by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or

 

83

--------------------------------------------------------------------------------


 

in any other Loan Document, the Administrative Agent and the Collateral Agent
shall not have any duty or responsibility except those expressly set forth
herein, nor shall the Administrative Agent or the Collateral Agent have or be
deemed to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent or the Collateral Agent. 
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in other Loan Documents with reference to the Administrative
Agent or the Collateral Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 


14.2        ISSUING LENDER, BANK OF AMERICA AND WELLS.


 

(a)           Any Issuing Lenders shall act on behalf of the Lenders (according
to their Pro Rata Shares) with respect to any Letters of Credit issued by it and
the documents associated therewith.  The Issuing Lenders shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this
Section 14 with respect to any acts taken or omissions suffered by any such
Issuing Lender in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 14, included such Issuing Lender with respect to
such acts or omissions, and (ii) as additionally provided in this Agreement with
respect to such Issuing Lender.

 

(b)           Bank of America and Wells, each in its capacity as the issuer of
the Existing Letters of Credit, shall act on behalf of the Lenders (according to
their Pro Rata Shares) with respect to any Existing Letters of Credit issued by
it and the documents associated therewith. Bank of America and Wells, each in
such capacity, shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Section 14 with respect to any acts taken or
omissions suffered by any of Bank of America or Wells in connection with
Existing Letters of Credit issued by it and the agreements for letters of credit
pertaining to such Existing Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Section 14, included Bank of America and
Wells, each in such capacity with respect to such acts or omissions, and (ii) as
additionally provided in this Agreement with respect to Bank of America and
Wells, each in such capacity.

 


14.3        DELEGATION OF DUTIES.


 

The Administrative Agent and the Collateral Agent may execute any of their
respective duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties.  The Administrative Agent and the Collateral Agent shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that either one selects in the absence of gross negligence or willful
misconduct.

 

84

--------------------------------------------------------------------------------


 


14.4        EXCULPATION OF AGENTS.


 

None of the Administrative Agent, the Collateral Agent, nor any of their
respective directors, officers, employees or agents shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party,
any Guarantor or Affiliate of the Company, or any officer thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent or the Collateral Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document (or the creation, perfection or priority of any Lien or security
interest therein), or for any failure of the Company or any other party to any
Loan Document to perform its Obligations hereunder or thereunder.  Neither the
Administrative Agent nor the Collateral Agent shall be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of the Company or
any of the Company’s Subsidiaries or Affiliates or the Guarantors.

 


14.5        RELIANCE BY AGENTS.


 

The Administrative Agent and the Collateral Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, electronic mail
message, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Company), independent accountants and other experts selected by the
Administrative Agent or the Collateral Agent, as applicable.  The Administrative
Agent and the Collateral Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate and, if it so requests, confirmation from the Lenders of their
obligation to indemnify the Administrative Agent or the Collateral Agent, as
applicable, against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.  The
Administrative Agent and the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon each Lender.  For purposes of determining compliance with
the conditions specified in Section 12, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received

 

85

--------------------------------------------------------------------------------


 

written notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

 


14.6        NOTICE OF DEFAULT.


 

The Administrative Agent and the Collateral Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent or the Collateral Agent, as applicable,
shall have received written notice from a Lender or the Company referring to
this Agreement, describing such Event of Default or Unmatured Event of Default
and stating that such notice is a “notice of default”.  The Administrative Agent
will notify the Lenders of its receipt of any such notice.  The Administrative
Agent and the Collateral Agent shall take such action with respect to such Event
of Default or Unmatured Event of Default as may be requested by the Required
Lenders in accordance with Section 13; provided that unless and until the
Administrative Agent or the Collateral Agent, as applicable, has received any
such request, the Administrative Agent and the Collateral Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Event of Default or Unmatured Event of Default as it shall deem
advisable or in the best interest of the Lenders.

 


14.7        CREDIT DECISION.


 

Each Lender acknowledges that the Administrative Agent and the Collateral Agent
have not made any representation or warranty to it, and that no act by the
Administrative Agent or the Collateral Agent hereafter taken, including any
consent and acceptance of any assignment or review of the affairs of the Loan
Parties, shall be deemed to constitute any representation or warranty by the
Administrative Agent or the Collateral Agent to any Lender as to any matter,
including whether the Administrative Agent or the Collateral Agent has disclosed
material information in its possession.  Each Lender represents to the
Administrative Agent and the Collateral Agent that it has, independently and
without reliance upon the Administrative Agent or the Collateral Agent and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
or the Guarantors, and made its own decision to enter into this Agreement and to
extend credit to the Company hereunder.  Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or the
Collateral Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Company.  Except for notices, reports and
other documents expressly herein required to be furnished to the Lenders by the
Administrative Agent or the Collateral Agent, as applicable, the Administrative
Agent and the Collateral Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects,

 

86

--------------------------------------------------------------------------------


 

operations, property, financial or other condition or creditworthiness of the
Company which may come into the possession of the Administrative Agent or the
Collateral Agent, as applicable.

 


14.8        INDEMNIFICATION.


 

Whether or not the transactions contemplated hereby are consummated, each Lender
shall indemnify upon demand the Administrative Agent and the Collateral Agent
and their respective directors, officers, employees and agents (to the extent
not reimbursed by or on behalf of the Company and without limiting the
obligation of the Company to do so), according to its applicable Pro Rata Share,
from and against any and all Indemnified Liabilities (as hereinafter defined);
provided that no Lender shall be liable for any payment to any such Person of
any portion of the Indemnified Liabilities to the extent determined by a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from the applicable Person’s own gross negligence or willful misconduct.  No
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent and the Collateral Agent upon demand for its ratable share
of any costs or out-of-pocket expenses (including Attorney Costs and Taxes)
incurred by the Administrative Agent or the Collateral Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent or the Collateral Agent is not
reimbursed for such expenses by or on behalf of the Company.  The undertaking in
this Section shall survive repayment of the Loans, cancellation of the Notes,
expiration or termination of the Letters of Credit and/or the Existing Letters
of Credit, any foreclosure under, or modification, release or discharge of, any
or all of the Collateral Documents, termination of this Agreement and the
resignation or replacement of the Administrative Agent and/or the Collateral
Agent.

 


14.9        AGENT IN INDIVIDUAL CAPACITY.


 

Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with the Loan Parties or the Guarantors and their respective
Affiliates as though Bank of America were not the Administrative Agent or the
Collateral Agent hereunder and without notice to or consent of any Lender.  Each
Lender acknowledges that, pursuant to such activities, Bank of America or its
Affiliates may receive information regarding the Company or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Company or such Affiliate) and acknowledge that neither the
Administrative Agent nor the Collateral Agent shall be under any obligation to
provide such information to them.  With respect to their Loans (if any), Bank of
America and its Affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though Bank of
America were not the Administrative Agent or the Collateral Agent, and the terms
“Lender” and “Lenders” include Bank of America and its Affiliates, to the extent
applicable, in their individual capacities.

 

87

--------------------------------------------------------------------------------


 


14.10      SUCCESSOR AGENT.


 

(a)           The Administrative Agent may resign as Administrative Agent upon
30 days’ notice to the Lenders.  If the Administrative Agent resigns under this
Agreement, the Required Lenders shall, with (so long as no Event of Default
exists) the consent of the Company (which shall not be unreasonably withheld or
delayed), appoint from among the Lenders a successor agent for the Lenders.  If
no successor agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and the Company, a successor agent from among the
Lenders.  Upon the acceptance of its appointment as successor agent hereunder,
such successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor agent, and the retiring Administrative Agent’s appointment,
powers and duties as Administrative Agent shall be terminated.  After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Section 14 and Sections 15.5 and 15.16 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.  If no successor agent has accepted
appointment as Administrative Agent by the date which is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

 

(b)           The Collateral Agent may resign as Collateral Agent upon 30 days’
notice to the Lenders.  If the Collateral Agent resigns under the Loan
Documents, the Required Lenders shall, with (so long as no Event of Default
exists) the consent of the Company (which shall not be unreasonably withheld or
delayed), appoint from among the Lenders a successor agent for the Lenders.  If
no successor agent is appointed prior to the effective date of the resignation
of the Collateral Agent, the Collateral Agent may appoint, after consulting with
the Lenders and the Company, a successor agent from among the Lenders.  Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall succeed to all the rights, powers and duties of the retiring Collateral
Agent and the term “Collateral Agent” shall mean such successor agent, and the
retiring Collateral Agent’s appointment, powers and duties as Collateral Agent
shall be terminated.  After any retiring Collateral Agent’s resignation under
the Loan Documents as Collateral Agent, the provisions of this Section 14 and
Sections 15.5 and 15.16 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Collateral Agent under this Agreement. 
If no successor agent has accepted appointment as Collateral Agent by the date
which is 30 days following a retiring Collateral Agent’s notice of resignation,
the retiring Collateral Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Collateral
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above

 


14.11      COLLATERAL MATTERS.


 

The Lenders irrevocably authorize the Collateral Agent, at its option and in its
discretion, (a) to release any Lien granted to or held by the Collateral Agent
under any Collateral Document (i) upon termination of the Commitments and
payment in full of all Loans and all other

 

88

--------------------------------------------------------------------------------


 

obligations of the Company hereunder and the expiration or termination of all
Letters of Credit and Existing Letters of Credit; (ii) constituting property
sold or to be sold or disposed of as part of or in connection with any
disposition permitted hereunder; or (iii) subject to Section 15.1, if approved,
authorized or ratified in writing by the Required Lenders; or (b) to subordinate
its interest in any collateral to any holder of a Lien on such collateral which
is permitted by Section 11.2(i) (it  being understood that the Collateral Agent
may conclusively rely on a certificate from the Company in determining whether
the Debt secured by any such Lien is permitted by Section 11.1(b) or (m)).  Upon
request by the Collateral Agent at any time, the Lenders will confirm in writing
the Collateral Agent’s authority to release, or subordinate its interest in,
particular types or items of collateral pursuant to this Section 14.11.  Each
Lender hereby authorizes the Administrative Agent to give blockage notices in
connection with any Subordinated Debt at the direction of Required Lenders and
agrees that it will not act unilaterally to deliver such notices.

 


14.12      ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.


 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party or Guarantor, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Company)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 5, 15.5 and 15.16) allowed in such judicial
proceedings; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.16.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

89

--------------------------------------------------------------------------------


 


14.13      OTHER AGENTS; ARRANGERS AND MANAGERS.


 

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,”
“co-agent,” “book manager,” “lead manager,” “arranger,” “lead arranger” or
“co-arranger”, if any, shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 


SECTION 15


 


GENERAL


 


15.1        WAIVER; AMENDMENTS.


 

No delay on the part of the Administrative Agent, the Collateral Agent or any
Lender in the exercise of any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy.  No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement or the other Loan
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by the Company and the Lenders having aggregate Pro Rata Shares
of not less than the aggregate Pro Rata Shares expressly designated herein with
respect to such amendment, modification, waiver or consent or, in the absence of
such designation as to any provision of this Agreement, by the Required Lenders,
and then any such amendment, modification, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.  No
amendment, modification, waiver or consent shall (a) extend or increase the
Commitment of any Lender without the written consent of such Lender, (b) extend
the date scheduled for payment of any principal (excluding mandatory
prepayments) of or interest on the Loans or any fees payable hereunder without
the written consent of each Lender directly affected thereby, (c) reduce the
principal amount of any Loan, the rate of interest thereon (excluding waivers of
any increases due to existence of an Event of Default) or any fees payable
hereunder, without the consent of each Lender directly affected thereby; or
(d) release all or substantially all of the Guarantors or all or substantially
of the collateral granted under the Collateral Documents, change the definition
of Required Lenders, any provision of this Section 15.1or reduce the aggregate
Pro Rata Share required to effect an amendment, modification, waiver or consent,
without, in each case, the written consent of all Lenders.  No provision of
Sections 6.2.2 or 6.3 with respect to the timing or application of mandatory
prepayments of the Loans shall be amended, modified or waived without the
consent of Lenders having a majority of the aggregate Pro Rata Shares of the
Loans affected thereby.  No provision of Section 14 or other provision of this
Agreement affecting the Administrative Agent or the Collateral in their
respective capacities

 

90

--------------------------------------------------------------------------------


 

as such shall be amended, modified or waived without the consent of the
Administrative Agent or the Collateral Agent, as applicable.  No provision of
this Agreement relating to the rights or duties of any Issuing Lender in its
capacity as such shall be amended, modified or waived without the consent of
such Issuing Lender.  No provision of this Agreement relating to the rights or
duties of the Swing Line Lender in its capacity as such shall be amended,
modified or waived without the consent of the Swing Line Lender.

 


15.2        CONFIRMATIONS.


 

The Company and each holder of a Note agree from time to time, upon written
request received by it from the other, to confirm to the other in writing (with
a copy of each such confirmation to the Administrative Agent) the aggregate
unpaid principal amount of the Loans then outstanding under such Note.

 


15.3        NOTICES.


 

Except as otherwise provided in Sections 2.2.2 and 2.2.3, all notices hereunder
shall be in writing (including facsimile transmission) and shall be sent to the
applicable party at its address shown on Annex B or at such other address as
such party may, by written notice received by the other parties, have designated
as its address for such purpose.  Notices sent by facsimile transmission shall
be deemed to have been given when sent; notices sent by mail shall be deemed to
have been given three Business Days after the date when sent by registered or
certified mail, postage prepaid; and notices sent by hand delivery or overnight
courier service shall be deemed to have been given when received.  For purposes
of Sections 2.2.2 and 2.2.3, the Administrative Agent shall be entitled to rely
on telephonic instructions from any person that the Administrative Agent in good
faith believes is an authorized officer or employee of the Company, and the
Company shall hold the Administrative Agent and each other Lender harmless from
any loss, cost or expense resulting from any such reliance.

 


15.4        COMPUTATIONS.


 

Where the character or amount of any asset or liability or item of income or
expense is required to be determined, or any consolidation or other accounting
computation is required to be made, for the purpose of this Agreement, such
determination or calculation shall, to the extent applicable and except as
otherwise specified in this Agreement, be made in accordance with GAAP,
consistently applied; provided that if the Company notifies the Administrative
Agent that the Company wishes to amend any covenant in Section 11.3 (or any
related definition) to eliminate or to take into account the effect of any
change in GAAP on the operation of such covenant (or if the Administrative Agent
notifies the Company that the Required Lenders wish to amend Section 11.3 (or
any related definition) for such purpose), then the Company’s compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant (or related definition) is amended in a manner
satisfactory to the Company and the Required Lenders.

 

91

--------------------------------------------------------------------------------


 


15.5        COSTS, EXPENSES AND TAXES.

 

The Company agrees to pay on demand all reasonable out-of-pocket costs and
expenses of the Administrative Agent, the Collateral Agent and the Issuing
Lenders (including Attorney Costs and any Taxes) in connection with the
preparation, execution, syndication, delivery and administration (including
perfection and protection of any collateral and the costs of Intralinks (or
other similar service), if applicable) of this Agreement, the other Loan
Documents and all other documents provided for herein or delivered or to be
delivered hereunder or in connection herewith (including any amendment,
supplement or waiver to any Loan Document), whether or not the transactions
contemplated hereby or thereby shall be consummated, and all reasonable
out-of-pocket costs and expenses (including Attorney Costs and any Taxes)
incurred by the Administrative Agent, the Collateral Agent and each Lender after
an Event of Default in connection with the collection of the Obligations or the
enforcement of this Agreement the other Loan Documents or any such other
documents or during any workout, restructuring or negotiations in respect
thereof.  In addition, the Company agrees to pay, and to save the Administrative
Agent, the Collateral Agent and the Lenders harmless from all liability for, any
fees of the Company’s auditors in connection with any reasonable exercise by the
Administrative Agent, the Collateral Agent and the Lenders of their rights
pursuant to Section 10.2.  All Obligations provided for in this Section 15.5
shall survive repayment of the Loans, cancellation of the Notes, expiration or
termination of the Letters of Credit and/or the Existing Letters of Credit and
termination of this Agreement.

 


15.6        ASSIGNMENTS; PARTICIPATIONS.


 


15.6.1               ASSIGNMENTS.


 

(a)           Any Lender may at any time assign to one or more Persons (any such
Person, an “Assignee”) all or any portion of such Lender’s Loans and
Commitments, with the prior written consent of the Administrative Agent, the
Issuing Lenders and, so long as no Event of Default exists, the Company (which
consent by the Administrative Agent, the Issuing Lenders and the Company shall
not be unreasonably withheld or delayed and shall not be required for an
assignment by a Lender to a Lender or an Affiliate of a Lender).  Except as the
Administrative Agent may otherwise agree, any such assignment shall be in a
minimum aggregate amount equal to $5,000,000 or, if less, the remaining
Commitment and Loans held by the assigning Lender.  The Company and the
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned to an Assignee
until the Administrative Agent shall have received and accepted an effective
assignment agreement in substantially the form of Exhibit C hereto (an
“Assignment Agreement”) executed, delivered and fully completed by’ the
applicable parties thereto and a processing fee of $2,500.  No assignment may be
made to any Person if at the time of such assignment the Company would be
obligated to pay any greater amount under Section 7.6 or 8 to the Assignee than
the Company is then obligated to pay to the assigning Lender under such Sections
(and if any assignment is made in violation of the foregoing, the Company will
not be

 

92

--------------------------------------------------------------------------------


 

required to pay such greater amounts).  Any attempted assignment not made in
accordance with this Section 15.6.1 shall be treated as the sale of a
participation under Section 15.6.2.  The Company shall be deemed to have granted
its consent to any assignment requiring its consent hereunder unless the Company
has expressly objected to such assignment within three Business Days after
notice thereof.

 

(b)           From and after the date on which the conditions described above
have been met, (i) such Assignee shall be deemed automatically to have become a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder.  Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Company shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment (and, as applicable, a Note in the principal
amount of the Pro Rata Share of the Revolving Commitment retained by the
assigning Lender.  Each such Note shall be dated the effective date of such
assignment.  Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to the Company any prior Note held by it.

 

(c)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 


15.6.2               PARTICIPATIONS.


 

Any Lender may at any time sell to one or more Persons participating interests
in its Loans, Commitments or other interests hereunder (any such Person, a
“Participant”).  In the event of a sale by a Lender of a participating interest
to a Participant, (a) such Lender’s obligations hereunder shall remain unchanged
for all purposes, (b) the Company and the Administrative Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations hereunder and (c) all amounts payable by the Company
shall be determined as if such Lender had not sold such participation and shall
be paid directly to such Lender.  No Participant shall have any direct or
indirect voting rights hereunder except with respect to any event described in
Section 15.1 expressly requiring the unanimous vote of all Lenders or, as
applicable, all

 

93

--------------------------------------------------------------------------------


 

affected Lenders.  Each Lender agrees to incorporate the requirements of the
preceding sentence into each participation agreement which such Lender enters
into with any Participant.  The Company agrees that if amounts outstanding under
this Agreement are due and payable (as a result of acceleration or otherwise),
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement and with respect to
any Letter of Credit or Existing Letter of Credit to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with the Lenders, and the Lenders agree
to share with each Participant, as provided in Section 7.5.  The Company also
agrees that each Participant shall be entitled to the benefits of Section 7.6 or
8 as if it were a Lender (provided that on the date of the participation no
Participant shall be entitled to any greater compensation pursuant to
Section 7.6 or 8 than would have been paid to the participating Lender on such
date if no participation had been sold and that each Participant complies with
Section 7.6(d) as if it were an Assignee).

 


15.7        REGISTER.


 

The Administrative Agent shall maintain a copy of each Assignment Agreement
delivered and accepted by it and register (the “Register”) for the recordation
of names and addresses of the Lenders and the Commitment of each Lender from
time to time and whether such Lender is the original Lender or the Assignee.  No
assignment shall be effective unless and until the Assignment Agreement is
accepted and registered in the Register.  All records of transfer of a Lender’s
interest in the Register shall be conclusive, absent manifest error, as to the
ownership of the interests in the Loans.  The Administrative Agent shall not
incur any liability of any kind with respect to any Lender with respect to the
maintenance of the Register.

 


15.8        GOVERNING LAW.


 

THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

 


15.9        CONFIDENTIALITY.


 

As required by federal law and the Administrative Agent’s policies and
practices, the Administrative Agent may need to obtain, verify, and record
certain customer identification information and documentation in connection with
opening or maintaining accounts, or establishing or continuing to provide
services.  The Administrative Agent, the Collateral Agent and each Lender agree
to use commercially reasonable efforts (equivalent to the efforts the
Administrative Agent, the Collateral Agent or such Lender applies to maintain
the confidentiality of its own confidential information) to maintain as
confidential all information provided to them

 

94

--------------------------------------------------------------------------------


 

by any Loan Party or Guarantor and designated as confidential, except that the
Administrative Agent, the Collateral Agent and each Lender may disclose such
information (a) to Persons employed or engaged by the Administrative Agent, the
Collateral Agent or such Lender in evaluating, approving, structuring or
administering the Loans and the Commitments; (b) to any assignee or participant
or potential assignee or participant that has agreed to comply with the covenant
contained in this Section 15.9 (and any such assignee or participant or
potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any federal or state regulatory authority or examiner, or any
insurance industry association, or as reasonably believed by the Administrative
Agent, the Collateral Agent or such Lender to be compelled by any court decree,
subpoena or legal or administrative order or process; (d) as, on the advice of
the Administrative Agent’s, the Collateral Agent’s or such Lender’s counsel, is
required by law; (e) in connection with the exercise of any right or remedy
under the Loan Documents or in connection with any litigation to which the
Administrative Agent, the Collateral Agent or such Lender is a party; (f) to any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender; (g) to any Affiliate of the Administrative Agent, the Collateral
Agent, any Issuing Lender or any other Lender who may provide Bank Products to
the Loan Parties or Guarantors; or (h) that ceases to be confidential through no
fault of the Administrative Agent, the Collateral Agent or any Lender. 
Notwithstanding the foregoing, the Company consents to the publication by the
Administrative Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and the Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.

 


15.10      SEVERABILITY.


 

Whenever possible each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.  All obligations of the Company and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law.

 


15.11      NATURE OF REMEDIES.


 

All Obligations of the Company and rights of the Administrative Agent, the
Collateral Agent and the Lenders expressed herein or in any other Loan Document
shall be in addition to and not in limitation of those provided by applicable
law.  No failure to exercise and no delay in exercising, on the part of the
Administrative Agent, the Collateral Agent or any Lender, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

 

95

--------------------------------------------------------------------------------


 


15.12      ENTIRE AGREEMENT.


 

This Agreement, together with the other Loan Documents, embodies the entire
agreement and understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof (except as relates to
the fees described in Section 5.3) and any prior arrangements made with respect
to the payment by the Company of (or any indemnification for) any fees, costs or
expenses payable to or incurred (or to be incurred) by or on behalf of the
Administrative Agent, the Collateral Agent or the Lenders.

 


15.13      COUNTERPARTS.


 

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement.  Receipt of an executed signature
page to this Agreement by facsimile or other electronic transmission shall
constitute effective delivery thereof.  Electronic records of executed Loan
Documents maintained by the Lenders shall deemed to be originals.

 


15.14      SUCCESSORS AND ASSIGNS.


 

This Agreement shall be binding upon the Company, the Lenders, the
Administrative Agent, the Collateral Agent and their respective successors and
assigns, and shall inure to the benefit of the Company, the Lenders, the
Administrative Agent and the Collateral Agent and the successors and assigns of
the Lenders, the Administrative Agent and the Collateral Agent.  No other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.  The Company may not assign or transfer any of its
rights or Obligations under this Agreement without the prior written consent of
the Administrative Agent and each Lender.

 


15.15      CAPTIONS.


 

Section captions used in this Agreement are for convenience only and shall not
affect the construction of this Agreement.

 


15.16      INDEMNIFICATION BY THE COMPANY.


 

IN CONSIDERATION OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE ISSUING LENDERS AND THE LENDERS
AND THE AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE COMPANY
HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE ISSUING LENDERS, EACH LENDER AND EACH OF THE OFFICERS,
DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE IS SUING LENDERS AND EACH LENDER (EACH A “LENDER PARTY”)
FREE AND

 

96

--------------------------------------------------------------------------------


 

HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS (INCLUDING THE RELATED
TRANSACTIONS) OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED
IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE
LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION,
STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED
OR LEASED BY ANY LOAN PARTY, (C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH
RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY OR THE
OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION, CLEANUP OR REMEDIATION OF
OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE
ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR
(E) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT BY ANY OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH
INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION.  IF AND TO THE EXTENT THAT THE
FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, THE COMPANY HEREBY
AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH
OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.  ALL
OBLIGATIONS PROVIDED FOR IN THIS SECTION 15.16 SHALL SURVIVE REPAYMENT OF THE
LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF
CREDIT, ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY
OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

 


15.17      NONLIABILITY OF LENDERS.


 

The relationship between the Company on the one hand and the Lenders and the
Administrative Agent, the Collateral Agent and the Issuing Lenders on the other
hand shall be solely that of borrower and lender.  Neither the Administrative
Agent , the Collateral Agent, the Issuing Lenders, Bank of America as the issuer
of Existing Letters of Credit, Wells, as the issuer of the Existing Letters of
Credit nor any Lender has any fiduciary relationship with or duty to any Loan
Party or Guarantor arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between the Loan Parties and the
Guarantors, on the one hand, and the Administrative Agent, the Collateral Agent,
the Issuing Lenders, Bank of America as the issuer of Existing Letters of
Credit, Wells as the issuer of the Existing Letters of Credit and the Lenders,
on the other hand, in connection herewith or therewith is solely that of

 

97

--------------------------------------------------------------------------------


 

debtor and creditor.  Neither the Administrative Agent, the Collateral Agent,
the Issuing Lenders, Bank of America as the issuer of Existing Letters of
Credit, Wells as the issuer of Existing Letters of Credit nor any Lender
undertakes any responsibility to any Loan Party or Guarantor to review or inform
any Loan Party or Guarantor of any matter in connection with any phase of any
Loan Party’s or Guarantor’s business or operations.  The Company agrees, on
behalf of itself and each other Loan Party and Guarantor, that neither the
Administrative Agent, the Collateral Agent, any Issuing Lender, Bank of America
as the issuer of Existing Letters of Credit, Wells as the issuer of the Existing
Letters of Credit nor any Lender shall have liability to any Loan Party or
Guarantor (whether sounding in tort, contract or otherwise) for losses suffered
by any Loan Party or Guarantor in connection with, arising out of or in any way
related to the transactions contemplated and the relationship established by the
Loan Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  NO LENDER PARTY
OR LOAN PARTY OR GUARANTOR SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE
BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR
OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT, NOR SHALL ANY LENDER PARTY OR LOAN PARTY OR GUARANTOR HAVE ANY
LIABILITY WITH RESPECT THERETO, EXCEPT AS A RESULT OF ITS OWN GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.  The Company acknowledges that it has been advised by
counsel in the negotiation, execution and delivery of this Agreement and the
other Loan Documents to which it is a party.  No joint venture is created hereby
or by the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties, Guarantors and
the Lenders.

 


15.18      FORUM SELECTION AND CONSENT TO JURISDICTION.


 

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION.  THE
COMPANY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE.  THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF ILLINOIS.  THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH

 

98

--------------------------------------------------------------------------------


 

LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 


15.19      WAIVER OF JURY TRIAL.


 

EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY ISSUING
LENDER, BANK OF AMERICA AS THE ISSUER OF EXISTING LETTERS OF CREDIT, WELLS AS
THE ISSUER OF THE EXISTING LETTERS OF CREDIT AND EACH LENDER HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

 


15.20      NO ADVISORY OR FIDUCIARY RESPONSIBILITY.


 

In connection with all aspects of each transaction contemplated hereby, the
Company acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Company and its
Affiliates, on the one hand, and the Administrative Agent and BAS, on the other
hand, and the Company is capable of evaluating and understanding and understands
and accepts the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent and BAS each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Company or any of Affiliates, stockholders, creditors or employees or any
other Person; (iii) neither the Administrative Agent nor BAS has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Company
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or BAS has advised or is currently advising the Company or
any of its Affiliates on other matters) and neither the Administrative Agent nor
BAS has any obligation to the Company or any of its Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Administrative Agent and
BAS and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
its Affiliates, and neither the Administrative Agent nor BAS has any obligation
to disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent and BAS have not provided and
will not provide any legal, accounting, regulatory or tax advice with

 

99

--------------------------------------------------------------------------------


 

respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and the
Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate.  The Company hereby waives and releases,
to the fullest extent permitted by law, any claims that it may have against the
Administrative Agent or BAS with respect to any breach or alleged breach of
agency or fiduciary duty.

 


15.21      USA PATRIOT ACT NOTICE.


 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Company that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act.

 

[signature pages follow]

 

100

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

 

STANDARD PARKING CORPORATION,

 

 

 

 

 

 

 

 

By:

 

/s/ G. Marc Baumann

 

 

Name:

G. Marc Baumann

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent, Issuing Lender and as a
Lender

 

 

 

 

 

By:

 

/s/ Charlene Wright-Jones

 

 

Name:

Charlene Wright-Jones

 

 

Title:

 

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK N.A.,

 

 

as Syndication Agent, Issuing Lender and as a
Lender

 

 

 

 

 

By:

 

/s/ Steven Nickas

 

 

Name:

 

Steven Nickas

 

Title:

 

Vice President

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Issuing Lender and as a Lender

 

 

 

By:

 

/s/ Craig W. McGuire

 

Name:

Craig W. McGuire

 

Title:

 

Senior Vice President

 

 

 

 

[page break]

 

 

LENDERS:

 

 

 

 

FIRST HAWAIIAN BANK,

 

as a Lender

 

 

 

By:

 

/s/ Dawn Hofmann

 

Name:

Dawn Hofmann

 

Title:

 

Vice President

 

 

 

 

[page break]

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

 

/s/ F. August Haug

 

Name:

F. August Haug

 

Title:

 

Assistant Vice President

 

 

 

 

[page break]

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

By:

 

/s/ Janet Ahkhan

 

Name:

Janet Ahkhan

 

Title:

 

Vice President

 

 

 

 

[page break]

 

 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

By:

 

/s/ Daniel J. McHugh

 

Name:

Daniel J. McHugh

 

Title:

 

Vice President

 

--------------------------------------------------------------------------------


 

ANNEX A

 

LENDERS AND PRO RATA SHARES

 

Lender

 

Revolving Commitment
Amount

 

Pro Rata Share

 

Bank of America, N.A.

 

$

60,000,000

 

28.571428571

%

Wells Fargo Bank, N.A.

 

$

55,000,000

 

26.190476190

%

Fifth Third Bank

 

$

25,000,000

 

11.904761905

%

JPMorgan Chase Bank, N.A.

 

$

25,000,000

 

11.904761905

%

U.S. Bank National Association

 

$

25,000,000

 

11.904761905

%

First Hawaiian Bank

 

$

20,000,000

 

9.523809524

%

TOTAL

 

$

210,000,000

 

100.00000000

%

 

--------------------------------------------------------------------------------


 

ANNEX B

 

ADDRESSES FOR NOTICES

 

Address for All Loan Parties:

 

If to Borrower:

 

Standard Parking Corporation

900 North Michigan Avenue

Chicago, Illinois 60611

 

Attention:  G. Marc Baumann

Telephone:  312-274-2199

Telecopier:  312-640-6165

Electronic Mail: mbaumann@standardparking.com

 

With a Copy to:

 

Schwartz Cooper Chartered

180 North LaSalle Street, Suite 2700

Chicago, IL 60601

 

Attention: Andrew H. Connor

Telephone: (312) 845-5118

Telecopier:  (312) 782-8416

Electronic Mail:  AConnor@schwartzcooper.com

 

Address for Administrative Agent:

 

For Payments and Requests for Credit Extensions:

 

Bank of America

Global Product Solutions

231 S. LaSalle Street

Mail Code IL1-231-10-41

Chicago, IL 60604

 

Attention:  Charlene Wright-Jones

AVP, Agency Management

Telephone:  312.828.3935

Facsimile:  877.206.8427

 

Wire Instructions:

 

ABA #:

026009593

Account #:

1292000883

Attention:

Credit Services

Ref:

Standard Parking Corp.

 

--------------------------------------------------------------------------------


 

Other Notices as Administrative Agent:

 

Bank of America

231 South LaSalle Street

Chicago, IL  60697-0001

 

Attention:  Craig W. McGuire

Senior Vice President

Telephone:   312-828-1320

Facsimile:    312-974-0333

 

Address for Issuing Lender:

 

Bank of America, N.A.

Alfonso Malave Jr

VP; OPERATIONS MANAGER

0202 TRADE SERVICES STAND-BYS RI

Bank of America

Mail Code: PA6-580-02-30

1 FLEET WAY

SCRANTON PA 18507

Phone:  1.570.330.4212

Fax:  1.570.330.4186

Email: alfonso.malave@bankofamerica.com

 

Wells Fargo Bank, N.A.

Steve Nickas

Vice President

230 W. Monroe St.

Suite 2900

Chicago, IL  60606

Phone:  (312) 762 – 9009

Fax:  (312) 795 – 9388

nickas@wellsfargo.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

NOTE

 

                                ,         

 

The undersigned, for value received, promises to pay to the order of
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the aggregate unpaid amount of all Loans made to the undersigned by
the Lender pursuant to the Credit Agreement referred to below (as shown on the
schedule attached hereto (and any continuation thereof) or in the records of the
Lender), such principal amount to be payable on the dates set forth in the
Credit Agreement.

 

The undersigned further promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Credit Agreement.  Payments
of both principal and interest are to be made in lawful money of the United
States of America.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Amended and Restated Credit Agreement, dated as of July     ,
2008 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement” terms not otherwise defined herein are used herein
as defined in the Credit Agreement), among the undersigned, certain financial
institutions (including the Lender), the Administrative Agent and Collateral
Agent, to which Credit Agreement reference is hereby made for a statement of the
terms and provisions under which this Note may or must be paid prior to its due
date or its due date accelerated.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement.

 

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

 

--------------------------------------------------------------------------------


 

 

STANDARD PARKING CORPORATION

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

To:          Bank of America, N.A., as Administrative Agent

 

Please refer to the Amended and Restated Credit Agreement dated as of July     ,
2008 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Standard Parking Corporation (the
“Company”), various financial institutions and Bank of America, N.A., as
Administrative Agent and Collateral Agent.  Terms used but not otherwise defined
herein are used herein as defined in the Credit Agreement.

 

I.                                                         Reports. Enclosed
herewith is a copy of the [annual audited/quarterly] report of the Company as at
          ,                     (the “Computation Date”), which report fairly
presents in all material respects the financial condition and results of
operations [(subject to the absence of footnotes and to normal year-end
adjustments)] of the Company as of the Computation Date and has been prepared in
accordance with GAAP consistently applied.

 

II.                                                     Financial Tests. The
Company hereby certifies and warrants to you that the following is a true and
correct computation as at the Computation Date of the following ratios and/or
financial restrictions contained in the Credit Agreement:

 

[REVISE AS APPROPRIATE]

 

A.            Section 11.13.1 - Minimum Fixed Charge Coverage Ratio

 

1.

 

EBITDA

 

$

              

 

 

 

 

 

2.

 

Income taxes paid or payable in cash

 

$

              

 

 

 

 

 

3.

 

Unfinanced Capital Expenditures

 

$

              

 

 

 

 

 

4.

 

Sum of (2) and (3)

 

$

              

 

 

 

 

 

5.

 

Remainder of (1) minus (4)

 

$

              

 

 

 

 

 

6.

 

cash Interest Expense

 

 

 

 

(net of cash interest income)

 

$

              

 

 

 

 

 

7.

 

Required payments of

 

 

 

 

principal of Funded Debt

 

 

 

 

(excluding Revolving Loans)

 

$

              

 

 

 

 

 

8.

 

Sum of (6) and (7)

 

$

              

 

 

 

 

 

9.

 

Ratio of (5) to (8)

 

           

to 1

 

 

 

 

 

10.

 

Minimum Required by Section 11.13.1

 

2.0 to 1.0

 

--------------------------------------------------------------------------------


 

B.            Section 11.13.2 - Maximum Total Debt to EBITDA Ratio

 

1.

 

Total Debt

 

$

              

 

 

 

 

 

2.

 

EBITDA

 

$

              

 

 

(from Item A(1) above)

 

 

 

 

 

 

 

3.

 

Ratio of (1) to (2)

 

          

to 1

 

 

 

 

 

4.

 

Maximum allowed

 

          

to 1

 

The Company further certifies to you that no Event of Default or Unmatured Event
of Default has occurred and is continuing.

 

The Company has caused this Certificate to be executed and delivered by its duly
authorized officer on                 ,20    .

 

 

STANDARD PARKING CORPORATION

 

 

 

 

 

By:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF

ASSIGNMENT AGREEMENT

 

Date:                                   

 

To:          Standard Parking Corporation

 

and

 

Bank of America, as Administrative Agent

 

Re:          Assignment under the Credit Agreement referred to below

 

Gentlemen and Ladies:

 

Please refer to Section 15.6.1 of the Amended and Restated Credit Agreement
dated as of July     , 2008 (as amended or otherwise modified from time to time,
the “Credit Agreement”) among Standard Parking Corporation (the “Company”),
various financial institutions and Bank of America, N.A., as administrative
agent and collateral agent (in each such capacity, the “Administrative Agent” or
the “Collateral Agent”).  Unless otherwise defined herein or the context
otherwise requires, terms used herein have the meanings provided in the Credit
Agreement.

 

                                     (the “Assignor”) hereby sells and assigns,
without recourse, to (the “Assignee”), and the Assignee hereby purchases and
assumes from the Assignor, that interest in and to the Assignor’s rights and
obligations under the Credit Agreement as of the date hereof equal to
            % of all of the Loans, of the participation interests in the Letters
of Credit, Existing Letters of Credit and of the Commitments, such sale,
purchase, assignment and assumption to be effective as of          ,
                      , or such later date on which the Company and the
Administrative Agent shall have consented hereto (the “Effective Date”). After
giving effect to such sale, purchase, assignment and assumption, the Assignee’s
and the Assignor’s respective Percentages for purposes of the Credit Agreement
will be as set forth opposite their names on the signature pages hereof.

 

The Assignor hereby instructs the Administrative Agent to make all payments from
and after the Effective Date in respect of the interest assigned hereby directly
to the Assignee. The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date are the property of the
Assignor, and not the Assignee. The Assignee agrees that, upon receipt of any
such interest or fees, the Assignee will promptly remit the same to the
Assignor.

 

--------------------------------------------------------------------------------


 

The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim.

 

The Assignee represents and warrants to the Company and the Administrative Agent
that, as of the date hereof; the Company will not be obligated to pay any
greater amount under Section 7.6 or 8 of the Credit Agreement than the Company
is obligated to pay to the Assignor under such Section. [The Assignee has
delivered, or is delivering concurrently herewith, to the Company and the
Administrative Agent the forms required by Section 7.6 of the Credit Agreement.]
[INSERT IF ASSIGNEE IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN THE
UNITED STATES OF AMERICA OR A STATE THEREOF.] The [Assignee/Assignor] [Borrower]
shall pay the fee payable to the Administrative Agent pursuant to
Section 15.6.1.

 

The Assignee hereby confirms that it has received a copy of the Credit
Agreement.  Except as otherwise provided in the Credit Agreement, effective as
of the Effective Date:

 

(a)           the Assignee (i) shall be deemed automatically to have become a
party to the Credit Agreement and to have all the rights and obligations of a
“Lender” under the Credit Agreement as if it were an original signatory thereto
to the extent specified in the second paragraph hereof; and (ii) agrees to be
bound by the terms and conditions set forth in the Credit Agreement as if it
were an original signatory thereto; and

 

(b)           the Assignor shall be released from its obligations under the
Credit Agreement to the extent specified in the second paragraph hereof.

 

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and Commitment:

 

(A)          Institution Name:

 

Address:

 

Attention:

 

Telephone:

 

Facsimile:

 

(B)           Payment Instructions:

 

This Assignment shall be governed by and construed in accordance with the laws
of the State of Illinois.

 

2

--------------------------------------------------------------------------------


 

Please evidence your receipt hereof and your consent to the sale, assignment,
purchase and assumption set forth herein by signing and returning counterparts
hereof to the Assignor and the Assignee.

 

Percentage =       %

[ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

Adjusted Percentage =       %

[ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

ACKNOWLEDGED AND CONSENTED TO

 

this                        day of              

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

By:

 

Title:

 

 

 

ACKNOWLEDGED AND CONSENTED TO

this                        day of              

 

STANDARD PARKING CORPORATION

 

 

By:

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF LOAN NOTICE

 

Date:                      , 20         

 

To:          Bank of America, N.A., as Administrative Agent

 

Re:                               Amended and Restated Credit Agreement dated as
of July     , 2008 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Standard Parking Corporation
(the “Company”), various financial institutions and Bank of America, N.A., as
Administrative Agent and Collateral Agent.  Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned hereby requests (select one):

 

o  A Borrowing of Revolving Loans

 

o  A conversion or continuation of Revolving Loans

 

1.             On                               , 20       (which is a Business
Day).

 

2.             In the amount of $                    .

 

3.             Comprised of                              (Type of Loan
requested).

 

4.             For LIBOR Loans: with an Interest Period of                     
months.

 

The Borrower hereby represents and warrants that (a) after giving effect to any
Borrowing of Revolving Loans, (i) the Revolving Outstandings shall not exceed
the Revolving Commitment, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitments and (b) all of the conditions contained in Section 12.2 of
the Credit Agreement have been satisfied on and as of the date hereof, and will
continue to be satisfied on and as of the date of the Borrowing, conversion or
continuation requested hereby, before and after giving effect thereto.

 

--------------------------------------------------------------------------------


 

 

STANDARD PARKING CORPORATION

 

 

 

 

 

By:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------